Exhibit 10.3
 


EXECUTION


[FM/ATAX II TEBS]
 
BOND EXCHANGE,
REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT




between




FEDERAL HOME LOAN MORTGAGE CORPORATION






and






ATAX TEBS II, LLC
as Sponsor




Relating to




Freddie Mac
Multifamily M Certificates
Series M-031






Dated as of July 1, 2014



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1
Definitions
2
Section 1.2
Interpretation
12
 
ARTICLE II
REPRESENTATIONS, COVENANTS, WARRANTIES AND CONDITIONS
Section 2.1
Representations and Warranties
12
Section 2.2
Other Representations and Warranties by the Sponsor and Representations and
Warranties by Freddie Mac.
24
Section 2.3
Conditions
27
Section 2.4
Breach of Representations and Warranties
30
 
ARTICLE III
COVENANTS OF THE SPONSOR
Section 3.1
Freddie Mac Closing Fee and Closing Expenses; Other Closing Costs and Initial
Deposits
31
Section 3.2
Reimbursement of Credit Advances
32
Section 3.3
Scheduled Payments and Deposits
32
Section 3.4
Reimbursement of Liquidity Advances
33
Section 3.5
Payment of Costs, Fees and Expenses
33
Section 3.6
Application and Timing of Payments
35
Section 3.7
[Reserved]
35
Section 3.8
Payment of Prepayment/Substitution Premium
35
Section 3.9
Substitution of Credit Enhancement or Liquidity Facility
36
Section 3.10
Additional Provisions Regarding Prepayment/Substitution Premium
36
Section 3.11
Remarketing Agent for the Class A Certificates
37
Section 3.12
Indemnification
37
Section 3.13
Freddie Mac Not Liable
38
Section 3.14
Pledged Class A Certificates
38
Section 3.15
Other Covenants of Sponsor
38
Section 3.16
Liability of the Sponsor
39
Section 3.17
Waivers and Consents
40
Section 3.18
Subrogation
41
Section 3.19
Substitution
41
Section 3.20
Freddie Mac Liquidity Pricing Term.
44
Section 3.21
Optional Series Pool Release Date.
45
Section 3.22
Rights of Sponsor Upon Freddie Mac Downgrade
45
Section 3.23
Release Event Upon Bond Event of Default
46
Section 3.24
Loans by Guarantor or Its Affiliates
46
Section 3.25
Credit Advances; Real Estate Taxes
46
Section 3.26
Substitution Upon Sale of Pre-Selected Mortgaged Property
47




 
i

--------------------------------------------------------------------------------

 





ARTICLE IV
AGREEMENT TO EXCHANGE
Section 4.1
Exchange
47
Section 4.2
Mandatory Delivery; Ownership; Registration of Transfer
48
Section 4.3
Failure to Deliver
48
 
ARTICLE V
INTEREST RATE PROTECTION
Section 5.1
Hedge Requirement
48
Section 5.2
Hedge Agreement Terms
49
Section 5.3
Failure to Deliver Subsequent Hedge
51
Section 5.4
[Reserved]
52
Section 5.5
Pledge and Assignment of  Security Interest in Hedge Collateral
52
Section 5.6
Obligations Remain Absolute
52
 
ARTICLE VI
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT
 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
Section 7.1
Events of Default
53
Section 7.2
Remedies; Waivers
55
Section 7.3
Rights with Respect to Defaults under Bond Mortgages; Bond Purchase Loan
56
Section 7.4
No Remedy Exclusive
58
 
ARTICLE VIII
PLEDGE, SECURITY AND CUSTODY OF PLEDGED SECURITY COLLATERAL
Section 8.1
Pledged Security Collateral
58
Section 8.2
Delivery of Pledged Security Collateral
58
Section 8.3
Amounts Received on Pledged Class A Certificates
59
Section 8.4
Amounts Received on Purchased Bonds
59
Section 8.5
Release of Purchased Bonds
60
Section 8.6
Release of Pledged Class A Certificates
60
Section 8.7
Loss to Pledged Security Collateral
60
Section 8.8
[Reserved]
60
Section 8.9
Ownership Restrictions
60
Section 8.10
Representations and Warranties of the Sponsor to the Pledge Custodian
60
Section 8.11
Custody Account
61
Section 8.12
Appointment and Powers of the Pledge Custodian
61
Section 8.13
Successor Pledge Custodian
62
Section 8.14
Qualifications of Pledge Custodian
63
Section 8.15
Application of Proceeds
63
Section 8.16
No Additional Waiver Implied by One Waiver
64
Section 8.17
Cooperation
64




 
ii

--------------------------------------------------------------------------------

 





Section 8.18
Termination
64
Section 8.19
Representations and Warranties of the Pledge Custodian
64
 
ARTICLE IX
MISCELLANEOUS
Section 9.1
Counterparts
65
Section 9.2
Amendments, Changes and Modifications
65
Section 9.3
Payment Procedure
65
Section 9.4
Payments on Business Days
65
Section 9.5
Governing Law; Severability
65
Section 9.6
Notices
66
Section 9.7
Further Assurances and Corrective Instruments
67
Section 9.8
Term of this Agreement
67
Section 9.9
Assignments; Transfers; Third-Parties Rights
67
Section 9.10
Headings
67
Section 9.11
Limitation on Personal Liability
67
Section 9.12
Consent of Freddie Mac
68
Section 9.13
Disclaimer; Acknowledgments
68
Section 9.14
Entire Agreement
68
Section 9.15
Survival of Representation and Warranties
69
Section 9.16
Waiver of Claims
69
Section 9.17
Waivers of Jury Trial
69



Schedule A:
Mortgaged Properties and Yield Maintenance Period
Schedule A-1:
Bonds
Schedule A-2:
Pre-Selected Bonds
Schedule B:
Qualifications to Representations and Warranties
Exhibit I:
Tax Credit Agency Letters Applicable to Mortgaged Properties
Exhibit II:
Prepayment Schedule
Exhibit III:
   
Base Rate Quote Request
Exhibit IV:
Liquidity Election Notice




 
iii

--------------------------------------------------------------------------------

 

BOND EXCHANGE, REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT
 
THIS BOND EXCHANGE, REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT dated as of
July 1, 2014 (this “Agreement”) by and between the FEDERAL HOME LOAN MORTGAGE
CORPORATION (“Freddie Mac”), a shareholder-owned government-sponsored enterprise
organized and existing under the laws of the United States, and ATAX TEBS II,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, as Sponsor (the “Sponsor”).
 
R E C I T A L S:
 
1.           Freddie Mac has agreed with the Sponsor to exchange certain
Certificates described below for various series of multifamily housing revenue
bonds owned by the Sponsor, the interest on which is excludable from the gross
income of certain holders for federal income tax purposes and which have been
issued by various state and local governmental entities (as further identified
on Schedule A-1, the “Bonds”).
 
2.           Freddie Mac will deposit and pool the Bonds pursuant to a Series
Certificate Agreement dated as of the date hereof (together with the Standard
Terms attached thereto, the “Series Certificate Agreement”) between Freddie Mac,
in its corporate capacity, and Freddie Mac, as Administrator.
 
3.           Pursuant to the Series Certificate Agreement, Freddie Mac has
agreed to provide credit enhancement with respect to the Bonds and the related
Certificates issued thereunder and to provide liquidity support for Class A
Certificates issued thereunder.
 
4.           The Sponsor will arrange for the initial public sale of the Class A
Certificates and the subordinate Class B Certificates will be initially
registered in the name of and retained by the Sponsor, subject to transfer in
accordance with Section 3.15 hereof.
 
5.           The Class B Certificates will provide first loss support for
Freddie Mac, as Freddie Mac shall have the right to receive and reimburse itself
from Available Funds under the Series Certificate Agreement prior to the
distribution of any such funds to the Holders of Class B Certificates.  Freddie
Mac will additionally be secured by the Sponsor's pledge of (i) any Pledged
Class A Certificates purchased pursuant to Section 6.06 of the Series
Certificate Agreement to be held for the benefit of Freddie Mac pursuant to
Article VIII, (ii)  any Purchased Bonds held for the benefit of Freddie Mac
pursuant to Article VIII, (iii)  the Hedge Collateral pursuant to Section 5.5,
and (iv) the amounts held pursuant to the Stabilization Escrow Agreement.  In
addition, in order to vest in Freddie Mac the right to control remedies with
respect to the Bonds, the Sponsor will cause Freddie Mac to be appointed or
otherwise hold all rights as Bondholder Representative under the Bond Documents
and the Bond Mortgage Documents contemporaneously with the execution hereof for
all Bonds.
 
6.           The Guarantor is providing the Guaranty to guaranty certain of the
Sponsor’s obligations hereunder.
 
7.           The Class A Certificates will initially be issued bearing a
variable interest rate to be reset on a weekly basis.
 

 
1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Freddie Mac and the Sponsor do hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1                      Definitions.  All initially capitalized terms
included in the Recitals above and not specifically defined in this Agreement
shall have the meanings therefor contained in Exhibit A to the Series
Certificate Agreement.  Unless otherwise expressly provided in this Agreement or
unless the context clearly requires otherwise, the following terms shall have
the respective meanings set forth below for all purposes of this Agreement.
 
“Administrator” means Freddie Mac in its capacity as Administrator under the
Series Certificate Agreement and its successors or assigns in such capacity.
 
“Advance” means either a Credit Advance or a Liquidity Advance.
 
“Agreement” means this Bond Exchange, Reimbursement, Pledge and Security
Agreement, as the same may be amended, modified or supplemented from time to
time.
 
"Agreement Regarding Financial Monitors" means the Agreement dated as of the
date hereof by and between Freddie Mac and America First Real Estate Group, LLC,
as financial monitor with respect to certain of the Bonds, and acknowledged and
agreed to by the Sponsor, as the same may be amended, modified or supplemented
from time to time.
 
“Base Rate” means, with respect to the calculation of the Freddie Mac Liquidity
Facility Fee, 0.30% (thirty basis points) during the Initial Freddie Mac
Liquidity Pricing Term and thereafter, upon any Freddie Mac Liquidity Pricing
Reset accepted by the Sponsor in accordance with Section 3.20 hereof, the
percentage per annum established by Freddie Mac and accepted by the Sponsor in
accordance with Section 3.20 hereof and set forth in an amendment to this
Agreement.
 
"Base Rate Quote Request" means a written request of the Borrower in the form of
Exhibit III attached hereto requesting a quote for a new Base Rate pursuant to
Section 3.20.
 
"Bond Custody Agreement" means the Bond Custody Agreement dated as of the date
hereof by and among Deutsche Bank AG, New York Branch, as custodian, Freddie
Mac, The Bank of New York Mellon Trust Company, N.A., America First Multifamily
Investors, L.P. and the Sponsor, as the same may be amended, modified or
supplemented from time to time.
 
“Bond Documents” means, with respect to any Bond, the trust indenture,
ordinance, resolution and any other agreements or instruments pursuant to which
such Bond has been issued or secured (including any loan agreement, note,
mortgage, deed of trust or any rate cap or interest rate protection agreement
delivered to the applicable Bond Trustee) or governing the operation of the
Project financed by such Bond, as the same may be amended or supplemented from
time to time.
 

 
2

--------------------------------------------------------------------------------

 


“Bondholder Representative” means Freddie Mac as assignee or holder, as
applicable, of all rights to control remedies as “Bondholder Representative”,
“Controlling Party”, “Servicing Agent”, "Significant Bondholder" or majority
owner of the Bonds, as applicable, under the Bond Documents.
 
“Bond Event of Default” means, with respect to an issue of Bonds, the occurrence
of a default under the related Bond Documents (following any applicable grace
period or notice and cure period but only to the extent provided in the related
Bond Documents).
 
“Bond Mortgage Documents” means, with respect to each Bond Mortgage Loan, the
Bond Mortgage, the Bond Mortgage Note, the LURA, the Loan Agreement and any
related documents evidencing the obligations of the Owner under the Bond
Mortgage Note or securing payment or performance of such obligations or
otherwise pertaining to such obligations, including any HUD Document, as each
such document, agreement or instrument may be amended, modified or supplemented
from time to time.
 
“Bond Purchase Loan” shall have the meaning set forth in Section 7.3(b).
 
“Bonds” means the tax-exempt multifamily housing revenue bonds listed on
Schedule A-1 hereto.
 
“Breach” shall have the meaning set forth in Section 2.4(a).
 
“Cap” or “Cap Agreement” means an interest rate cap agreement delivered pursuant
to and satisfying the requirements of Article V as the same may be amended,
supplemented or restated, including any renewal or replacement thereof.
 
“Cap Documents” means each Cap Agreement and any and all other agreements
evidencing the Cap and the obligations of the Counterparty and the Sponsor
thereunder.
 
“Cap Fee Escrow” means the escrow account to be held by the Servicer in
accordance with the terms hereof to provide for payments made or caused to be
made by the Sponsor as required by Section 5.1 for the purchase of a Subsequent
Hedge.
 
“Cap Payments” shall have the meaning provided in Section 5.5.
 
“Certificates” means the Class A Certificates and the Class B Certificates, as
applicable.
 
“Class A Certificates” means the Class A Certificates designated as such and
issued pursuant to the Series Certificate Agreement.
 
“Class B Certificates” means the Class B Certificates designated as such and
issued pursuant to the Series Certificate Agreement.
 
“Class B Owners” means the Sponsor, any transferee from the Sponsor or any other
Person so long as it owns an interest in any Class B Certificate.
 
“Closing Date” means the date the Series Certificate Agreement is delivered by
Freddie Mac in its corporate capacity and as Administrator thereunder.
 

 
3

--------------------------------------------------------------------------------

 


“Counterparty” means the counterparty approved in writing by Freddie Mac as
being one of the parties on its approved list of counterparties not more than 15
days prior to the Closing Date or the date of delivery of a Subsequent Hedge, as
applicable, named in the Hedge Agreement (or a Subsequent Hedge) that is
obligated to make payments in accordance with the terms thereof.
 
“Credit Advance” means any advance by Freddie Mac under this Agreement or the
Series Certificate Agreement (other than a Liquidity Advance), including but not
limited to (i) an advance to pay principal or interest distributable with
respect to any Class A Certificates or Bond, (ii) any advance to cure a Breach,
(iii) an advance by Freddie Mac pursuant to the terms of this Agreement to
purchase a Subsequent Hedge, (iv) any advance in connection with a Mandatory
Tender Event pursuant to Section 6.04 of the Series Certificate Agreement or an
Optional Disposition Right pursuant to Section 7.05 of the Series Certificate
Agreement, (v) an advance in connection with a Release Event pursuant to Section
3.08 of the Series Certificate Agreement, (vi) an advance to pay any portion of
the Fee Component or any other fee due and owing that the Sponsor fails to cause
to be paid in accordance with the Sponsor Documents, the non-payment of which
jeopardizes the security pledged hereunder, (viii) any advance to pay property
taxes due but unpaid or any other unpaid assessments or impositions with respect
to a Mortgaged Property and (ix) any advance in connection with an Enforcement
Action.
 
“Credit Enhancement” has the meaning set forth in the Series Certificate
Agreement.
 
“Custody Account” means a trust account in the name of the Pledge Custodian, as
collateral agent for Freddie Mac, as further described in Section 8.11.
 
“Data Tape” means the data tape dated July 7, 2014 submitted by or on behalf of
the Sponsor to Freddie Mac with respect to the Bonds and the Mortgaged Property.
 
“Default Rate” means the base rate or prime rate of Citibank, N.A. until such
time as another “Money Center” bank is designated by Freddie Mac in its
discretion by notice to the Sponsor, plus four percent (4%).
 
“Discount Rate” means, for purposes of calculating the Prepayment/Substitution
Premium under Section 3.8(a), the interest rate, as of the date which is five
Business Days prior to the applicable Yield Maintenance End Date for the
applicable Bond, which shall be found among the Daily Treasury Yield Curve Rates
(commonly known as “Constant Maturity Treasury” rates) for an obligation with a
maturity date corresponding to the applicable Yield Maintenance End Date, as
reported on the U.S. Department of the Treasury website, expressed as a decimal
to two digits.  If no published Constant Maturity Treasury rate matches the
remaining applicable Yield Maintenance Period, Freddie Mac shall interpolate as
a decimal to two digits the interest rate between (a) the Constant Maturity
Treasury rate with a maturity closest to, but shorter than, the expiration date
of the applicable Yield Maintenance Period, and (b) the Constant Maturity
Treasury rate with a maturity closest to, but longer than, the expiration date
of the applicable Yield Maintenance Period, as follows:
 
 
A = the Treasury Constant Maturity rate with a maturity closest to, but shorter
than, the expiration date of the Yield Maintenance Period


 
4

--------------------------------------------------------------------------------

 


 
B = the Treasury Constant Maturity rate with a maturity closest to, but longer
than, the expiration date of the Yield Maintenance Period

 
C = number of months to maturity for the Treasury Constant Maturity rate with a
maturity closest to, but shorter than, the expiration date of the Yield
Maintenance Period

 
D = number of months to maturity for the Treasury Constant Maturity rate with a
maturity closest to, but longer than, the expiration date of the Yield
Maintenance Period
E = number of months remaining in the Yield Maintenance Period





 

 
[
(
  (B-A)  
(D-C)
)
x
(E-C)
]
+
A
 

 
In the event the U.S. Department of the Treasury ceases publication of the
Constant Maturity Treasury rates, the Discount Rate shall equal the yield on the
first U.S. Treasury security that is not callable or indexed to inflation, which
matures after the expiration date of the applicable Yield Maintenance Period.
 
“Enforcement Action” means, with respect to any Mortgaged Property, the
advertising of or commencement of any foreclosure or trustee’s sale proceedings,
the exercise of any power of sale, the obtaining of or seeking of the
appointment of a receiver, the taking of possession or control or the collecting
of rents, the commencement of any suit or other legal, administrative, or
arbitration proceeding against the Mortgaged Property or the Owner based upon
any of the Bond Mortgage Documents, or the taking of any other enforcement or
remedial action against the Owner arising under or connected with the Mortgaged
Property.
 
“Event of Default” means the occurrence of an event of default as described in
Section 7.1.
 
“Fee Component” means, with respect to each Bond Mortgage Loan, the regular,
ongoing fees due from time to time to the Issuer, the Bond Trustee and the
rebate analyst, as such fees are set forth in the applicable Indenture.
 
“Foreclosure” shall be deemed to have occurred when title to the Mortgaged
Property encumbered by a Bond Mortgage is acquired in the name of the Bond
Trustee, Freddie Mac, the Sponsor, the Bondholder Representative, or the
designee of any such party or in a third party purchaser’s name through
foreclosure or deed-in-lieu.
 
“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a
shareholder-owned government-sponsored enterprise organized and existing under
the laws of the United States, and its successors.
 
“Freddie Mac Credit Enhancement Fee” means the fee payable to Freddie Mac for
providing the Credit Enhancement, and for serving as Administrator and Pledge
Custodian.  Such fee shall be an amount equal to one-twelfth of 0.76% (seventy
six basis points) times the Current Class A Certificate Balance, and shall be
calculated on the basis of a 365/366 day year for the actual number of days
elapsed.  Such fee shall be payable as provided in Section 3.3 and shall accrue
monthly based upon the Current Class A Certificate Balance as of the first day
of
 

 
5

--------------------------------------------------------------------------------

 


each month.  If an Administrator or Pledge Custodian other than Freddie Mac is
appointed, Freddie Mac will allocate a portion of the Freddie Mac Credit
Enhancement Fee to the payment of the fees of such substitute Administrator or
Pledge Custodian.  The Freddie Mac Credit Enhancement Fee does not include fees
for extraordinary services of the Administrator or Pledge Custodian.
 
“Freddie Mac Fee” means the sum of the Freddie Mac Credit Enhancement Fee and
the Freddie Mac Liquidity Facility Fee.
 
“Freddie Mac Liquidity Facility Fee” means a monthly amount equal to one twelfth
(1/12) of the product of (A) (i) the applicable Base Rate, plus (ii) the
Variable Liquidity Facility Fee Component, times (B) Current Class A Certificate
Balance, computed on the basis of a 360 day year of twelve (12) thirty (30) day
months.  Such fee shall be payable as provided in Section 3.3 and shall accrue
monthly based upon the Current Class A Certificate Balance as of the first day
of each month during the period commencing on the Closing Date to, but not
including, the Liquidity Commitment Termination Date.  For purposes of
determining the Variable Liquidity Facility Fee Component, both the applicable
3-Month Treasury Bill Rate and the 3-Month LIBOR Rate will be established and
reset quarterly based upon such rates as determined as of each February 15, May
15, August 15 and November 15, such rates to be effective with respect to each
monthly calculation of the Freddie Mac Liquidity Facility Fee on the immediately
succeeding March 1, June 1, September 1 and December 1, as applicable.
 
“Freddie Mac Liquidity Pricing Reset” means the effective date of a new Base
Rate for calculation of the Freddie Mac Liquidity Facility Fee pursuant to
Section 3.20 hereof.
 
“Freddie Mac Liquidity Pricing Term” means the Initial Freddie Mac Liquidity
Pricing Term and any subsequent five-year period (or such lesser term ending on
the Liquidity Commitment Termination Date) following a Freddie Mac Liquidity
Pricing Reset during which the Freddie Mac Liquidity Facility Fee is established
and made effective in accordance with Section 3.20.
 
“Freddie Mac Purchase Notice” has the meaning set forth in Section 7.3(b).
 
“Freddie Mac Reimbursement Amount” means the amounts that the Sponsor is
required to cause to be paid to Freddie Mac pursuant to this Agreement to
reimburse Freddie Mac for any Advances, which amounts shall be equal to the sum
of all Advances not previously reimbursed on behalf of the Sponsor, together
with any interest thereon, late charges, default interest and other amounts
payable to Freddie Mac under this Agreement (except any share of collected late
charges that the Servicer is entitled to retain as additional servicing
compensation) as a result of a default under the Owner Documents, and shall be
paid as provided in Sections 3.2, 3.3 and 3.4 of this Agreement.
 
“Government Obligations” means direct and general obligations of the United
States of America or obligations of any agency or instrumentality of the United
States of the payment of the principal and interest of which are guaranteed by
the full faith and credit of the United States of America.
 
“Guaranty” means the Limited Support Agreement dated as of the date hereof
between the Guarantor and Freddie Mac, as amended, supplemented or restated.
 

 
6

--------------------------------------------------------------------------------

 


“Guarantor” means America First Multifamily Investors, L.P., a Delaware limited
partnership, and any permitted successor or assign thereof under the Guaranty.
 
“Guide” means the Freddie Mac Multifamily Seller/Servicer Guide, as amended from
time to time.
 
“Hedge” or “Hedge Agreement” means a Cap.
 
“Hedge Collateral” has the meaning set forth in Section 5.5.
 
“HUD Document” means, with respect to any Mortgaged Property, any interest rate
reduction payment agreement, housing assistance payment agreement or similar
document delivered by or on behalf of the Department of Housing and Urban
Development to provide support for rent or mortgage loan payments.
 
“Indenture” means, with respect to each issue of Bonds, the Trust Indenture or
the Indenture of Trust, as applicable, between the Issuer and Bond Trustee or
the Resolution of the Issuer pursuant to which the Bonds are issued and secured,
as the same may be amended, modified or supplemented from time to time.
 
“Index Rate” means a rate equal to the index of the weekly index rate resets of
tax exempt variable rate issues included in a database maintained by Municipal
Market Data, a Thomson Financial Services Company, or its successors, which meet
specific criteria established by The Securities Industry and Financial Markets
Association, such index currently known as The Securities Industry and Financial
Markets Association (SIFMA) Municipal Swap Index or any successor to such index.
 
“Initial Freddie Mac Liquidity Pricing Term” means the initial period during
which the Freddie Mac Liquidity Facility Fee is applicable hereunder commencing
on the Closing Date and expiring on July 15, 2019 (or such lesser term ending on
the Liquidity Commitment Termination Date).
 
“Initial Purchaser” means D.A. Davidson & Co., as initial purchaser of the Class
A Certificates under the Remarketing Agreement.
 
“Issuer” means, with respect to each issue of Bonds, the governmental entity
that issued such Bonds, and its successors.
 
“Liquidity Advance” means an advance by Freddie Mac pursuant to the terms of the
Series Certificate Agreement to pay the Purchase Price of any Class A
Certificates tendered optionally by Class A Certificateholders pursuant to
Section 6.03 of the Series Certificate Agreement that have not been remarketed
by the Remarketing Agent pursuant to the Remarketing Agreement and the Series
Certificate Agreement and therefore, with respect to which there are no proceeds
of remarketing.
 
“Liquidity Commitment Termination Date” means the first to occur of (a) the
Stated Liquidity Commitment Termination Date, (b) the date the Class A
Certificates shall have been redeemed in full, (c)  the termination of the
Series Certificate Agreement, (d) the conversion of the Reset Rate Method to a
term interval that extends to the last day on which the Class A
 

 
7

--------------------------------------------------------------------------------

 


Certificates will remain outstanding and (e) a Tender Option Termination Event
under the Series Certificate Agreement.
 
“Liquidity Facility” has the meaning set forth in the Series Certificate
Agreement.
 
"Liquidity Provider Termination Event" means the occurrence of either (a) an
Event of Default hereunder, or (b) a Mode Reset Failure under Section 3.20.
 
“Liquidity Rate” means the base rate or prime rate of interest of Citibank, N.A.
until such time as another “Money Center” bank is designated by Freddie Mac in
its discretion by notice to the Sponsor, plus two percent (2%) per annum.
 
“Losses” shall have the meaning set forth in Section 3.12.
 
“LURA” shall have the meaning set forth in Section 2.1(gg).
 
“Mandatory Tender Event” shall mean each event defined as a "Mandatory Tender
Event" in Section 6.04 of the Series Certificate Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
 
“Mortgaged Property” means any of the properties listed as a Mortgaged Property
in Schedule A attached hereto.
 
“Obligations” means the obligations of the Sponsor (a) to pay or cause to be
paid all amounts, including fees, costs, charges and expenses payable under this
Agreement and (b) to observe and perform each of the terms, conditions and
provisions of the Sponsor Documents.
 
“Offering Circular” means in each case, the preliminary and final Offering
Circular (together with the related Offering Circular Supplement) related to the
sale of the Class A Certificates.
 
“Optional Series Pool Release Date” means either (i) July 15, 2019 or (ii) July
15, 2024.
 
“Owner” means, with respect to each Mortgaged Property, the owner of such
Mortgaged Property, and any successor owner of the Mortgaged Property.
 
“Owner Documents” means, with respect to each Bond Mortgage Loan, the Bond
Documents and the Bond Mortgage Documents.
 
“Person” means an individual, estate, trust, corporation, partnership, limited
liability company or any other organization or entity (whether governmental or
private).
 
“Pledge Custodian” means Freddie Mac, or any successor thereto as provided in
Article VIII.
 
“Pledged Class A Certificate” means (a) any Class A Certificate following an
optional tender by its Holder or the exercise by such Holder of its Optional
Disposition Right during the
 

 
8

--------------------------------------------------------------------------------

 


period from and including the date of its purchase by the Administrator on
behalf of and as agent for the Sponsor with an Advance under Section 6.01(b) of
the Series Certificate Agreement but excluding the date on which such Class A
Certificate is remarketed to any person other than Freddie Mac, the Sponsor or
any Affiliate of the Sponsor and (b) any Class A Certificate purchased by the
Administrator on behalf of and as agent for the Sponsor from monies paid by
Freddie Mac pursuant to the Liquidity Facility following the occurrence of a
Mandatory Tender Event.
 
“Pledged Security Collateral” has the meaning set forth in Section 8.1
 
“Prepayment/Substitution Premium” means, when such premium is due and payable
pursuant to Sections 2.4(c), 3.8 or 3.19 hereof, an amount equal to the present
value (discounted at the applicable Discount Rate) of the monthly payments of
the Freddie Mac Fee that would have been earned assuming scheduled principal
payments of the Bond(s) during the remainder of the applicable Yield Maintenance
Period for the applicable Bond(s) had the redemption, funding, Release Event,
substitution or mandatory tender not occurred.
 
“Pre-Selected Bonds” means the Bonds indicated on Schedule A-2 that have been
pre-selected by the Sponsor as of the Closing Date as being eligible for
substitution from the Series Pool pursuant to Sections 3.19 and 3.26 due to the
sale of the related Pre-Selected Mortgaged Property to an unrelated third
party.  Only two of such four Pre-Selected Deposited Assets may actually be
substituted and released based on such circumstances.
 
“Pre-Selected Mortgaged Property” means a Mortgaged Property related to an
Pre-Selected Bond.
 
“Purchase Date” means (a) during the Weekly Reset Period, any Business Day
specified by a Class A Certificateholder as the date on which Class A
Certificates owned by such Class A Certificateholder are to be purchased in
accordance with the provisions of Section 6.03 of the Series Certificate
Agreement, (b) any date on which the Class A Certificates are subject to
mandatory tender in accordance with the provisions of Section 6.04 of the Series
Certificate Agreement and (c) any date on which the Class A Certificates are
subject to optional disposition in accordance with the provisions of
Section 7.05 of the Series Certificate Agreement.
 
“Purchase Price” means, with respect to any Class A Certificate required to be
purchased pursuant to Section 6.06 of the Series Certificate Agreement, the
balance of such Class A Certificate plus interest accrued thereon to the
Purchase Date.
 
“Purchased Bond” means a Bond purchased by Freddie Mac on behalf of the Sponsor
from monies paid by Freddie Mac pursuant to the Credit Enhancement following the
occurrence of a Release Event.
 
“Rating Agency” has the meaning provided in the Series Certificate Agreement.
 
“Released Bond” has the meaning set forth in Section 3.19 hereof.
 
“Remarketing Agent” means D.A. Davidson & Co., as remarketing agent under the
applicable Remarketing Agreement, and any successor in such capacity.
 

 
9

--------------------------------------------------------------------------------

 


“Remarketing Agent Fee” has the meaning set forth in the Remarketing Agreement
with respect to the Class A Certificates.
 
“Remarketing Agreement” means the Certificate Purchase and Remarketing Agreement
dated as of the date hereof among the Sponsor, Freddie Mac, the Initial
Purchaser and the Remarketing Agent as amended, supplemented or restated.
 
“Release Purchase Price” means, with respect to any Bond, an amount equal to the
then outstanding principal amount of such Bond plus accrued interest on such
Bond to, but not including, the Release Event Date.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 
“Series Certificate Agreement” means the Series Certificate Agreement as defined
in Recital 2 hereof, as amended, restated or supplemented.
 
“Series Pool” means a discrete pool formed by Freddie Mac consisting of the
Bonds and other Assets therein described with respect to which Freddie Mac has
elected partnership status, as set forth in the Series Certificate Agreement.
 
“Servicer” means the eligible servicing institution designated by Freddie Mac,
or its successor, as servicer of each Bond Mortgage Loan.  Initially, NorthMarq
Capital, LLC shall act as the Servicer.
 
“Servicing Agreement” means the Servicing Agreement dated as of the date hereof
between the Servicer and Freddie Mac concerning the servicing of the Bond
Mortgage Loans, the Bonds and each Hedge, as the same may be amended from time
to time, including any replacement Servicing Agreement entered into with a
successor servicer.
 
“Servicing Fee” means the monthly fee due the Servicer under the Servicing
Agreement in an amount equal to one-twelfth of 0.06% (six basis points) times
the outstanding principal balance of each Bond Mortgage Loan, calculated on the
basis of a 365/366 day year for the actual number of days elapsed.
 
“Sponsor Documents” means this Agreement, the Series Certificate Agreement, the
Servicing Agreement, the Remarketing Agreement, the Guaranty, each Hedge
Agreement, the Stabilization Escrow Agreement, the Subordinate Bonds Custody
Agreement, Agreement Regarding Financial Monitors, the Bond Custody Agreement
and any other agreement, instrument or certificate executed by the Sponsor or by
the Guarantor in connection with the transactions contemplated thereby.
 
“Sponsor Paid Expenses” has the meaning set forth in Section 8.3(c).
 
"Stabilization Escrow Agreement" means the Stabilization Escrow Agreement dated
as of the date hereof by and among Freddie Mac, the Sponsor and The Bank of New
York Mellon Trust Company, N.A., as the same may be amended, supplemented or
restated from time to time.
 

 
10

--------------------------------------------------------------------------------

 


“Stated Liquidity Commitment Termination Date” means July 15, 2019 (as such date
may be extended in accordance with Section 3.20 hereof).
 
“Strike Rate” shall have the meaning set forth in Section 5.2.
 
"Subordinate Bonds Custody Agreement" means the Subordinate Bonds Custody
Agreement dated as of the date hereof by and among, the Sponsor, the Guarantor,
The Bank New York Mellon Trust Company, N.A., as custodian, and Freddie Mac with
respect to the Subordinate Bonds, as the same may be amended, supplemented or
restated from time to time.
 
"Subordinate Bonds" means the subordinate bonds listed on Exhibit A to the
Subordinate Bond Custody Agreement.
 
“Subsequent Hedge or Subsequent Hedge Agreement”  shall mean a Hedge Agreement
in place during any Subsequent Hedge Period.
 
“Subsequent Hedge Period” means a period during which a Subsequent Hedge
Agreement is provided as required by the provisions of Article V.
 
“Substitute Bond” means an issue of multifamily housing revenue bonds
substituted for an issue of Bonds pursuant to Section 3.19.
 
“Substitute Property” means a multifamily housing project that is substituted
for a Project pursuant to Section 3.19.
 
“Tax Certificate” means the Tax Certificate, the Non-Arbitrage Certificate and
Tax Agreement or any similar agreement or certificate executed by the Owner
certifying to or agreeing to comply with the requirements of Section 103 of the
Internal Revenue Code of 1986, as amended, in connection with the issuance of
the related Bonds.
 
“Term” has the meaning set forth in Section 9.8.
 
“Terminating Mandatory Tender Date” shall have the meaning set forth in the
Series Certificate Agreement.
 
“Title Insurance Policy” means, with respect to any Mortgaged Property, the
title insurance policy insuring the lien of the related Bond Mortgage.
 
“Total Release Price” means an amount equal to the Release Purchase Price plus
Hypothetical Gain Share, if any.
 
“Underwriting Package” means the documents and reports submitted by the Sponsor
to Freddie Mac and relied upon by Freddie Mac in its decision to execute and
deliver the Series Certificate Agreement.
 
“UCC Collateral” has the meaning set forth in Article VI hereof.
 
“Uniform Commercial Code” or “U.C.C.” means the Uniform Commercial Code as from
time to time in effect in each applicable jurisdiction.
 

 
11

--------------------------------------------------------------------------------

 


“Variable Liquidity Facility Fee Component” means the interest rate equal to the
positive remainder, if any, achieved by subtracting the 3-Month Treasury Bill
Rate from the 3-Month LIBOR Rate.
 
“Yield Maintenance Period” means, with respect to each Bond, the period
beginning on the Closing Date and ending on the applicable Yield Maintenance End
Date.
 
“Yield Maintenance End Date” means, either (a) July 15, 2019 with respect to
events of the type set forth in Sections 3.8(a)(i), 3.8(a)(iv) and 3.8(a)(v) or
(b) the applicable date indicated on Schedule A with respect to each Bond with
respect to events of the type set forth in Sections 3.8(a)(ii) and 3.8(a)(iii).
 
“3-Month LIBOR Rate” means the British Bankers Association’s (BBA) Three (3)
month LIBOR Rate for United States Dollar deposits, as displayed on the LIBOR
Index Page as of 11:00 a.m. (London time) on each date of determination thereof.
 
“3-Month Treasury Bill Rate” means the interest rate announced as the 3-month
“Daily Treasury Yield Curve Rate” at http://www.treasury.gov on each date of
determination thereof, or if such website shall fail to publish the 3-Month
Treasury Bill Rate at any time in the future, such other financial reporting
website as may be designated by Freddie Mac.
 
Section 1.2                      Interpretation.  In this Agreement, unless the
context otherwise requires, words of the masculine gender shall be deemed and
construed to include correlative words of the feminine and neuter
genders.  Unless the context shall otherwise indicate, words importing the
singular number shall include the plural number and vice versa, and words
importing persons shall include partnerships, corporations and associations,
including public bodies, as well as natural persons.  The terms “hereby”,
“hereof”, “hereto”, “herein”, “hereunder”, and any similar terms, as used in
this Agreement, refer to this Agreement.  Any reference in this Agreement to an
“Exhibit”, a “Section”, a “Subsection”, a “Paragraph” or a “subparagraph” shall,
unless otherwise explicitly provided, be construed as referring, respectively,
to an Exhibit attached to this Agreement, a section of this Agreement, a
subsection of the section of this Agreement in which the reference appears, a
paragraph of the subsection within this Agreement in which the reference
appears, or a subparagraph of the paragraph within which the reference
appears.  All Recitals set forth above and all Exhibits attached to or referred
to in this Agreement are incorporated by reference into this Agreement.  Any
reference to an executed agreement or instrument herein shall be to such
agreement or instrument as amended, supplemented or restated in accordance with
its terms.
 
 
ARTICLE II
 
REPRESENTATIONS, COVENANTS, WARRANTIES AND CONDITIONS
 
Section 2.1                      Representations and Warranties.  As of the
Closing Date, the Sponsor represents and warrants the following as to each Bond
Mortgage and, as applicable, the related Bond Documents with respect to the
Bonds.  The Sponsor acknowledges that such representations and warranties (as
qualified by Schedule B hereto), together with the other representations,
covenants, warranties and agreements of the Sponsor contained in this Agreement,
are relied upon by Freddie Mac and serve as a basis for the agreement of Freddie
 

 
12

--------------------------------------------------------------------------------

 


Mac to exchange the Certificates for the Bonds, and the undertakings of Freddie
Mac contained in the Series Certificate Agreement with respect to the Credit
Enhancement and the Liquidity Facility.  Freddie Mac acknowledges that, except
for the representations and warranties contained in Subsections 2.1(uu),
2.2(a)(iii), 2.2(a)(iv), 2.2(a)(v), 2.2(a)(vi) and 2.2(a)(vii), although the
Sponsor has undertaken such review of each Bond Mortgage and Bond Documents with
respect to the Bonds as it deems appropriate, the warranties and representations
set forth in this Agreement are intended solely to allocate risk between the
Sponsor and Freddie Mac and to establish the circumstances under which Freddie
Mac may exercise certain remedies under this Agreement, are not personal
assurances by the Sponsor that all matters represented and warranted to are
factually correct or true as to each such Bond or Bond Mortgage, as applicable,
and may not be the basis for a claim of personal liability, except as otherwise
provided in Section 9.11(b) herein.  The representations and warranties
contained in Subsections 2.1(uu), 2.2(a)(iii), 2.2(a)(iv), 2.2(a)(v), 2.2(a)(vi)
and 2.2(a)(vii) are intended to be personal assurances that the matters
warranted to in those Subsections are factually correct, and any breach thereof
may be the basis for a claim of personal liability against the Sponsor.
 
For the purposes of the representations and warranties made by the Sponsor in
this Article II:  (i) “diligent inquiry” and “due diligence” shall mean that the
Sponsor has conducted such inquiry and diligence as would customarily be
conducted by a Freddie Mac approved “Delegated Lender” contemplating making or
purchasing mortgage loans on properties comparable to the properties securing
the Bond Mortgage Loans, determined at the time the inquiry or diligence in
question was conducted or should have been conducted; (ii) “constructive
knowledge” shall mean knowledge obtainable (even if not actually obtained),
assuming the exercise of either (a) reasonable care or diligence, or (b)
diligent inquiry and due diligence in accordance with (i) above, as applicable;
(iii) “employees” of the Sponsor shall include any employees of the Sponsor and
of any Affiliates who have provided services to the Sponsor in connection with
the transaction contemplated by this Agreement; (iv) “best knowledge” shall mean
the best knowledge (which shall include actual knowledge and constructive
knowledge in accordance with (ii) above) of the employees of the Sponsor and
attorneys for the Sponsor working on the transaction contemplated by this
Agreement; (v) “actual knowledge” shall mean the actual knowledge (excluding
constructive knowledge) of the employees of the Sponsor and attorneys for the
Sponsor working on the transaction contemplated by this Agreement; and (vi)
“Sponsor Affiliates” means the Guarantor, and any other entity controlled by, or
under common control with, any of them.
 
(a)           Rent Schedule; Data Tape.  The rent schedules submitted to Freddie
Mac contain no material errors of which the Sponsor has knowledge, and
accurately states the gross potential rents, the actual leased rents, the rent
concessions provided (if any), and the rent subsidies (if any) for each
Mortgaged Property as of the effective date thereof, and all other information
regarding the Mortgaged Property contained in the Data Tape provided to Freddie
Mac regarding the Mortgaged Property is true, complete and correct in all
material respects.
 
(b)           Location of Improvements.  All improvements to the Mortgaged
Property that have been included in its appraised value lie within the
boundaries of the land as described in the legal description attached to the
related Bond Mortgage, or to the extent that any such improvements encroach onto
any adjoining land, each such encroachment falls within the exceptions for
encroachments set forth in Guide Chapter 16 except as set
 

 
13

--------------------------------------------------------------------------------

 


forth on Schedule B.  No improvements on neighboring properties encroach onto
the Mortgaged Property, or all such encroachments fall within the exceptions for
encroachments set forth in Guide Chapter 16.
 
(c)           No Damage.  There exists no unrepaired or unrestored damage to the
Mortgaged Property from fire or other casualty since the date of the Bond
Mortgage that would materially and adversely affect its value as security for
the Bond Mortgage, or, if such damage exists, sufficient funds have been
escrowed to fully restore the Mortgaged Property to the same size and density as
existed prior to such casualty, and such restoration is permitted under all
applicable building and zoning laws and regulations.
 
(d)           Mortgaged Property Condition and Operation.
 
(i)           The Mortgaged Property is in good and habitable condition except
as noted on Schedule B.
 
(ii)           To Sponsor’s best knowledge, there is no material uncured
violation at the Mortgaged Property of any building or housing code or similar
law or ordinance.
 
(iii)           Except for the Mortgaged Properties listed on Schedule B which
are currently undergoing rehabilitation, all repairs and improvements to the
Mortgaged Property required by the related repair escrow agreement have been
completed in accordance with the terms thereof.
 
(iv)           Sponsor has completed a site inspection of the Mortgaged Property
on or after November 1, 2013.  Sponsor’s inspection of the Mortgaged Property
did not disclose any conditions that would materially adversely affect the value
of the Mortgaged Property, which were not taken into account in the appraisal of
the Mortgaged Property, including, but not limited to, environmental hazards,
needed repairs, tenancy issues, the condition of adjoining properties and other
similar matters.
 
(v)           The Mortgaged Property is adequately served by public water and
sewer systems and all necessary public utilities.
 
(vi)           The Mortgaged Property is in material compliance with all
applicable statutes, rules and regulations, including, but not limited to,
subdivision, health, safety, fire and building codes.  The Mortgaged Property is
in material compliance with all regulatory agreements and restrictive covenants
which affect the Mortgaged Property.  The physical configuration of the
Mortgaged Property is not in material violation of the Americans with
Disabilities Act.
 
(vii)           The Mortgaged Property is located in one of the fifty (50)
states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the
U.S. Virgin Islands or other territories or possessions of the United States.
 

 
14

--------------------------------------------------------------------------------

 


(viii)           The Mortgaged Property consists of five (5) or more dwelling
units.  (For the purposes of this representation and warranty, a “dwelling unit”
must include both a kitchen and a bathroom.)
 
(ix)           No Mortgaged Property is operated as a manufactured housing park.
 
(x)           If the Mortgaged Property includes any retail, commercial or other
non-residential units (“mixed uses”), (A) (1) it is a single structure; or (2)
it consists of multiple structures, some of which contain mixed uses, but none
of which are exclusively retail or commercial; or (3) it consists of multiple
structures, most of which are entirely residential, but one (or a small number)
of which consists of retail stores primarily intended to serve residents of the
Mortgaged Property; and (B) gross income from non-residential uses does not
exceed 20% of the Mortgaged Property’s gross income; and (C) the area devoted to
non-residential uses does not exceed 20% of the Mortgaged Property.
 
(xi)           No Mortgaged Property is a Seniors Housing Property (as defined
in the Guide).
 
(e)           Condemnation.  No part of the Mortgaged Property has been taken by
condemnation or any similar proceeding since the date of the Bond Mortgage, and,
to the best of Sponsor’s knowledge, there is no pending or threatened (in
writing) condemnation or similar proceeding with respect to all or any part of
the Mortgaged Property.
 
(f)           Authorization and Execution of Documents.  The Bond Mortgage and
all documents delivered in connection with the Bond Mortgage have been validly
authorized and executed by the parties thereto.  With respect to each Mortgaged
Property, all documents delivered in connection with the Bond Mortgage and the
related issue of Bonds have been validly authorized and executed by the parties
thereto.
 
(g)           Loan Proceeds; Settlement Statement.  To Sponsor’s best knowledge,
all proceeds of the Bond Mortgage for any Mortgaged Property have been disbursed
directly to, or for the account of, the Owner in a manner that satisfied the
requirements of the Bond Documents other than the Mortgaged Properties set forth
on and as described on Schedule B.
 
(h)           Insurance.  The Mortgaged Property is covered by hazard, flood,
liability and rent loss insurance that meets the requirements of the Guide as of
the applicable Closing Date except as set forth on Schedule B.  Without limiting
the generality of the foregoing, for any Bond Mortgage secured by a Mortgaged
Property located in whole or in part in a Special Flood Hazard Area (“SFHA”)
identified by the Federal Emergency Management Agency, (i) each building that
lies within the SFHA is covered by flood insurance in an amount at least equal
to the least of (A) its insurable replacement cost, (B) its prorated portion of
the unpaid principal balance of the related Bonds as of the Closing Date in the
case of a Mortgaged Property, or (C) the maximum limit of coverage available
under the National Flood Insurance Program, and (ii) the community where the
Mortgaged Property is located participates in the National Flood Insurance
Program.
 

 
15

--------------------------------------------------------------------------------

 


(i)           Delinquencies and Defaults.  Except as described on Schedule B,
(i) all payments due under the terms of the Bond Mortgage Documents have been
made, and there have been no delinquencies of 30 days or more since the
origination of the Bond Mortgage, (ii) there are no material non-monetary
defaults under the terms of the Bond Mortgage Documents, and (iii) there have
been no material non-monetary defaults which have remained uncured for 30 days
or more since the date of the origination of the Bond Mortgage.  No Bond
Mortgage Document is cross-defaulted, and no Bond Mortgage is
cross-collateralized, with any other transaction, except as disclosed to, and
approved by, Freddie Mac prior to the date hereof.
 
(j)           Form 8038.  Form 8038 relating to each series of Bonds that was
“reissued” (for federal tax purposes) or is a new issue with respect to the
Mortgaged Property has been or will be timely filed with the Internal Revenue
Service.
 
(k)           Bond Mortgage Ownership.  Each Bond Trustee is the sole owner and
holder (except for certain reserved rights of the Issuer) of the Bond Mortgage
related to the issue of Bonds for which it is the Bond Trustee.  The Bond
Trustee’s interest in each such Bond Mortgage is free and clear of any third
party security interests, claims and encumbrances of any kind (except for
certain reserved rights of the Issuer).
 
(l)           Third-Party Reports.  The Sponsor has provided or caused to be
provided to Freddie Mac all third party reports in its possession relating to
the Mortgaged Property or the Owner, including, without limitation, any credit
report, appraisal, engineering report, environmental report or audit, title
insurance policy, flood zone determinations and surveys.  With respect to each
such report, the Sponsor represents and warrants that (i) a Sponsor Affiliate
has examined the report, (ii) the preparer of the report is appropriately
qualified and (iii) to the Sponsor’s best knowledge, the report is complete and
accurate.
 
(m)           Undisclosed Information about Owner.  Except as disclosed to
Freddie Mac in writing, the Sponsor has no actual knowledge of any fact or
circumstance affecting the Owner or the Mortgaged Property that materially and
adversely affects the Owner’s ability to meet its obligations under the Bond
Mortgage in a timely manner.
 
(n)           Insolvency.  Except as specifically described on Schedule B, no
bankruptcy, insolvency, reorganization or comparable proceeding has ever been
instituted by or against the Owner or any guarantor or indemnitor of the Owner’s
obligations at any time during the last seven (7) years, and no such proceeding
is now pending against any such party.
 
(o)           Information from Owner.  No information provided by the Owner or
any guarantor is untrue, inaccurate or misleading in any material and adverse
respect, and the description of the Owner, and each principal of the Owner,
contained in the Data Tape is true, complete and correct in all material
respects.
 
(p)           Negligence.  To Sponsor’s best knowledge, there has been no
negligent act or omission by the Sponsor, any principal of the Sponsor, any
Sponsor Affiliate or
 

 
16

--------------------------------------------------------------------------------

 


any employee of the Sponsor or Sponsor Affiliate that has a material adverse
effect on the value of the Bond Mortgage.
 
(q)           Enforceability.  The Bond Mortgage and the related Bond Mortgage
Documents are enforceable in accordance with their terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting the enforcement of creditors,
rights generally, and general principles of equity (whether such enforcement is
considered in a proceeding at law or in equity) and any other qualifications set
forth in any legal opinion delivered at the closing of the Bond Mortgage
relating to such enforceability.  The Owner has no rights of offset, defense,
counterclaim or rescission with respect to the Bond Mortgage Documents.  The
Sponsor has complied with all applicable laws, regulations and administrative
requirements, state, local and federal, which would affect in any material
respect the enforceability of the Bond Mortgage Documents against the Owner, and
the Bond Mortgage Documents comply with all applicable laws, regulations and
requirements with respect to usury.
 
(r)           Title; First Lien.  Except as indicated on Schedule B, the Owner
holds its interest in the Mortgaged Property in fee simple.  The lien of each
Bond Mortgage is insured by one or more lender’s title insurance policies
insuring the applicable Bond Trustee, and its successors and assigns, as to the
first priority lien (except as noted on Schedule B with respect to the Bonds of
a subordinate series) of such Bond Mortgage in the aggregate principal amount of
the Bonds to which it relates, subject only to: (i) the lien of current real
property taxes, ground rents, water charges, sewer rents and assessments not yet
due and payable; and (ii) the exceptions (general and specific) set forth in
such title policies, including all covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially interferes with (A) the current use
of the Mortgaged Property or the security intended to be provided by such Bond
Mortgage, (B) the Owner’s ability to pay its obligations when they become due,
or (C) the value of the Mortgaged Property.  No new liens or other matters of
record have been filed against the Mortgaged Property since the date of the
applicable title insurance policy that would not be insured by the title
insurance policy as being subordinate to the lien of the Bond Mortgage, and no
such lien, individually or in the aggregate, materially interferes with (A) the
current use of the Mortgaged Property or the security intended to be provided by
such Bond Mortgage, (B) the Owner’s ability to pay its obligations when they
become due, or (C) the value of the Mortgaged Property or such lien has been
released.  Each such title policy contains all endorsements as are required as
of the date hereof by Section 29.1(g) of the Guide, or equivalent affirmative
insurance, and otherwise conforms in all respects with the Guide except as set
forth on Schedule B.  The Sponsor has made no claims under any of such title
insurance policies.
 
(s)           Taxes Paid.  All taxes, water and sewer charges, ground rents,
governmental assessments and other similar charges having a lien, or which would
create a lien upon the Mortgaged Property if unpaid by their payment due date,
have been paid, or amounts sufficient to cover the same in the ordinary course
have been escrowed under the Bond Mortgage Documents consistent with the
requirements of such Bond Mortgage Documents.
 

 
17

--------------------------------------------------------------------------------

 


(t)           Equal Opportunity.  The origination of each Bond Mortgage by the
Sponsor or its Affiliates did not violate any applicable federal, state and
local laws and regulations, which if violated would materially and adversely
affect the enforceability of the Bond Mortgage, including but not limited to
each of the following and regulations issued under each of the following:
 
(i)           Title VIII of the Civil Rights Act of 1968, as amended, 42 U.S.C.
§§3601 et seq.  (1996).
 
(ii)           Title VII of the Consumer Credit Protection Act, as amended, 15
U.S. C. §§1691 - 1691f (1996).
 
(iii)           Section 527 of the National Housing Act, as amended, 12 U.S.C.
§1735f-5 (1996).
 
(u)           Status.  The Sponsor has complied with all laws relating to
licensing, qualification to do business and approval to originate mortgages in
the state in which the Mortgaged Property is located to the extent necessary to
ensure the validity and enforceability of the Bond Mortgage Documents and
performance of the Sponsor’s obligations under this Agreement.
 
(v)           Environmental.  Except as disclosed to Freddie Mac in
environmental reports delivered to Freddie Mac or as listed on Schedule B, there
is not now nor has there ever been:
 
(i)           any storage, disposal or discharge of hazardous materials or
substances on or affecting the Mortgaged Property,
 
(ii)           any event or condition with respect to the Mortgaged Property,
that constitutes a material violation of any applicable local, state, or federal
environmental or public health law, or
 
(iii)           any pending or threatened (in writing) environmental or public
health litigation or administrative action by any private party or public
authority with respect to the Mortgaged Property.
 
(w)           Interest Computation.  Each Indenture with respect to the related
Bonds provides for computation of interest on the basis of a 360-day year
comprised of twelve 30-day months to the maturity date of the Bonds.  Each Bond
Mortgage Note provides for computation of interest on the basis of a 360-day
year comprised of twelve 30-day months to the maturity date of the Bond Mortgage
Note.
 
(x)           Bond Requirements.  Except as indicated on Schedule B:
 
(i)           any Bonds originally issued as “draw-down” Bonds have been
completely drawn down;
 

 
18

--------------------------------------------------------------------------------

 


(ii)           all Bonds are secured by a recorded mortgage or deed of trust
granted by the related Owner in favor of the related Bond Trustee (or granted to
the Issuer and then assigned to the related Bond Trustee);
 
(iii)           all Bonds bear interest at fixed rate to maturity or an earlier
reset date (and in the case of any earlier reset date, will bear interest at a
fixed rate thereafter to be determined in accordance with the related Bond
Documents), and there are no other interest rate modes under the related Bond
Documents or if there are other interest rate modes the Bonds can only be
converted to such mode with the prior written consent of the Bondholder
Representative;
 
(iv)           with respect to each series of Bonds, neither the Issuer nor the
Trustee nor any other third party may direct or cause an acceleration or
redemption of the Bonds or the related Bond Mortgage Loan or a foreclosure of
the lien of the related Bond Mortgage pursuant to the terms of the related Bond
Documents or Bond Mortgage Documents based on a failure to pay the fees or
expenses or any other amounts owed to the Issuer, the Trustee or any such third
party without the prior consent of the Bondholder Representative;
 
(v)           no third-party credit facility (other than the Freddie Mac Credit
Enhancement) or liquidity facility is in effect with respect to any series of
Bonds;
 
(vi)           no interest rate swap or cap or other interest rate hedge is in
effect with respect to any series of Bonds; and
 
(vii)           no forward or standby bond purchase agreement is in effect with
respect to any series of Bonds.
 
(y)           Ineligible Bond Mortgages.  The Bond Mortgage, the Bond Mortgage
Documents and the Mortgaged Properties include none of the following features
that would be applicable during the term of this Agreement, except as described
on Schedule B:
 
(i)           A principal balance that includes capitalization of interest,
taxes, hazard insurance premiums or late charges.
 
(ii)           [Reserved].
 
(iii)           A Mortgaged Property in which any of the residential space is
master leased to a single lessee or is master leased for military housing.
 
(iv)           A Mortgaged Property more than 20 percent of which is used for
student and/or military housing.
 
(v)           A lender equity participation feature.
 
(vi)           A Mortgaged Property with physical occupancy below 90 percent.
 
(vii)           A ground lease.
 

 
19

--------------------------------------------------------------------------------

 


(viii)           A Mortgaged Property that is encumbered by financing that is on
a parity with, or subordinate to, the Bonds or the Bond Mortgage (including any
separate series of parity or subordinate bonds), except for subordinate
financing which meets the requirements of the Guide for “soft” subordinate
financing.
 
(ix)           A Mortgaged Property that has not converted to the permanent
phase or otherwise stabilized under the related Bond Mortgage Documents, except
for those Mortgaged Properties identified in the Stabilization Escrow Agreement.
 
(z)           Title Insurance.  Each Title Insurance Policy in effect with
respect to the related Bond Mortgage is identical to the policy previously
submitted to Freddie Mac by the Sponsor.  There are no conditions or
encumbrances that have not been disclosed to the title insurer and that would
provide a reasonable basis for the title company refusing to honor a claim.  To
the knowledge of Sponsor, there are no liens or encumbrances affecting the Bond
Mortgage or the Mortgaged Property that are not identified in Section 2.1(r), in
Schedule B to the Title Insurance Policy or in the title report delivered to
Freddie Mac in connection with this transaction arising during the period from
the effective date of the Title Insurance Policy to the Closing Date.
 
(aa)           Survey.  Except as set forth on Schedule B, the survey delivered
to Freddie Mac as part of the Underwriting Package correctly depicts for the
Mortgaged Property the boundary lines, improvements and exceptions to title that
can be shown on a survey required to be shown on a survey under the ALTA/ACSM
requirements for urban surveys, and otherwise meets the requirements of the
Guide.
 
(bb)           Single Tax Parcel.  The Mortgaged Property consists of property
identified as all of a single tax parcel or, if identified as multiple tax
parcels, the Mortgaged Property constitutes the entirety of those tax
parcels.  Any tax parcel or parcels within which the Mortgaged Property is
located does not include property that is not subject to the Bond Mortgage.
 
(cc)           Access.  Except as set forth on Schedule B, the Mortgaged
Property does not share ingress and egress through an easement or private road,
or share on-site or off-site recreational facilities and amenities that are not
located on the Mortgaged Property and under the exclusive control of the Owner;
or where there is shared ingress and egress or amenities, there exists an
easement or joint use and maintenance agreement, such agreement meets the
requirements of the Guide, and such agreement (i) provides that access to and
use and enjoyment of the easement or private road and/or recreational facilities
and amenities is perpetual, (ii) specifies the Owner’s responsibilities and
share of expenses, and (iii) states that the failure to pay any maintenance fee
will not result in a loss of usage of the easement.
 
(dd)           Zoning.  The overall character of the existing use of the
Mortgaged Property is consistent with the zoning classification of the Mortgaged
Property, except to the extent such use may constitute a legal nonconforming
use.  Except as disclosed to Freddie Mac in writing, the Mortgaged Property does
not violate any density or building setback requirements of the applicable
zoning law, and reconstruction of the Mortgaged
 

 
20

--------------------------------------------------------------------------------

 


Property in its current configuration would be permitted by applicable zoning
laws following destruction of part or all of the Mortgaged Property by fire or
other casualty or, in lieu thereof, building law and ordinance insurance
coverage satisfying the requirements of the Guide as of the Closing Date has
been provided.  The Mortgaged Property otherwise meets the requirements of the
Guide relating to zoning, and no proceedings are pending or, to the best of
Sponsor's knowledge, threatened that would result in a change of the zoning of
the Mortgaged Property.
 
(ee)           Bond Information.  The information with respect to the Bonds set
forth on Schedule 1 to the Series Certificate Agreement and Appendix A to the
Offering Circular Supplement is true and correct in all material respects.
 
(ff)           Owner Liability.  Except as set forth in the Bond Mortgage and
the documents related thereto, the Owner of the Mortgaged Property has no
outstanding or continuing payment obligations to the Sponsor, the Issuer or the
Bond Trustee, and, to Sponsor’s knowledge, the Sponsor, the Issuer and the Bond
Trustee have not breached any obligation or duty owed to the Owner under the
Bond Mortgage Documents or at law or in equity the Regulatory Agreement or other
similar agreement imposing operating restrictions on the Mortgaged Property.
 
(gg)           LURA and Bond Documents.  (i) The use and operation of the
Mortgaged Property is currently in compliance with the provisions of the Land
Use Restriction Agreement, the Regulatory Agreement or other similar agreement
(including any such agreement constituting or executed in connection with a
Housing Assistance Payment contract from the U.S. Department of Housing and
Urban Development) imposing operating restrictions on the Mortgaged Property
executed in connection with the Bonds (the “LURA”), and no prior violations have
occurred that would result in any related tax exempt bonds becoming taxable,
loss or material diminution in value of the tax credits, forfeiture or reversion
of title to the Mortgaged Property or other material loss or risk of loss on the
part of the Owner or the Mortgaged Property; (ii) to the best of Sponsor’s
knowledge, there have been no actions, claims, demands or proceedings brought
against the Owner or related to the Mortgaged Property arising out of any
violations or claimed violations of any Tax Regulatory Agreement; (iii) no
circumstances exist which, with the giving of notice or the expiration of any
applicable grace or cure period, would constitute an event of default under the
Bond Documents; (iv) there are no fees currently due and owing under the Bond
Documents which have not been paid; and (v) no claims for indemnification under
the Bond Documents have been made or are pending, and no basis for such a claim
for indemnification exists.
 
(hh)           Nonexistent Documents.  Except as indicated on Schedule B, none
of the following documents is currently in effect with respect to the Bond
Mortgage or the Mortgaged Property:
 
(i)           A mortgage note or any other obligation payable to the Sponsor or
any its Affiliates.
 
(ii)           Except as disclosed in writing to Freddie Mac, an assignment of
rents or leases in favor of the Sponsor or its Affiliates.
 

 
21

--------------------------------------------------------------------------------

 


(iii)           An escrow agreement for the benefit of the Sponsor or its
Affiliates creating or governing the tax and insurance escrow, any repair escrow
or any other escrow fund with respect to the Bond Mortgage (except pursuant to
the Sponsor Documents) or the Mortgaged Property (other than the Mortgaged
Properties set forth on Schedule B and in the amounts set forth on Schedule B).
 
(ii)           Perfection of Security Interest.  Financing statements have been
filed in all locations necessary to perfect a security interest in all of the
Mortgaged Property described in the financing statements, including all
furniture, fixtures, equipment, accounts, contracts rights, condemnation and
casualty proceeds, general intangibles and all other personal property related
to the ownership or operation of the Mortgaged Property, described in those
financing statements, to the extent that applicable law permits a security
interest in such collateral to be perfected by filing.
 
(jj)           Single Asset Requirements.  In the case of each of the Mortgaged
Properties, except as disclosed to Freddie Mac on Schedule B, the Bond Mortgage
prohibits the applicable Owner from owning substantial assets other than its
Mortgaged Property and prohibits the applicable Owner from engaging in any
business enterprises other than the operation of its Mortgaged Property.  To the
Sponsor’s best knowledge, each Owner is in compliance with the above-described
provision of its Bond Mortgage.
 
(kk)           Flood Zone Determination.  The Flood Zone Determination form for
the Mortgaged Property was prepared on the basis of the legal description of the
Mortgaged Property and, notwithstanding any street address specified on the
form, the determination evidenced by the form is applicable to all buildings
comprising the Mortgaged Property.
 
(ll)           Federal Income Tax Matters.  To Sponsor’s best knowledge, (1) no
Owner has taken any action, omitted to take any action, or permitted any action
to be taken that would impair the exclusion from gross income for federal income
tax purposes of the interest payable on any of the Bonds, and (2) no Owner is in
violation of any material requirement of any tax certificate relating to the
Bonds.
 
(mm)           Payment of Fee Component.  Payment of the Fee Component with
respect to each Bond Mortgage Loan is current and no such fees are currently due
and payable.
 
(nn)           State Allocating Agency Requirements.  The only operating
restrictions imposed on any Mortgaged Property by any state tax credit
allocating agency not reflected in the regulatory agreements, restrictive
covenants or similar instruments recorded against the Mortgaged Properties are
those reflected in the letters attached hereto as Exhibit I.
 
(oo)           Rebate.  No rebate is due and owing with respect to the Bonds
related to any Mortgaged Property.
 
(pp)           Exemption from Real Property Taxes.  Except as indicated on
Schedule B, the Mortgaged Property has qualified for an exemption from, and has
not been subject to, payment of real property taxes since the date the Owner
acquired the Mortgaged Property and to Sponsor’s best knowledge (i) the Owner is
in compliance
 

 
22

--------------------------------------------------------------------------------

 


with the requirements of the Regulatory Agreement applicable to the Mortgaged
Property, (ii) the Mortgaged Property qualifies for exemption from real property
taxes for the current real property tax year and (iii) no event has occurred
which would cause the Mortgaged Property to lose its current exemption from real
property taxes.
 
(qq)           Amortization Schedules.  The amortization schedules included in
the Data Tape do not contain material errors of which the Sponsor has knowledge,
and accurately state the maturity and the principal and interest payments for
the applicable Bond Mortgage Loan and related Bond as of each monthly payment
date.
 
(rr)           Optional Redemption at Par.  The first date on which the Bonds
are permitted to be redeemed at par is set forth in Exhibit II.
 
(ss)           Tax Credit Matters.  Except as indicated on Schedule B, a Form
8609 has been issued by the applicable tax credit allocating agency with respect
to each Mortgaged Property evidencing the final allocation of tax credits with
respect thereto in an amount such that no adjustment to or repayment of any tax
credit investor’s capital contribution is necessary, and all tax credit investor
capital contributions have been fully funded to the Owner.
 
(tt)           Laundry and Other Leases.  Each laundry or telecommunications
lease in effect with respect to a Mortgaged Property is in compliance with
applicable requirements of the Guide, or the nature of any noncompliance is such
that it would neither materially interfere with the security provided by the
related Bond Mortgage, nor materially impair the value of the Mortgaged
Property.
 
(uu)           Ownership of Bonds.  The Bonds are genuine and outstanding.  The
Sponsor has all necessary power and authority to transfer, and has duly
authorized by all necessary action the transfer of, the Bonds to Freddie
Mac.  Immediately prior to such transfers, the Sponsor owned the Bonds free and
clear of any lien, pledge, encumbrance or other security interest, and has not
sold, assigned or pledged any of its interest in the Bonds to any Person except
in accordance with the Sponsor Documents, and has not entered into any agreement
to effect such a sale, assignment or pledge except as contemplated hereby.  Upon
such transfers, the Sponsor releases all right, title and interest in and to the
Bonds (such release by the Sponsor in connection with its transfer of ownership
of the Bonds in no way limits its rights to direct the funding of Release Events
in certain cases or take other actions with respect to the Bonds as described in
the Sponsor Documents).
 
(vv)           Earthquake Insurance.  With respect to each Mortgaged Property
located in Seismic Risk Zone 3 or 4, a seismic analysis has been conducted by a
recognized firm experienced in conducting such analyses, and no such analysis
showed a Mortgaged Property with a probable maximum loss of greater than
40%.  For each such Mortgaged Property with respect to which the applicable
seismic analysis shows a probable maximum loss of greater than 20%, but not
greater than 40%, earthquake insurance is currently maintained by the related
Owner with a deductible not in excess of $50,000 from an insurance company with
a rating meeting the requirements of the Guide for the
 

 
23

--------------------------------------------------------------------------------

 


applicable size of the Bond Mortgage Loan related to the Mortgaged Property with
Freddie Mac named as a loss payee or additional insured.
 
(ww)           Owner Status.  Neither the Owner nor any principal of an Owner is
a person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf.
 
(xx)           Replacement Reserves.  The replacement reserve requirements with
respect to each Mortgaged Property as set forth in the related Bond Documents
and Bond Mortgage Loan Documents, are fully funded.  All bond-level replacement
reserves and tax and insurance escrows are held by the applicable Bond Trustee.
 
Section 2.2                      Other Representations and Warranties by the
Sponsor and Representations and Warranties by Freddie Mac.
 
(a)           The Sponsor represents and warrants as of the Closing Date with
respect to each Bond Mortgage Loan and Mortgaged Property related to the Bonds
and the Sponsor Documents, as follows:
 
(i)           To Sponsor’s best knowledge, the information contained in the
Underwriting Package is true and accurate in all material respects and does not
omit information in the possession of the Sponsor to make the provided
information complete and accurate.
 
(ii)           All copies of documents delivered to Freddie Mac under
Section 2.3 of this Agreement are true and accurate copies of the
originals.  The Sponsor has in its possession no documents described in Section
2.3 of this Agreement for which either originals or copies have not been
delivered to Freddie Mac.
 
(iii)           The Sponsor Documents to which it is a party have been duly
authorized by the Sponsor, are valid and binding agreements of the Sponsor, and
are enforceable against the Sponsor in accordance with their terms except as may
be limited by bankruptcy, insolvency, reorganization, moratoria, liquidation or
readjustment of debt or similar laws now or hereafter affecting the enforcement
of creditors’ rights generally, and as may be limited by the effect of general
principles of equity regardless of whether such enforcement is considered in a
proceeding at law or in equity.  The Guaranty has been duly authorized by the
Guarantor, is a valid and binding agreement of the Guarantor, and is enforceable
against the Guarantor in accordance with its terms except as may be limited by
bankruptcy, insolvency, reorganization, moratoria, liquidation or readjustment
of debt or similar laws now or hereafter affecting the enforcement of creditors’
rights generally, and as may be limited by the effect of general principles of
equity regardless of whether such enforcement is considered in a proceeding at
law or in equity.
 
(iv)           Since December 31, 2013, which is the date of the Guarantor’s
most recent financial statements submitted to Freddie Mac, there has been no
material adverse change in the general financial position of the Guarantor.  For
the purposes of this representation and warranty, the “general financial
position of the Guarantor” shall be
 

 
24

--------------------------------------------------------------------------------

 


deemed to exclude any short-term adverse changes that occur solely as a result
of daily interest rate fluctuations.
 
(v)           The Sponsor (A) is a limited liability company duly organized and
existing pursuant to the laws of the State of Delaware, (B) has the power and
authority to own its properties and to carry on its business as now being
conducted and as contemplated by the Sponsor Documents and (C) has the power and
authority to execute and perform all the undertakings in the Sponsor Documents
and the other transactions and agreements contemplated by the Sponsor
Documents.  The Guarantor (1) is a limited partnership duly organized and
existing pursuant to the laws of Delaware, (2) has the power and authority to
own its properties and to carry on its business as now being conducted and as
contemplated by the Guaranty and (3) has the power and authority to execute and
perform all the undertakings in the Guaranty.
 
(vi)           The execution and performance by the Sponsor of the Sponsor
Documents to which it is a party and other agreements required pursuant to such
agreements, and by the Guarantor of the Guaranty (A) will not violate in any
material respect or, as applicable, have not violated in any material respect
any provision of any law, rule or regulation or any order of any court or other
agency or government applicable to the Sponsor or the Guarantor and (B) will not
violate in any material respect, or as applicable, have not violated in any
material respect any provision of any indenture, agreement or other instrument
to which the Sponsor or Guarantor, as applicable, is a party or is otherwise
subject, or, except as otherwise provided in the Sponsor Documents, result in
the creation or imposition of any material lien, charge or encumbrance of any
nature.
 
(vii)           Neither the Sponsor nor the Guarantor is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party which
default would in Sponsor’s good faith and reasonable judgment materially
adversely affect the transactions contemplated by the Sponsor Documents or the
Guaranty.  There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency now pending or
threatened in writing against or affecting the Sponsor or the Guarantor or any
of its properties or rights, which, if adversely determined, would in Sponsor’s
good faith and reasonable judgment (A) materially impair the right of the
Sponsor or the Guarantor to carry on its business as now conducted or (B) have a
material adverse effect on the financial condition of the Sponsor or the
Guarantor.
 
(viii)           Neither Sponsor nor any applicable Sponsor Affiliate, with
respect to any period during which it has acted as Bondholder Representative
under the Bond Documents, has taken, or omitted to take, any action that, if
taken or omitted, would jeopardize or adversely affect the tax-exempt status of
the interest payable on the Bonds.
 
(ix)           Guarantor, as Bondholder Representative, is authorized under the
Bond Documents to assign its rights, privileges and obligations as Bondholder
Representative to Freddie Mac.
 

 
25

--------------------------------------------------------------------------------

 


(x)           None of the Bond Documents requires or obligates the Bondholder
Representative to pay the fees and expenses of any party, including any
obligations of the Owner, or to pay capitalized interest or any other costs
during any construction rehabilitation period for any Mortgaged Property.
 
(xi)           Each Owner has established all escrows and reserves required by
the Bond Mortgage and the Owner Documents.
 
(xii)           None of the Sponsor or the Guarantor nor the individuals who
work for them, whether as employees, agents or independent contractors who have
been, prior to the Closing Date, actively engaged in conducting Sponsor’s or
Guarantor’s operations with the Owner, has:
 
(A)           made any written representation to Freddie Mac or the Servicer
respecting the Owner, the Bond Mortgage or the Mortgaged Property that it knew
or now knows is materially untrue or misleading and that has a materially
adverse effect on the value of the Bond Mortgage or the Mortgaged Property, or
 
(B)           omitted to provide any written information to Freddie Mac or the
Servicer that it knew or now knows, which omission renders the written
information provided to Freddie Mac or the Servicer in connection with the
Owner, the Bond Mortgage or the Mortgaged Property materially untrue or
misleading and that has a materially adverse effect on the value of the Bond
Mortgage or the Mortgaged Property.
 
The Sponsor and Freddie Mac agree that the individuals who provided such written
information to them shall not incur personal liability arising from providing
such written information.
 
(b)           By its execution and delivery of the Series Certificate Agreement,
Freddie Mac will be deemed to have represented and warranted as of the Closing
Date as follows:
 
(i)           It is a shareholder-owned government-sponsored enterprise
organized and existing under the laws of the United States of America.
 
(ii)           Each of this Agreement and the Series Certificate Agreement (the
“Freddie Mac Documents”) is a valid and binding obligation of Freddie Mac, the
making and performance of which by Freddie Mac have been duly authorized by all
necessary corporate and other action, and neither the consummation of the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of the Freddie Mac Documents by Freddie Mac, conflicts
with, results in a breach of, or is a default under, in any material respect,
any of the terms, conditions or provisions of any legal restriction or any
instrument to which Freddie Mac is now a party or by which Freddie Mac is bound,
or constitutes a violation of any law regulating the affairs of Freddie Mac or
internal governing documents of Freddie Mac, and will not result in the creation
of any prohibited encumbrance upon any of its assets.
 

 
26

--------------------------------------------------------------------------------

 


Section 2.3                      Conditions.  The obligation of Freddie Mac to
exchange the Certificates for the Bonds, execute and deliver the Series
Certificate Agreement and provide the Credit Enhancement and the Liquidity
Facility is subject to the satisfaction of the following conditions precedent on
or prior to the Closing Date:
 
(a)           Final Documentation Delivery with respect to each Bond Mortgage on
a Mortgaged Property.  The Sponsor has completed final delivery of the
documentation in respect of each Bond Mortgage on a Mortgaged Property that
relates to the Bonds by delivering the following (to the extent not previously
delivered) to Freddie Mac, Legal Division, 8200 Jones Branch Drive, Mail Stop
204, McLean, VA 22102 Attention:  Associate General Counsel, an accurate,
complete and legible copy of the following documents, including all assignments
of such documents:
 
(i)             The Bond Mortgage.
 
(ii)             The closing transcript from the original issue of the related
Bonds and from any subsequent refunding issue, if applicable.
 
(iii)             Each financing statement that purports to perfect a security
interest related to the Bond Mortgage or the related Bonds.
 
(iv)             The Title Insurance Policy insuring the Bond Mortgage and
naming the applicable Bond Trustee as the insured, in a form approved by Freddie
Mac.
 
(v)             Each document listed as an exception to coverage in Schedule B
to the title insurance policy to the extent requested by Freddie Mac.
 
(vi)             A survey approved by Freddie Mac.
 
(vii)             Each legal opinion received by the Sponsor and the Issuer from
counsel to the Owner and the guarantor(s), if any, in a form acceptable to
Freddie Mac.
 
(viii)             All laundry leases and commercial leases and copies of all
related subordination agreements.
 
(ix)             Evidence satisfactory to Freddie Mac of insurance coverage
including, as determined to be applicable by Freddie Mac, hazard, earthquake
(unless waived by Freddie Mac), rent loss or business interruption, building
ordinance, liability and (if any structure forming part of the Mortgaged
Property is located in a special flood hazard area identified by the Federal
Emergency Management Agency) flood insurance coverage.
 
(x)             If a flood zone determination has been made by a third party on
or after January 2, 1996, a copy of the flood zone determination, which must be
on the Standard Flood Hazard Determination Form issued by the Federal Emergency
Management Agency.
 

 
27

--------------------------------------------------------------------------------

 


(xi)             The rent schedule certified by the Owner as true and correct,
most recently received by the Sponsor and acceptable to Freddie Mac.
 
(xii)             Any separate assignment of leases and rents related to the
Bond Mortgage, if any.
 
(xiii)             Each guaranty of the obligations of the Owner with respect to
the Bond Mortgage Loan.
 
(xiv)             To the extent obtained by the Sponsor or applicable Sponsor
Affiliate, each replacement reserve agreement and repair escrow agreement or
comparable agreements, relating to the Mortgaged Property.
 
(xv)             A completed questionnaire by the Bond Trustee in form and scope
satisfactory to Freddie Mac.
 
(b)           Final Documentation and Fee Delivery with Respect to this
Agreement.  On or prior to the Closing Date, the following conditions precedent
shall be satisfied prior to delivery by Freddie Mac of the Series Certificate
Agreement:
 
(i)           payment made or caused to be made by the Sponsor of (x) Freddie
Mac’s fees, costs and expenses and (y) all other initial deposits, fees, costs
and expenses which are due and payable by the Sponsor on or before the Closing
Date in accordance with this Agreement and the other Sponsor Documents;
 
(ii)           delivery to the title insurance company for filing and/or
recording in all applicable jurisdictions (or such filing and/or recording
having been provided for in a manner satisfactory to Freddie Mac) of all
documents, including, without limitation, duly executed and acknowledged copies
of each Bond Mortgage, UCC-1 financing statements and other appropriate
instruments, in form and substance satisfactory to Freddie Mac and in proper
form for recordation as may be necessary, in the opinion of Freddie Mac, to
perfect the lien created by the foregoing, and each applicable Owner Document
(or evidence of the prior recordation of such documents) and the payment of all
taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
 
(iii)           there shall have occurred no material adverse change in the
financial condition, business or prospects of any Owner, or in the physical
condition, operating performance or value of the Owner’s Mortgaged Property from
that shown in the Underwriting Package for the Bonds delivered to Freddie Mac by
the Sponsor;
 
(iv)           there shall exist no default or “Event of Default” under any of
the Owner Documents with respect to any Mortgaged Property; and
 
(v)           receipt by Freddie Mac, on or prior to the Closing Date, of the
following, each dated as of the Closing Date, except as otherwise agreed to in
form and substance satisfactory to Freddie Mac in all respects:
 

 
28

--------------------------------------------------------------------------------

 


(A)           an executed copy of the Series Certificate Agreement, the
Remarketing Agreement, and the satisfaction of all conditions precedent set
forth in such documents;
 
(B)           an executed counterpart of this Agreement;
 
(C)           an executed copy of the Servicing Agreement and copies of any
other servicing agreements or sub-servicing agreements applicable to the Bond
Mortgage Loans;
 
(D)           a pass-through opinion of Shearman & Sterling LLP to the effect
that the interest on the Class A Certificates and the Class B Certificates are
not includable in gross income to the holders thereof for federal income tax
purposes to the same extent as though the holders of such certificates owned the
Bonds;
 
(E)           an opinion of special counsel to Freddie Mac with respect to the
treatment of the Series Pool under applicable tax laws of the Commonwealth of
Virginia, in form and substance acceptable to Freddie Mac;
 
(F)           opinions of counsel to the Sponsor, the Guarantor and the Servicer
dated the Closing Date and addressed to Freddie Mac, in form and substance
acceptable to Freddie Mac;
 
(G)           the most recent environmental report pertaining to the Mortgaged
Property, and all related due diligence completed to Freddie Mac’s satisfaction;
 
(H)           the most current survey relating to the Mortgaged Property in form
and substance acceptable to Freddie Mac;
 
(I)           such opinions of Bond Counsel and counsel to the Remarketing Agent
as Freddie Mac shall require in form and substance satisfactory to Freddie Mac;
 
(J)           the initial Hedge Agreement, containing terms and conditions
consistent with this Agreement and in form and substance satisfactory to Freddie
Mac;
 
(K)           an ACCORD 28, Evidence of Policy naming the Bond Trustee as loss
payee and mortgagee under each fire or casualty insurance policy covering the
Mortgaged Property and a certified copy of all such policies;
 
(L)           to the extent not previously received by Freddie Mac, a
certificate from the Bond Trustee of each series of Bonds that were reissued
prior to the Closing Date, stating that arbitrage calculations to be done in
connection with reissuance of the Bonds for each Mortgaged
 

 
29

--------------------------------------------------------------------------------

 


Property have been completed, and any amounts due and payable to the United
States Treasury in connection therewith have been paid;
 
(M)           the Guaranty;
 
(N)           true and correct copies of rating letters from each Rating Agency
rating the Class A Certificates;
 
(O)           executed copies of each of the Stabilization Escrow Agreement, the
Subordinate Bonds Custody Agreement and the Agreement Regarding Financial
Monitors;
 
(P)           evidence of the transfer to, or delegation of, all the servicing
arrangements applicable to the Bonds to the Servicer; and
 
(Q)           such other documents, instruments, certificates, approvals (and,
if requested by Freddie Mac, certified duplicates of executed copies thereof) or
opinions as Freddie Mac may request.
 
Where subsection (a) requires delivery of a copy of a Bond Mortgage, the related
financing statement or other filed or recorded document, the copy must show the
recorder’s stamp, book and page number, or instrument number.
 
(c)           Document Deliveries.  The delivery of copies required by Sections
2.3(a) and 2.3(b)(ii) above shall be carried out by or on behalf of the Sponsor,
at no expense to Freddie Mac.  If the Sponsor fails to deliver to Freddie Mac
any above-required documentation, Freddie Mac may order recorder-certified
copies of the missing items that are recorded items, and the Sponsor shall
reimburse Freddie Mac upon demand for all costs and expenses incurred by Freddie
Mac in doing so.
 
Section 2.4                      Breach of Representations and Warranties.
 
(a)           The Sponsor shall notify Freddie Mac within 15 days following a
discovery by the Sponsor of a breach of any representation or warranty made by
the Sponsor under this Agreement that materially and adversely affects the value
of a Bond (a “Breach”).  Freddie Mac agrees to use its best efforts to provide
notice to the Sponsor within 30 days following a discovery by Freddie Mac of a
Breach; provided, however, that the failure of Freddie Mac to so notify the
Sponsor of such a Breach shall not relieve the Sponsor of its obligation to cure
such Breach upon receiving notice from Freddie Mac or obtaining knowledge
thereof.
 
(b)           Within 60 days after the earlier of (i) discovery by the Sponsor
of a Breach, or (ii) the Sponsor’s receipt of notice from Freddie Mac of such
Breach, the Sponsor shall (x) commence commercially reasonable efforts to cure
such Breach in all material respects or (y) solely in the event such Breach
cannot be cured by the Sponsor’s commercially reasonable efforts in accordance
with the terms of this Section 2.4, provide a Substitute Bond for a Bond with
respect to which a Breach has occurred, but only in accordance with the terms of
Section 3.19 hereof.
 

 
30

--------------------------------------------------------------------------------

 


(c)           Subject to the last sentence of this subsection (c), if a Breach
is not cured by the Sponsor within 60 days after the discovery or receipt of
notice of such Breach or a Substitute Bond is not provided, in each case as set
forth in subsection (b) above, Freddie Mac shall have the right to pursue all
remedies specified in this Section including, but not limited to, (i) the right
to require the Sponsor to fund or cause the funding of the purchase from the
Administrator of the series of Bonds related to the Breach, to the extent that
Freddie Mac may exercise its purchase right following the occurrence of a
Release Event with respect to the same (which funding by, or caused by, the
Sponsor shall be accomplished via the exercise of such right of the Sponsor’s in
accordance with Section 7.3(a) hereof and applicable provisions of the Series
Certificate Agreement), and (ii) the right to require payment by the Sponsor of
a Prepayment/Substitution Premium in connection with any such Release Event,
which remedies in addition to the recovery of enforcement costs from the
Sponsor, proceeding under the Guaranty, and taking action as provided in
subsection (d) below shall be the sole rights and remedies available to Freddie
Mac as the result of a Breach.  In the event the Breach is non-monetary and such
that it can be corrected, but not within 60 days, Freddie Mac shall not pursue
any remedies hereunder if corrective action is instituted by the Sponsor within
such 60 days and diligently pursued until the Breach is cured, provided such
Breach must be cured not later than the earlier of 90 days after the discovery
or receipt of notice of such Breach as set forth in subsection 2.4(b) above.
 
(d)           If Sponsor fails to cure a Breach, or provide a Substitute Bond as
set forth in subsection (b) above, within the time provided in subsection (c)
above, or fails to diligently prosecute the cure of such Breach, in Freddie
Mac’s reasonable judgment, Freddie Mac, after written notice to the Sponsor,
shall have the right, but not the obligation, to cure any such Breach, and any
costs, fees or expenses so incurred by Freddie Mac shall be a Credit Advance and
shall be paid by the Sponsor in accordance herewith.  Amounts expended by the
Sponsor to cure a Breach shall be at the sole cost and expense of the Sponsor.
 
(e)           The representations and warranties in this Agreement, Freddie
Mac’s right to rely on them, and the Sponsor’s liability for a Breach, shall not
be affected or limited by any investigation (including any pre-purchase review
of documentation) made by, or on behalf of, Freddie Mac, except to the extent
that the Sponsor can establish that one or more of the following Freddie Mac
employees had actual knowledge (as opposed to imputed knowledge arising from the
receipt of the documents required to be delivered by the Sponsor hereunder) of
such Breach prior to the Closing Date and did not inform the Sponsor of such
Breach prior to the Closing Date:
 
Clayton A. Davis, Dara Koller and Christopher B. Propert
 
provided that the inclusion of Christopher B. Propert in the list of Freddie Mac
employees shall not imply a waiver of the attorney-client privilege, which may
be asserted by Freddie Mac.
 
 
ARTICLE III
 
COVENANTS OF THE SPONSOR
 
Section 3.1                      Freddie Mac Closing Fee and Closing Expenses;
Other Closing Costs and Initial Deposits.  The Sponsor shall pay, or cause to be
paid, to Freddie Mac on the Closing
 

 
31

--------------------------------------------------------------------------------

 


Date a closing fee in the amount of $523,475 (comprised of a transaction fee of
$150,000 and an initial liquidity facility fee of $373,475) together with
Freddie Mac's expenses (including but not limited to printing costs in
connection with the Offering Circular of $10,000 and the auditor’s fee in
connection with the delivery of the comfort letter(s)), and the Sponsor shall
also pay the fees and expenses of Freddie Mac’s outside counsel in accordance
with the instructions of such counsel on the Closing Date.  The Sponsor shall
also pay, or cause to be paid or funded, as applicable, on or before the Closing
Date, all other fees, costs, expenses and initial deposits required to be paid
or funded by the Sponsor under any other Sponsor Documents, including the
initial deposit required under the Stabilization Escrow Agreement which shall be
funded with proceeds from the sale of the Class A Certificates.
 
Section 3.2                      Reimbursement of Credit Advances.  The Sponsor
shall reimburse Freddie Mac the amount of each Credit Advance on the date such
Credit Advance was made by Freddie Mac, together with interest on the Credit
Advance that has accrued but has not been paid on the fifteenth day of the month
in which such Credit Advance occurs, from the sources and in the priority
established in accordance with the provisions of this Agreement and Section 4.03
of the Series Certificate Agreement or from the Pledged Security Collateral
hereunder; provided, however, a Credit Advance that funded a Bond Purchase Loan
pursuant to Section 7.3 shall be paid in accordance with the provisions thereof.
 
Section 3.3                      Scheduled Payments and Deposits.
 
(a)           Monthly Payments.  The Sponsor shall pay, from the sources and in
the priority established in accordance with the provisions of this Agreement and
Section 4.03 of the Series Certificate Agreement, the following amounts on the
fifteenth day of each month beginning on the fifteenth day of the first month
following the Closing Date:
 
(i)           Interest on Credit Advances.  Accrued but unpaid interest on any
outstanding Credit Advances from the date such Credit Advance was made by
Freddie Mac to the date on which the Credit Advance is reimbursed at the Default
Rate; provided, however, that interest on a Credit Advance that funded a Bond
Purchase Loan pursuant to Section 7.3 shall be accrued in accordance with the
provisions thereof.
 
(ii)           Interest on Liquidity Advances.  Accrued but unpaid interest on
each outstanding Liquidity Advance, from the date such Liquidity Advance was
made, at the Liquidity Rate, to the date on which reimbursement of such
Liquidity Advance is due pursuant to Section 3.4 below, and thereafter at the
Default Rate until such Liquidity Advance is reimbursed.
 
(iii)           Freddie Mac Fee.  The accrued but unpaid Freddie Mac Fee.
 
(iv)           Remarketing Agent Fee.  The accrued but unpaid Remarketing Agent
Fee.
 
(v)           Cap Fee Escrow Payment.  The applicable monthly payment to fund
the Cap Fee Escrow as required by Section 5.1.
 
(vi)           Servicing Fee.  The accrued but unpaid Servicing Fee.
 

 
32

--------------------------------------------------------------------------------

 


(b)           Certain Third Party Fees.  To the extent not paid by the Owner
with respect to any Bond Mortgage Loan, the Sponsor shall pay from the sources
and in the priority established in accordance with the provisions of this
Agreement and Section 4.03 of the Series Certificate Agreement the regular,
ongoing fees due from time to time to the Bond Trustee and the rebate analyst
appointed under the Indenture, as applicable, to the party entitled to payment
thereof when such payment is due.
 
Section 3.4                      Reimbursement of Liquidity Advances.  The
Sponsor shall reimburse or cause to be reimbursed Freddie Mac for each Liquidity
Advance, from the sources and in the priority established in accordance with the
provisions of this Agreement and Section 4.03 of the Series Certificate
Agreement (except to the extent that remarketing proceeds have already become
available for application to such reimbursement), together with interest on the
Liquidity Advance that has accrued but has not been paid, under Section 3.3(a)
on the first to occur of:
 
(a)           60 days following the Liquidity Advance.
 
(b)           if the related Pledged Class A Certificates are remarketed by the
Remarketing Agent, the date on which the proceeds of that remarketing are
delivered to the Administrator;
 
(c)           the date on which the related Pledged Class A Certificates are
redeemed or otherwise paid in full and canceled;
 
(d)           the Liquidity Commitment Termination Date; or
 
(e)           the date on which the Series Certificate Agreement terminates.
 
Section 3.5                      Payment of Costs, Fees and Expenses.  In
addition to the Sponsor’s other obligations set forth in this Article III and in
the other Sponsor Documents, the Sponsor shall pay, upon written demand, to
Freddie Mac (from the sources and in the priority established in accordance with
the provisions of this Agreement and Section 4.03 of the Series Certificate
Agreement) all of the following:
 
(a)           all fees, costs, charges and expenses (including the reasonable
fees and expenses of attorneys, and the fees and expenses of accountants and
other experts) incurred by Freddie Mac in connection with, or related to, the
execution and delivery of the Series Certificate Agreement, the deposit of the
Bonds with the Administrator and deposit of the Subordinate Bonds pursuant to
the Subordinate Bond Custody Agreement (including any fees, costs, charges or
expenses associated with the re-registration and delivery of the Bonds or the
Subordinate Bonds, or the review thereof, required after the Closing Date
pursuant to the Bond Custody Agreement), the sale of the Class A Certificates,
and the preparation and review of the Sponsor Documents and all other documents
related to the transactions contemplated by the Sponsor Documents, and the
consummation of the transactions contemplated hereby and thereby and any tax or
governmental charge imposed in connection with the execution and delivery of the
Series Certificate Agreement;
 
(b)           any and all fees, costs, charges and expenses incurred by Freddie
Mac (including the reasonable fees and expenses of attorneys, and the fees and
expenses of
 

 
33

--------------------------------------------------------------------------------

 



accountants and other experts) in connection with (i) any amendments, consents
or waivers to this Agreement, the Sponsor Documents and any other documents
related to the transactions contemplated by the Sponsor Documents (whether or
not any such amendments, consents or waivers are entered into), (ii) any
requests by the Sponsor for Freddie Mac to consider providing credit enhancement
for any other certificate issue, (iii) any proposed Hedge arrangement or
proposed investments under the Series Certificate Agreement, (iv) any adjustment
or conversion of the interest rate on the Class A Certificates, (v) any tender,
purchase, refunding, reoffering or remarketing of the Bonds or the Certificates,
(vi) any collection, disbursement or application of insurance or condemnation
awards, proceeds, damages or other payments including, without limitation, all
costs incurred in connection with the application of insurance or condemnation
awards to restore or repair the Mortgaged Property, including, reasonable
appraiser fees, (vii) the transfer, assignment and re-registration of the Bonds
to Freddie Mac, (viii) any audit of any Mortgaged Property, the Bonds or the
Certificates by the Internal Revenue Service, and (x) requests by the Sponsor
for Freddie Mac's consent to transfer its interest in the Class B Certificates;
 
(c)           interest, fines and penalties, any and all documentary stamp,
recording, transfer, mortgage, intangible, filing or other taxes (other than
income taxes) or fees and any and all liabilities incurred by Freddie Mac or the
Servicer with respect to or resulting therefrom which may be payable in
connection with the execution and delivery of, or the consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement, or modification of, or any waiver or consent under or in respect of,
or any filing of record, recordation, release or discharge of, this Agreement,
the Sponsor Documents, the Owner Documents and any other documents related to
the transactions contemplated by the Sponsor Documents or the Owner Documents;
 
(d)           any and all fees, costs, charges and expenses (including the
reasonable fees and expenses of attorneys, and the fees and expenses of
accountants and other experts) which Freddie Mac may pay or incur in connection
with any payment under the Series Certificate Agreement, including payments of
any fees and charges in connection with any accounts established to facilitate
payments under the Series Certificate Agreement, or the performance of Freddie
Mac’s obligations under the Series Certificate Agreement;
 
(e)           any payments or advances made by Freddie Mac or the Servicer on
behalf of the Sponsor pursuant to this Agreement, the other Sponsor Documents,
the Owner Documents and any other documents related to the transactions
contemplated by the Sponsor Documents or the Owner Documents;
 
(f)           any and all fees, costs, or charges and expenses (including the
reasonable fees and expenses of attorneys, and the fees and expenses of
accountants and other experts) incurred by Freddie Mac or the Servicer in
connection with the administration or enforcement or preservation of rights or
remedies under the Sponsor Documents, the Owner Documents and any other
documents related to the transactions contemplated by the Sponsor Documents or
the Owner Documents or in connection with the foreclosure upon, sale of or other
disposition of any security granted pursuant to the Sponsor
 

 
34

--------------------------------------------------------------------------------

 



Documents or the Owner Documents and any other documents related to the
transactions contemplated by the Sponsor Documents or the Owner Documents;
 
(g)           all out-of-pocket expenses (including reasonable expenses for
legal services) of, or incident to, the preservation of rights under, or
enforcement of, any of the provisions of this Agreement, or performance by
Freddie Mac of any obligations of the Sponsor in respect of the Hedge Collateral
which the Sponsor shall have failed or refused to perform, or any actual or
attempted sale, or any exchange, enforcement, collection, compromise or
settlement of Collateral, and defending or asserting rights and claims of
Freddie Mac in respect thereof, by litigation or otherwise;
 
(h)           all reasonable out-of-pocket costs and expenses incurred by the
Pledge Custodian in connection with the administration and enforcement of
Article VIII of this Agreement; and
 
(i)           interest at the Default Rate on any and all amounts referred to in
Subsections (a) through (h) above from the date which is five (5) days following
the date when due until payment of all such amounts in full,
 
provided, however, that the Freddie Mac Fee will compensate the Administrator
for its fees (but not out of pocket expenses) for the performance of the
Administrator’s duties pursuant to the Series Certificate Agreement.
 
Section 3.6                      Application and Timing of Payments.
 
(a)           Application of Payments.  If the Servicer or Freddie Mac receives
on any date less than the full amount that is due and payable on or before that
date under Sections 3.2 through 3.5 of this Agreement, the amount received shall
be applied in such order as Freddie Mac may, in its sole discretion, determine.
 
(b)           Timing of Payments.  Any amount payable to Freddie Mac hereunder
shall be deemed paid only to the extent immediately available funds for that
purpose are received by Freddie Mac (in any capacity) by 2:00 p.m., Washington,
D.C. time, on the due date.  Any such amount received after 2:00 p.m.,
Washington, D.C. time, on its due date shall be treated, and shall accrue
interest, as if it were paid at 9:00 a.m., Washington, D.C. time, on the next
Business Day.
 
Section 3.7                      [Reserved].
 
Section 3.8                      Payment of Prepayment/Substitution
Premium.  (a) If the applicable Yield Maintenance Period has not expired, the
Sponsor shall pay a Prepayment/Substitution Premium by remitting to Freddie Mac
funds in the amount of such Prepayment/Substitution Premium from the sources and
in the priority established in accordance with the provisions of this Agreement
and Section 4.03 of the Series Certificate Agreement upon any of the following
events:
 
(i)           A redemption of a portion of the Class A Certificates as a result
of a Release Event pursuant to Section 2.4(c) hereof hereof.
 

 
35

--------------------------------------------------------------------------------

 


(ii)           A redemption of any of the Certificates during the Yield
Maintenance Period, due to an involuntary prepayment upon acceleration of the
Bond Mortgage Note and mandatory redemption of the Bonds under the terms of the
applicable Indenture after a Bond Event of Default thereunder but only if and to
the extent that a prepayment premium is paid by the Owner in connection with
such prepayment of the Bond Mortgage Note;
 
(iii)           The occurrence of a substitution of a Substitute Bond due to a
Bond Event of Default at the direction of the Sponsor in accordance with Section
3.19 hereof;
 
(iv)           The mandatory tender of the Class A Certificates pursuant to
Section 6.04(a) or (b) of the Series Certificate Agreement relating to a
Mandatory Tender Event as a result of a Liquidity Provider Termination Event or
(if applicable) a Sponsor Act of Bankruptcy;
 
(v)           Upon the substitution of a Substitute Bond for a Pre-Selected Bond
in connection with a sale of the related Mortgaged Property as directed by the
Sponsor in accordance with Sections 3.19 and 3.26 hereof.
 
(b)           Premium Not Payable.  Except under the circumstances described in
Sections 2.4(c), 3.8(a), 3.19 and 3.26 hereof, no Prepayment/Substitution
Premium shall be payable, including without limitation under the following
circumstances:  any prepayment occurring as a result of (i) the application of
any insurance proceeds or condemnation award under the Bond Mortgage, (ii) a
voluntary prepayment of any Bond Mortgage Loan, (iii) redemption or other
mandatory prepayment of any Bonds or the Class A Certificates as a result of the
entry of any decree or judgment by a court of competent jurisdiction or the
taking of any official action by the Internal Revenue Service or the Department
of the Treasury, which decree, judgment or action shall be deemed to be final
under applicable procedural law, which has the effect of a determination that
the interest on such Bonds is includable in the gross income of the recipients
thereof for Federal income tax purposes, (iv) exercise by any Class A
Certificateholder of its Optional Disposition Right in accordance with Section
7.05 of the Series Certificate Agreement provided that the Class A Certificates
so tendered are remarketed and the Sponsor pays the Hypothetical Gain Share
related to the exercise of such right, (v) a redemption of Class A Certificates
in connection with a Clean-Up Event, or (vi) a Release Event pursuant to either
Section 3.21 or 3.22 hereof.
 
Section 3.9                      Substitution of Credit Enhancement or Liquidity
Facility.  The Sponsor acknowledges that it does not have the right to
substitute credit enhancement or liquidity for the Class A Certificates.
 
Section 3.10                      Additional Provisions Regarding
Prepayment/Substitution Premium.  The Sponsor recognizes that any prepayment of
the unpaid principal balance of the Class A Certificates for any reason set
forth in Section 3.8(a) hereof will result in Freddie Mac’s incurring loss,
including loss of income, additional expense and frustration or impairment of
Freddie Mac’s ability to meet its commitments to third parties.  The Sponsor
agrees to pay from the sources and in the priority established in accordance
with the provisions of this Agreement and Section 4.03 of the Series Certificate
Agreement, upon demand, damages for the loss caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the
 

 
36

--------------------------------------------------------------------------------

 


extent of such damages.  The Sponsor therefore acknowledges and agrees that the
formula for calculating the Prepayment/Substitution Premium represents a
reasonable estimate of the damages Freddie Mac will incur because of a
prepayment.  The Sponsor further acknowledges that the Prepayment/Substitution
Premium provisions of this Agreement are a material part of the consideration
for the Series Certificate Agreement and the Credit Enhancement and Liquidity
Facility provided thereunder, and acknowledges that the terms of this Agreement
are in other respects more favorable to the Sponsor as a result of the Sponsor’s
voluntary agreement to the Prepayment/Substitution Premium provisions.  Freddie
Mac acknowledges and agrees that the Prepayment/Substitution Premium shall be
Freddie Mac’s sole compensation and remedy for such loss and damage.
 
Section 3.11                      Remarketing Agent for the Class A
Certificates.  The Sponsor acknowledges that Freddie Mac shall retain, and shall
have the ability, in its sole discretion, to remove or replace, the Remarketing
Agent.  The Sponsor shall not remove or replace the Remarketing Agent without
Freddie Mac’s prior written consent, which consent shall not be unreasonably
withheld.
 
Section 3.12                      Indemnification.  The Sponsor shall indemnify
and hold harmless Freddie Mac, in its corporate capacity and in its capacity as
Pledge Custodian, and its officers, directors, officials, employees, agents,
attorneys, accountants, advisors, consultants and servants, past, present or
future (each, an “Indemnified Party”), from and against any and all claims,
losses, liabilities, damages, penalties, judgments, costs or expenses (including
court costs and reasonable attorneys’ fees) (collectively, “Losses”) arising
from any act or omission of the Sponsor, any Sponsor Affiliate, the Remarketing
Agent (if an Affiliate of Sponsor) or any of their respective agents,
contractors, servants, employees or licensees in connection with any of the Bond
Mortgage Loans, the Bond Mortgages, Mortgaged Properties, the Owner Documents,
the Sponsor Documents, the Offering Circular, the Series Certificate Agreement
in connection with the issuance of the Certificates or the remarketing of the
Class A Certificates or in connection with any failure to cause the
re-registration of all of the Bonds in the name of Freddie Mac and the delivery
thereto as required pursuant to Section 4.2 hereof; together with all costs,
reasonable counsel fees, expenses or liabilities incurred in connection with any
such claim or proceeding brought thereon; except that the Sponsor shall not be
required to indemnify any Indemnified Party for damages caused by the willful
misconduct, negligence or unlawful acts of such Indemnified Party or for any
claims, costs, counsel fees, expenses or liabilities incurred by an Indemnified
Party as a result of any action taken by an Indemnified Party at the direction
of Freddie Mac.  In the event that any action or proceeding is brought, or claim
made, against any Indemnified Party, with respect to which indemnity may be
sought hereunder, the Sponsor, upon written notice thereof from the Indemnified
Party, shall assume the investigation and defense thereof, including the
employment of counsel reasonably acceptable to Freddie Mac and the payment of
all expenses associated therewith.  The Indemnified Party shall have the right
to approve a settlement to which it is a party and if the named parties to any
such action include both the Sponsor and the Indemnified Party and the
Indemnified Party has been advised by counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the Sponsor, to employ separate counsel in any such action or
proceedings and to participate in the investigation and defense thereof, and the
Sponsor shall pay or cause to be paid the reasonable fees and expenses of such
separate counsel.  The provisions of this Section shall survive the termination
of this Agreement.
 

 
37

--------------------------------------------------------------------------------

 


Section 3.13                      Freddie Mac Not Liable.  None of Freddie Mac’s
officials, officers, directors, members, shareholders, agents, attorneys,
independent contractors or employees shall be responsible for, or liable to, the
Sponsor or any of its officials, officers, directors, shareholders, members,
partners, affiliates, independent contractors or employees for (a) any act or
omission of Freddie Mac or any other Person made in good faith with respect to
the validity, sufficiency, accuracy or genuineness of documents, or of any
endorsement(s) thereon (except for documents and endorsements provided by
Freddie Mac), even if such documents should be in fact, or prove to be in any or
all respects, invalid, insufficient, fraudulent or forged; (b) the validity or
sufficiency of any instrument transferring or assigning, or purporting to
transfer or assign the Series Certificate Agreement or the rights or benefits
under the Series Certificate Agreement or proceeds under the Series Certificate
Agreement, in whole or in part, that may prove to be invalid or ineffective for
any reason; (c) failure of the Administrator to comply fully with all conditions
required in order to effect any applicable Advance; (d) errors, omissions,
interruptions or delays in transmission or delivery of any messages by the
Administrator, by mail, cable, telegraph, telex, telecopier or otherwise that
may be required under the Series Certificate Agreement; (e) any loss or delay by
the Administrator in the transmission or otherwise of any document or draft
required in order to make any Advance; (f) failure of any trustee with respect
to the Bonds to comply fully with all terms of the related Bond Documents; or
(g) any consequences arising from causes beyond the control of Freddie Mac.  In
furtherance, and not in limitation of the foregoing, Freddie Mac may accept
documents that appear on their face to be valid and in order, without any
responsibility for further investigation. None of the above shall affect,
impair, or prevent the vesting of any rights or powers of Freddie Mac under this
Agreement.
 
In furtherance and extension, and not in limitation, of the specific provisions
set forth above, any action taken or omitted by Freddie Mac (including in its
capacity as Bondholder Representative) under or in connection with the Sponsor
Documents or any Owner Document, or any related certificates or other documents,
if taken or omitted in good faith and not in contravention of the terms hereof,
shall be binding upon the applicable Owner, the Bond Trustee, the Issuer, the
Sponsor, any Sponsor Affiliate, the Remarketing Agent, the Administrator and the
Pledge Custodian, and shall not, under any circumstance, put Freddie Mac under
any resulting liability to any of them.
 
Section 3.14                      Pledged Class A Certificates.  The Sponsor
acknowledges that Pledged Class A Certificates will be purchased by the
Administrator on behalf of the Sponsor, and registered in the name of the Pledge
Custodian; provided that, to the extent that Freddie Mac has made a Liquidity
Advance to purchase such Pledged Class A Certificates, such Pledged Class A
Certificates will be pledged to Freddie Mac pursuant to Article VIII of this
Agreement.
 
Section 3.15                      Other Covenants of Sponsor.
 
(a)           Sponsor Documents.  Each of the covenants of the Sponsor set forth
in the Sponsor Documents is hereby incorporated in this Agreement by this
reference as if fully set forth herein.  The Sponsor shall comply with all
material terms and conditions of each Sponsor Document to which it is a party or
by which it is bound and shall not, without the prior consent of Freddie Mac,
provide directions or consents to the Bond Trustee or the Issuer except as
otherwise permitted pursuant to the terms hereof and of the Servicing Agreement.
 

 
38

--------------------------------------------------------------------------------

 


(b)           Transfer of Project Ownership.  The Sponsor shall not consent to
any transfer of ownership of any Mortgaged Property without the prior written
consent of Freddie Mac.
 
(c)           Tax–Exempt Status of the Certificates.  The Sponsor shall not
take, or omit to take, any action within its power to take that, if taken or
omitted, would jeopardize or adversely affect the exclusion of interest on the
Certificates from gross income of the holders thereof for federal income tax
purposes.
 
(d)           Securities Acts.  The Sponsor shall not take, or omit to take, any
action within its power to take that, if taken or omitted, would subject the
Certificates to registration under the Securities Act of 1933, or the Series
Certificate Agreement to registration under the Trust Indenture Act of 1939 or
the Investment Company Act of 1940.
 
(e)           Certain Actions With Respect to the Certificates.  The Sponsor
shall not, without the prior written consent of Freddie Mac:
 
(i)           appoint a “Successor Sponsor” (as defined in the Series
Certificate Agreement);
 
(ii)           provide its consent or waive any rights under the Series
Certificate Agreement or any consents or waivers under the Bond Documents, the
rights to which are granted to the Bondholder Representative or the Servicer
except as otherwise permitted pursuant to the terms hereof and of the Servicing
Agreement;
 
(iii)           consent to amendment to any partnership agreement or other
applicable organizational document of an Owner to allow such Owner to own
substantial assets other than its Mortgaged Property or to engage in any
business activities other than activities related to the ownership and operation
of its Mortgaged Property; or
 
(iv)           permit any change in the ownership or control of the Sponsor from
the ownership structure in place on the Closing Date, or permit any corporate
reorganization to occur that would result in the Sponsor and the Guarantor not
being under common control.
 
(f)           Amendment of Organizational Documents Of Sponsor.  The Sponsor
agrees not to amend its organizational documents without the prior consent of
Freddie Mac.
 
(g)           Restriction on Transfer of Class B Certificates.  The Sponsor
shall not, without the prior written consent of Freddie Mac, in whole or in
part, sell, assign, pledge, hypothecate or otherwise transfer its ownership
interest (including any beneficial ownership interest) in the Class B
Certificates or grant any liens, security interests, options or other charges or
encumbrances with respect to the Class B Certificates.
 
Section 3.16                      Liability of the Sponsor.  The obligation of
the Sponsor to cause the Administrator and the Pledge Custodian, as applicable,
to make any and all payments to Freddie
 

 
39

--------------------------------------------------------------------------------

 


Mac required by this Agreement  or any other Sponsor Document shall not be
subject to diminution by set-off, recoupment, counterclaim, abatement or
otherwise.  Until the latest of the date on which (i) all the  Class A
Certificates have been fully paid in accordance with the Series Certificate
Agreement, (ii) the Series Certificate Agreement has been terminated in
accordance with its terms and (iii) all amounts due and owing to Freddie Mac
under this Agreement or any other Sponsor Document shall have been paid, the
Sponsor shall continue to have the obligation to perform and observe all of its
obligations contained in this Agreement, the Sponsor Documents and all other
documents contemplated hereby or thereby.
 
The obligations of the Sponsor under this Agreement shall be absolute,
unconditional and irrevocable, and shall be paid and performed in accordance
with the terms of this Agreement under all circumstances whatsoever, including,
without limitation, the following circumstances: (a) any invalidity or
unenforceability of any of the Owner Documents, the Sponsor Documents (other
than the Series Certificate Agreement) or any other agreement or instrument
related to the Owner Documents or the Sponsor Documents (other than the Series
Certificate Agreement); (b) any waiver of, or any consent to or departure from,
the terms of a Series Certificate Agreement, any of the Owner Documents or the
Sponsor Documents, or any other agreement or instrument related to the Owner
Documents or the Sponsor Documents, or any extensions of time or other
modifications of the terms and conditions for any act to be performed in
connection with the Series Certificate Agreement; (c) the existence of any
claim, set-off, defense or other right that the Sponsor may have at any time
against Freddie Mac, the Servicer, any Issuer, any Bond Trustee, the Guarantor,
any Sponsor Affiliate, the Administrator, the Pledge Custodian, the Remarketing
Agent or any other Person, whether in connection with this Agreement, any of the
other Owner Documents, the Sponsor Documents, the Guaranty, any Mortgaged
Property, or any unrelated transaction; (d) the surrender or impairment of any
security for the performance or observance of any of the terms of this
Agreement, the Owner Documents or the Sponsor Documents; (e) any defect in title
to any Mortgaged Property, any acts or circumstances that may constitute failure
of consideration, destruction of, damage to or condemnation of any Mortgaged
Property, commercial frustration of purpose, or any change in the tax or other
laws of the United States of America or of any state or any political
subdivision of the same, (f) the breach by Freddie Mac, the Servicer, any
Issuer, any Bond Trustee, the Administrator, the Sponsor, any Sponsor Affiliate,
the Pledge Custodian, the Remarketing Agent or any other Person of its
obligations under any Owner Document, the Guaranty or any Sponsor Document; or
(g) any other circumstance, happening or omission whatsoever.
 
Section 3.17                      Waivers and Consents.  THE SPONSOR AGREES TO
BE BOUND BY THIS AGREEMENT AND, TO THE EXTENT PERMITTED BY LAW, (A) WAIVES AND
RENOUNCES ANY AND ALL REDEMPTION AND EXEMPTION RIGHTS AND THE BENEFIT OF ALL
VALUATION AND APPRAISAL PRIVILEGES (EXCEPT AS EXPRESSLY PROVIDED IN THE SPONSOR
DOCUMENTS) AGAINST THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED BY THIS AGREEMENT
AND THE OTHER SPONSOR DOCUMENTS OR BY ANY EXTENSION OR RENEWAL OF THIS AGREEMENT
AND THE OTHER SPONSOR DOCUMENTS; (B) WAIVES PRESENTMENT AND DEMAND FOR PAYMENT,
NOTICES OF NONPAYMENT AND OF DISHONOR, PROTEST OF DISHONOR AND NOTICE OF
PROTEST; (C) WAIVES ALL NOTICES IN CONNECTION WITH THE DELIVERY AND ACCEPTANCE
OF THIS AGREEMENT AND THE OTHER SPONSOR DOCUMENTS AND ALL OTHER NOTICES IN
CONNECTION WITH THE PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE PAYMENT OF
 

 
40

--------------------------------------------------------------------------------

 


ANY OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER SPONSOR DOCUMENTS EXCEPT AS
REQUIRED BY THIS AGREEMENT OR THE OTHER SPONSOR DOCUMENTS; (D) AGREES THAT ITS
LIABILITIES UNDER THIS AGREEMENT AND THE OTHER SPONSOR DOCUMENTS SHALL BE
UNCONDITIONAL AND WITHOUT REGARD TO THE LIABILITY OF ANY OTHER PERSON AND (E)
AGREES THAT ANY CONSENT, WAIVER OR FORBEARANCE UNDER THIS AGREEMENT AND THE
OTHER SPONSOR DOCUMENTS WITH RESPECT TO AN EVENT SHALL OPERATE ONLY FOR SUCH
EVENT AND NOT FOR ANY SUBSEQUENT EVENT.
 
Section 3.18                      Subrogation.  The Sponsor acknowledges that,
to the extent of any payment made by Freddie Mac in accordance with the Series
Certificate Agreement pursuant to the Credit Enhancement or the Liquidity
Facility and for which Freddie Mac has not been reimbursed, Freddie Mac is to be
fully subrogated, to the extent of such payment and any additional interest due
on any late payment, to the rights of the Sponsor to any moneys paid or payable
under the applicable Bonds, the Certificates or the related Hedge and all
security therefor under the Owner Documents and the Sponsor Documents, including
the Bond Mortgage.  The Sponsor agrees to such subrogation and further agrees to
execute such instruments and to take such actions as, in the judgment of Freddie
Mac, are necessary to evidence such subrogation and to perfect the rights of
Freddie Mac to the extent necessary to provide reimbursement hereunder.
 
Section 3.19                      Substitution.  The Sponsor may at its option
(subject to the conditions set forth below) substitute at any time, and from
time to time, one issue of multifamily housing revenue bonds (each, a
“Substitute Bond”) for (a) an issue of Bonds with respect to which a Bond Event
of Default exists, or (b) a Pre-Selected Bond, solely if the Sponsor has elected
to effect a substitution of such Pre-Selected Bond in connection with the sale
of the related Pre-Selected Mortgaged Property pursuant to Section 3.26
hereof.  The Bonds available to be substituted for in accordance with the
foregoing sentence (each, a “Released Bond”) shall be released from the Series
Certificate Agreement in accordance with the terms thereof, and the Substitute
Bond(s) shall be deposited with the Administrator pursuant to the terms of the
Series Certificate Agreement in accordance with the terms thereof, if each of
the following conditions is met:
 
(a)           The Substitute Property meets all of Freddie Mac’s then applicable
underwriting criteria, program, policy and documentation requirements unless
waived in writing by Freddie Mac.  In furtherance and not in limitation of the
foregoing, Freddie Mac in considering the eligibility of the Substitute Property
under such criteria and requirements may take into account a variety of factors,
including, but not limited to, local market conditions, portfolio concentration
in the market where the Substitute Property is located, the condition and
quality of the Substitute Property (which condition and quality shall not be
less than the Mortgaged Property to be released (the “Released Project”)), the
type of Substitute Property (which shall be of the same type as the Released
Project), the internal risk rating for such Substitute Property as determined by
Freddie Mac (which risk rating as so determined shall be equal to or better than
the risk rating (as determined by Freddie Mac) for the Released Project) and
pool diversification (the determination of any proposed Substitute Property’s
eligibility under such criteria and requirement to be in Freddie Mac’s sole and
absolute discretion);
 

 
41

--------------------------------------------------------------------------------

 


(b)           Freddie Mac shall have been provided by the Servicer (or
otherwise) all applicable third party reports required pursuant to the Guide or
otherwise required by Freddie Mac, in its sole and absolute discretion, to
evaluate the proposed Substitute Property including but not limited to:
 
(i)           An environmental report on the proposed Substitute Property in all
respects reasonably satisfactory to Freddie Mac;
 
(ii)           An engineering report on the proposed Substitute Property in all
respects reasonably satisfactory to Freddie Mac;
 
(iii)           A survey of the Substitute Property, in all respects reasonably
satisfactory to Freddie Mac; and
 
(iv)           An appraisal on the Substitute Property in all respects
reasonably satisfactory to Freddie Mac;
 
(c)           Sponsor shall pay all out of pocket fees and expenses of Freddie
Mac, including the reasonable costs and expenses of outside counsel in
connection with such substitution;
 
(d)           The Substitute Property shall be subject to satisfactory
inspection by Freddie Mac;
 
(e)           The underlying bond documents related to the Substitute Property
meet Freddie Mac’s then-applicable program requirements in all material respects
or are otherwise waived by Freddie Mac;
 
(f)           Unless waived by Freddie Mac, the terms of the Substitute Bond,
including tax status, maturity, interest rate and interest mode, are
substantially consistent with the terms of the Released Bond;
 
(g)           After giving effect to such substitution, the geographic
concentration of the Mortgaged Properties is not greater than that prior to the
substitution;
 
(h)           The ratio of the unpaid principal balance of the Substitute Bond
to the value of the Substitute Property (the “Loan to Value Ratio” or “LTV”) at
the time of the proposed substitution, as determined by Freddie Mac in
accordance with its then current underwriting methodology, is less than or equal
to the lesser of (i) the loan to value ratio of the Released Project as of the
Closing Date or (ii) the loan to value ratio of the Released Project as of the
date of the proposed release of the Released Project as determined by Freddie
Mac in accordance with its then existing underwriting methodology and in all
events the Loan to Value Ratio does not exceed 85%;
 
(i)           The ratio of the net operating income and the annual debt service
(the “Debt Service Coverage” or “DCR”) for the Substitute Property for the last
twelve (12) calendar months preceding the proposed substitution, calculated in
accordance with Freddie Mac’s then-existing underwriting methodology, is greater
than or equal to the greater of (i) the Debt Service Coverage for the Released
Project as of the Closing Date
 

 
42

--------------------------------------------------------------------------------

 


for the Released Project or (ii) the current Debt Service Coverage for the
Released Project for the prior twelve (12) calendar months, calculated in
accordance with Freddie Mac’s underwriting methodology employed by Freddie Mac
in determining the Debt Service Coverage for the Substitute Property and in all
events the Debt Service Coverage is not less than 1.15%;
 
(j)           No Event of Default shall exist and there shall have been no
related Bond Event of Default with respect to such Substitute Bond during the
immediately preceding twelve (12) month period;
 
(k)           Contemporaneously with the request for a substitution, Sponsor
shall pay (A) to the Servicer a $25,000 underwriting fee with respect to each
new Bond to be underwritten, and (B) to Freddie Mac a deposit to cover
associated third party costs and fees, as estimated by Freddie Mac, together
with a mortgage review fee equal to the greater of $5,000 per substituted
property or 0.10% of the unpaid principal balance of the Substitute Bond.  On or
prior to the closing date for the substitution, the Sponsor shall pay Freddie
Mac the balance, if any, of any third-party costs and fees incurred in excess of
the initial deposit amount, plus a substitution fee (i) equal to the greater of
$5,000 or 0.25% of the unpaid principal balance of the Substitute Bond(s) (with
a credit for the mortgage review fee previously paid) for a substitution
relating to a Bond Event of Default or (ii) equal to the greater of $50,000 or
0.50% of the unpaid principal balance of the Substitute Asset(s) (with a credit
for the mortgage review fee previously paid) for a substitution relating to a
substitution of a Pre-Selected Bond pursuant to Section 3.26.  In addition, the
Sponsor shall pay the reasonable fees and out-of-pocket expenses of outside
counsel, appraisers, environmental professionals and engineers, plus all
reasonable out-of-pocket costs and expenses incurred by Freddie Mac in
connection with the foregoing.  Such amounts shall be paid on or prior to the
closing date of such substitution.  If such substitution fails to close, Sponsor
shall pay Freddie Mac such reasonable fees and out-of-pocket expenses within
(30) days of Sponsor’s receipt of invoices therefor;
 
(l)           If the unpaid principal balance of the Substitute Bond is less
than the unpaid principal balance of the Released Bond (a “Contraction”) the
Sponsor shall pay any applicable Total Release Price with respect to the
principal portion of the Released Bond that is in excess of the principal amount
of the Substitute Bond(s) as and when required by the Series Certificate
Agreement, and if the Contraction is greater than 5%, then, in addition to the
fees required under Section 3.19(k) above, Sponsor shall pay or cause to be paid
a Prepayment/Substitution Premium to Freddie Mac on the amount by which the
unpaid principal balance of the Released Bond exceeds the unpaid principal
balance of the Substitute Bond(s) on the date of substitution;
 
(m)           The Sponsor and Freddie Mac shall have executed an addendum to
this Agreement and any related agreements to reflect the substitution
contemplated hereby; and
 
(n)           Freddie Mac shall have received an opinion of Bond Counsel
acceptable to Freddie Mac to the effect that such substitution does not
adversely affect the exclusion of interest accrued on the related Certificates
from gross income of the holders thereof for federal income tax purposes.
 

 
43

--------------------------------------------------------------------------------

 


(o)           If requested by Freddie Mac, Freddie Mac shall have received a
704(b) analysis with respect to the ownership of the Substitute Property which
is satisfactory to Freddie Mac in its sole discretion.
 
Section 3.20                      Freddie Mac Liquidity Pricing Term.
 
(a)           The Sponsor acknowledges that the pricing for the Freddie Mac
Liquidity Facility Fee shall expire at the end of each Freddie Mac Liquidity
Pricing Term.  Freddie Mac agrees to provide new pricing for the Freddie Mac
Liquidity Facility Fee solely for one additional five-year Freddie Mac Liquidity
Pricing Term (a "Second Freddie Mac Liquidity Pricing Term") following the
Initial Freddie Mac Liquidity Pricing Term.  The Freddie Mac Liquidity Facility
Fee for the Second Freddie Mac Liquidity Pricing Term (if elected by the
Sponsor) shall be based on a new Base Rate to be provided by Freddie Mac in
accordance with this Section 3.20 and otherwise shall be calculated in
accordance with the existing definition of the Freddie Mac Liquidity Facility
Fee.  No sooner than one hundred ninety (190) days prior to the expiration of
the Initial Freddie Mac Liquidity Pricing Term, the Sponsor may submit a Base
Rate Quote Request in the form attached as Exhibit III to Freddie Mac requesting
that Freddie Mac provide a quote for the Base Rate that would be effective for
the Second Freddie Mac Liquidity Pricing Term, and Freddie Mac shall provide
such quote no later than 30 days after the receipt of the Base Rate Quote
Request.
 
(b)           On or prior to the end of the Initial Freddie Mac Liquidity
Pricing Term, the Sponsor shall either: (i) accept the new Base Rate to be
effective for the Second Freddie Mac Liquidity Pricing Term (if a Base Rate
Quote Request was submitted in accordance with Section 3.20(a) above), (ii)
convert the interest rate mode on the Class A Certificates to a Term Reset Rate
upon satisfaction of all conditions to conversion to a Term Reset Rate set forth
under the Series Certificate Agreement (and in connection therewith the Sponsor
may request from Freddie Mac (at the same time as the Base Rate Quote Request)
pricing for the Freddie Mac Liquidity Facility Fee under Freddie Mac's then
current annual liquidity program for a Term Reset Rate of one year or for a Term
Reset Rate of such longer duration as the Sponsor shall request and Freddie Mac
shall provide such quote no later than 30 days after the receipt of such
request), or (iii) exercise its election to fund (and thereafter fund) pursuant
to Section 3.21 a Release Event with respect to all (but not less than all) of
the Bonds on the first Optional Series Pool Release Date.  Not later than ninety
(90) days prior to the expiration of the Initial Freddie Mac Liquidity Pricing
Term, the Sponsor shall submit a Liquidity Election Notice in the form attached
as Exhibit IV notifying Freddie Mac of its election pursuant to the
foregoing.  Any new Base Rate accepted pursuant to this Section shall be set
forth in an Amendment to this Agreement acceptable to Freddie Mac.
 
(c)           The Sponsor acknowledges that Freddie Mac shall have no obligation
to provide pricing for the Freddie Mac Liquidity Facility Fee after the Second
Freddie Mac Liquidity Pricing Term.  On or prior to the end of the Second
Freddie Mac Liquidity Pricing Term (if elected by the Sponsor), the Sponsor
shall either (i) convert the interest rate mode on the Class A Certificates to a
Term Reset Rate upon satisfaction of all conditions to conversion to a Term
Reset Rate set forth under the Series Certificate Agreement, or (ii) exercise
its election to fund (and thereafter fund) pursuant to Section 3.21 a Release
Event with respect to all (but not less than all) of the Bonds on the second
Optional Series Pool Release Date.  Not later than ninety (90) days prior to the
expiration of the Second Freddie Mac Liquidity Pricing Term, the Sponsor shall
provide written notice to Freddie Mac of its election pursuant to the foregoing.
 

 
44

--------------------------------------------------------------------------------

 


(d)           Any change to, or continuation of, the Term Reset Rate Method as
the interest rate mode on the Class A Certificates (including in connection with
Freddie Mac's annual liquidity program) may be subject, among other things, to
(i) Freddie Mac's collection of a liquidity facility fee (or other separate fee)
hereunder for its purchase price coverage at the end of such Term Reset Rate,
and (ii) any hedge requirements that Freddie Mac may have at such times with
respect to a Term Reset Rate of such duration (which hedge requirements shall be
set forth in an amendment to this Agreement).  Any changes to the fees or hedges
required hereunder in connection with the establishment of a new Term Reset Rate
pursuant to this Section shall be set forth in an amendment to this Agreement
acceptable to Freddie Mac, which amendment shall be delivered on or prior to the
related Term Effective Date.
 
(e)           In the event (i) a new Base Rate is not accepted (to the extent
requested after the Initial Freddie Mac Liquidity Pricing Term), (ii) the
Sponsor fails to fund a Release Event on the applicable Optional Series Pool
Release Date or (iii) for any reason the interest rate mode on the Class A
Certificates is not converted to a Term Reset Rate, in each case in accordance
with this Section 3.20, such event shall be a "Mode Reset Failure" hereunder and
a Liquidity Provider Termination Event under the Series Certificate Agreement,
in which event Freddie Mac may (in its discretion) provide notice to the
Administrator of such Liquidity Provider Termination Event, in which event the
funds advanced by Freddie Mac to purchase Class A Certificates shall be a Credit
Advance and due and payable pursuant to Section 3.2 hereof.
 
Section 3.21                      Optional Series Pool Release Date.
 
The Sponsor shall have the right, subject to the following terms and provided no
Event of Default has occurred and is continuing, to direct Freddie Mac to
exercise its right (provided the Class A Certificates then bear interest at a
Weekly Reset Rate or Monthly Reset Rate) to cause a Release Event with respect
to all (but not less than all) of the Bonds held under the Series Certificate
Agreement on an Optional Series Pool Release Date by giving written notice of
such election to Freddie Mac not less than ninety (90) days prior to such
Optional Series Pool Release Date.  Freddie Mac shall only exercise its right to
cause such a Release Event to occur on an Optional Series Pool Release Date if
by no later than the fifth (5th) Business Days prior to such Optional Series
Pool Release Date the Sponsor shall have either (i) caused to be deposited with
Freddie Mac in immediately available funds an amount necessary to pay in full
the resulting Total Release Price due under the terms of the Series Certificate
Agreement, together with amounts sufficient to pay all Obligations of the
Sponsor due hereunder and any obligations of the Sponsor due under any other
Sponsor Document or (ii) the Sponsor shall have provided evidence of the
establishment of an escrow arrangement for the payment of the same satisfactory
to Freddie Mac, in its sole discretion.  Such monies provided by the Sponsor to
Freddie Mac shall be applied as provided pursuant to the terms of the Series
Certificate Agreement to effect such Release Event and the terms hereof to
reimburse Freddie Mac for any amounts then due hereunder.
 
Section 3.22                      Rights of Sponsor Upon Freddie Mac
Downgrade. If the rating of the long-term senior debt of Freddie Mac is reduced
below “A-” by the Rating Agency (which event shall constitute a material adverse
credit condition under this Agreement), the Sponsor shall have the right to
direct Freddie Mac to exercise its right (provided the Class A Certificates then
bear interest at a Weekly Reset Rate or Monthly Reset Rate) to cause a Release
Event with respect to all (but not less than all) Bonds held under the Series
Certificate Agreement.  If the Sponsor
 

 
45

--------------------------------------------------------------------------------

 



elects to exercise such right by giving not less than thirty (30) days written
notice to Freddie Mac, Freddie Mac shall exercise its right to cause such a
Release Event to occur promptly following receipt by the Administrator of
immediately available funds from the Sponsor in an amount necessary to pay in
full the resulting Total Release Price due under the terms of the Series
Certificate Agreement, together with amounts sufficient to pay all Obligations
of the Sponsor due hereunder and any obligations of the Sponsor due under any
other Sponsor Document.  Such monies provided by the Sponsor to the
Administrator shall be applied as provided pursuant to the terms of the Series
Certificate Agreement and the terms hereof.
 
Section 3.23                      Release Event Upon Bond Event of Default.  In
addition to the Sponsor’s rights under Section 3.19 hereof, if a material
monetary event of default exists with respect to a series of Bonds (with respect
to which the Sponsor or an Affiliate does not control the related Owner) and
remains uncured for the shorter of (i) sixty (60) days or (ii) two consecutive
scheduled payment dates (or such shorter period of time consented to by Freddie
Mac), the Sponsor may direct Freddie Mac to declare a Release Event with respect
to the related Bond and shall fund, or cause the funding of, the purchase of
such Bond (which funding by, or caused by, the Sponsor shall be accomplished in
accordance with Section 7.3(a) hereof and applicable provisions of the Series
Certificate Agreement); provided, however, the Sponsor shall only have the right
to cause a Release Event with respect to a Bond pursuant to this Section 3.23 if
the Sponsor has funded, or caused the funding of, such Release Event within
sixty (60) days of the date on which the right to direct a Release Event with
respect to such Bond first arises under this Section 3.23.
 
Section 3.24                      Loans by Guarantor or Its Affiliates. The
Guarantor or an affiliate of the Guarantor may make a subordinate loan or loans
to an Owner and enforce the terms of such loans if the such loan is made in
accordance with the terms of this Section 3.24.  Freddie Mac acknowledges that
the making of such loan(s) by the Guarantor and their enforcement is not a
breach of a covenant or a representation under this Agreement provided that:
 
(a) the Guarantor shall provide notice of such subordinate loan to Freddie Mac
and the Servicer no later than 30 days prior to the funding of such loan (each
notice shall include a representation as to the purpose of the subordinate
loan),
 
(b) such subordinate loan shall be made only to fund shortfalls in operating
expenses or to pay debt service on the related Bonds,
 
(c) the enforcement of remedies with respect to such subordinate loan(s) shall
be done solely with Freddie Mac’s prior consent, and
 
(d) such subordinate loan: (i) is not secured by the applicable Mortgaged
Property or an interest in the applicable Owner, (ii) is payable solely from 75%
of surplus cash with respect to the related Mortgaged Property (as determined in
accordance with Freddie Mac’s program standards), (iii) has a maturity date
which extends beyond the maturity date on the related Bonds, and (iv) otherwise
conforms to Freddie Mac’s then applicable program, policies and underwriting
criteria for soft subordinate debt.
 
Section 3.25                      Credit Advances; Real Estate Taxes.  In the
event any real estate taxes are assessed on a Mortgaged Property and are not
timely paid when due by either the Owner or the
 

 
46

--------------------------------------------------------------------------------

 



Sponsor (irrespective of whether the Owner or the Sponsor is contesting such
assessment), Freddie Mac shall have the right (but not the obligation) to pay
such taxes and such expenditure by Freddie Mac shall be treated as a Credit
Advance hereunder to reimbursed from the sources and in the priority established
in accordance with the provisions of this Agreement and Section 4.03 of the
Series Certificate Agreement.
 
Section 3.26                      Substitution Upon Sale of Pre-Selected
Mortgaged Property .  On or after the date which is thirty-six (36) months after
the Closing Date, the Sponsor may elect, solely in connection with a sale of a
Pre-Selected Mortgaged Property to a party that is not a Sponsor Affiliate and
which party does not elect to assume the indebtedness of the related Bonds, to
effect a substitution of the related Pre-Selected Bond in accordance with
Section 3.19 and direct Freddie Mac to declare a Release Event for such purpose;
provided, however, the Sponsor shall only have the right to effect a
substitution of up to two Pre-Selected Bond pursuant to this Section 3.26.  In
connection with any election under this Section 3.26, the Sponsor shall also
satisfy the following conditions:
 
(i)           the Sponsor shall cause to be funded to Freddie Mac any applicable
Prepayment/Substitution Premium required under Sections 3.8(a) and 3.19 hereof;
 
(ii)           the Sponsor shall provide reasonably satisfactory evidence to
Freddie Mac that the applicable Pre-Selected Mortgaged Property is under
contract for sale, the proposed purchaser of such Pre-Selected Mortgaged
Property is not a Sponsor Affiliate and the proposed purchase price is the
market price for such Pre-Selected Mortgaged Property;
 
(iii)           the Sponsor shall provide satisfactory evidence to Freddie Mac
that the proposed purchaser is electing to payoff the related Bonds in
connection with the sale; and
 
(iv)           the Sponsor shall cause to be provided to Freddie Mac all fees
required pursuant to Section 3.19 hereof.
 
ARTICLE IV
 
AGREEMENT TO EXCHANGE
 
Section 4.1                      Exchange.  Freddie Mac agrees to exchange the
Certificates for the Bonds in accordance with and subject to the terms and
provisions of this Agreement.  In consideration for the transfer of ownership
and possession of the Bonds from the Sponsor to Freddie Mac, Freddie Mac shall
simultaneously deliver to the Sponsor the Class A Certificates issued pursuant
to the Series Certificate Agreement and deliver the Class B Certificates to the
Sponsor or upon its order.  With respect to the Bonds, the Sponsor is
transferring and assigning to Freddie Mac all of its right, title and interest
in and to such Bonds together with all interest due thereon from and after July
1, 2014 (such transfer and assignment being intended as an absolute assignment
to Freddie Mac of all of the Sponsor’s ownership, right, title and interest in
such Bonds from such date forward, and not as a collateral assignment or pledge
of such Bonds).
 

 
47

--------------------------------------------------------------------------------

 



Section 4.2                      Mandatory Delivery; Ownership; Registration of
Transfer.  No later than the Closing Date (the “Delivery Deadline”), the Sponsor
shall complete the delivery of the Bonds to Freddie Mac in accordance with this
Agreement, and ownership of the Bonds shall pass from the Sponsor to Freddie Mac
on the Closing Date as provided in Section 4.1.  The Sponsor shall execute and
deliver any instrument necessary or appropriate to effect or evidence the
transfer and delivery of all the Sponsor’s interest in and to the Bonds to
Freddie Mac, and shall fully and promptly cooperate with Freddie Mac, and take
any necessary action, to cause the ownership of the Bonds to be registered in
the name of Freddie Mac.
 
The Sponsor acknowledges that certain of the Bonds (as such Bonds are identified
in the Bond Custody Agreement) have not been re-registered in the name of
Freddie Mac on the Closing Date but are held for the benefit of Freddie Mac
under the Bond Custody Agreement pending such re-registration.  The Sponsor
shall cause such Bonds to be re-registered in the name of Freddie Mac and
delivered to Freddie Mac by no later than August 15, 2014.
 
Section 4.3                      Failure to Deliver.  If the Sponsor fails to
deliver the Bonds to Freddie Mac or fails to comply fully with any precondition
to Freddie Mac’s obligation to exchange Certificates for the Bonds on or before
the Closing Date, Freddie Mac shall have no obligation to exchange Certificates
for the Bonds, and the Sponsor shall promptly reimburse Freddie Mac for all of
its out-of-pocket expenses in connection with the proposed transaction,
including, but not limited to, Freddie Mac’s legal and financial modeling costs.
 
 
ARTICLE V
 
INTEREST RATE PROTECTION
Section 5.1                      Hedge Requirement.
 
(a)           Hedge Requirement.  To protect against fluctuations in interest
rates, Sponsor shall deliver to Freddie Mac and shall make arrangements for
third-party Hedge Agreements to be in place and maintained at all times, with
respect to the Class A Certificates during any period in which the Class A
Certificates bear interest at a Weekly Reset Rate or Monthly Reset Rate.  The
Hedge Agreement with respect to the Class A Certificates shall take the form one
or more Caps that meets the requirements of this Article V.  The initial Hedge
Agreement with respect to the Class A Certificates shall be three Caps with
counterparties acceptable to Freddie Mac.  The initial Caps shall have a
termination date of August 15, 2019 and a Strike Rate of 3%.  The notional
amount of the initial Caps shall equal the Initial Certificate Balance of the
Class A Certificates on the Closing Date and shall decline based upon the
scheduled amortization of the Class A Certificates.  The initial Caps shall
otherwise satisfy the terms hereof.
 
(b)           Expiration of Hedge.  Not later than the day following the
expiration of the term of any Hedge, if a Subsequent Hedge is required pursuant
to Section 5.1(a), the Sponsor shall deliver or cause to be delivered a
Subsequent Hedge Agreement from a Counterparty acceptable to Freddie Mac.
 
(c)           Terms of Subsequent Hedge.  Except as otherwise permitted by
Sections 5.2, 5.7 or otherwise consented to by Freddie Mac, each Subsequent
Hedge shall be a Cap and shall have a term equal to the lesser of five (5) years
or the remaining term of the related Series Pool.
 

 
48

--------------------------------------------------------------------------------

 


(d)           Documentation.  Each Hedge and Subsequent Hedge shall be with a
Counterparty acceptable to Freddie Mac.  Prior to seeking any bids from any
Counterparty for a Subsequent Hedge, the Sponsor shall obtain the prior written
consent of Freddie Mac.  Each Hedge shall be evidenced and governed by such
documents (the “Hedge Documents”) as shall be in form and content be acceptable
to, Freddie Mac.  Without limiting the generality of the foregoing, each Hedge
Agreement shall satisfy the requirements of Section 5.2.
 
(e)           Performance Under Hedge Documents.  The Sponsor shall comply fully
with, and otherwise perform when due, its respective obligations under all Hedge
Documents.  The Sponsor shall not exercise without Freddie Mac’s prior written
consent, and shall exercise at Freddie Mac’s direction, any rights or remedies
under any Hedge Document.
 
(f)           Termination; Transfer.  The Sponsor shall not terminate, transfer
nor consent to any transfer of any existing Hedge without Freddie Mac’s prior
written consent as long as the Sponsor is required to maintain a Hedge with
respect to the Class A Certificates pursuant to this Agreement.  Prior to
termination of an existing Hedge on a date prior to its scheduled termination
date, the Sponsor shall, so long as a Weekly Reset Rate or Monthly Reset Rate is
in effect, obtain a new Hedge satisfying the terms of this Agreement.  Any new
Hedge must be effective on or before or on the date immediately following the
last date on which the existing Hedge is in effect.  In no event shall the
Sponsor terminate the Hedge if in connection with such termination Freddie Mac
would be required to pay a termination fee pursuant to the Hedge, unless Freddie
Mac expressly consents to the payment of such termination fee.
 
(g)           Hedge Assignment; Delivery of Payments.  The Sponsor shall assign
to Freddie Mac each Hedge in effect from time to time pursuant to this
Agreement.  The Counterparty shall make all its payments to Freddie Mac to be
allocated to the payment of fees, expenses, reimbursements and other Obligations
of the Sponsor hereunder, and in no event paid to Class A Certificates.  Any
amounts received by the Sponsor from the Counterparty pursuant to the Hedge
Agreement shall be paid by the Sponsor to Freddie Mac immediately and until paid
to Freddie Mac, shall be held in trust for the benefit of Freddie Mac until
applied in accordance with the terms of Article VIII hereof.
 
(h)           Notice of Expiration.  Not less than six (6) months prior to the
expiration of each Hedge delivered hereunder, if a Subsequent Hedge will be
required pursuant to Section 5.1(a), the Sponsor shall provide Freddie Mac
written notice of the proposed terms of the Hedge expected to be delivered by
the Sponsor to replace the expiring Hedge.
 
Section 5.2                      Hedge Agreement Terms.
 
(a)           Hedge Agreement Payment Terms.  For each Hedge related to the
Class A Certificates, the Counterparty shall pay a floating amount computed in
accordance with the Hedge Documents to the extent the Index Rate exceeds the
fixed cap rate (the “Strike Rate”).  For each Hedge Agreement, the Strike Rate
must not exceed 4.5% per annum or shall otherwise be acceptable to Freddie
Mac.  Each Hedge must provide for monthly settlement on the fifteenth day of
each month with a grace period of no longer than three (3) Business Days.  If
the SIFMA Index Rate is not published on any reset date under the Hedge, the
Counterparty must determine an appropriate index as a substitute for the SIFMA
Index Rate on each such reset date.  The index so determined shall provide a
rate of interest that is equivalent to the prevailing rate of
 

 
49

--------------------------------------------------------------------------------

 


interest borne by bonds that are rated in the highest short-term rating category
by Moody’s and S&P for issuers of not less than five “high grade” component
issuers selected by the Counterparty which shall include, without limitation,
issuers of general obligation bonds, and that are subject to tender by holders
thereof for purchase on not more than seven (7) days notice and the interest on
which is (a) variable, determined on a weekly basis, (b) excludable from gross
income for federal income tax purposes, and (c) not subject to a “minimum tax”
or similar tax unless all tax-exempt bonds are subject to such tax.
 
(b)           Notional Principal Amount of Hedge.  The initial notional amount
of any Hedge shall be equal to the Current Class A Certificate Balance
immediately prior to the commencement of the applicable Hedge Period.
 
(c)           [Reserved].
 
(d)           Cap Fee Escrow.  From amounts received with respect to the Pledged
Security Collateral, the Pledge Custodian on behalf of the Sponsor shall pay to
the Servicer for deposit to a Cap Fee Escrow monthly on the fifteenth (15th) day
of each month (commencing on the fifteenth (15th) day of the month next
preceding the date that is sixty (60) months prior to the expiration of each
existing Hedge), an amount that will result in the accumulation by the
expiration of the existing Hedge, without regard to earnings from investments of
amounts in the Cap Fee Escrow, of funds estimated by Freddie Mac to be
sufficient to pay the cost of a Cap with a term of five years in a notional
amount that will equal the outstanding principal amount of the Class A
Certificates at such time.  During the first twelve (12) months after the
commencement of deposits required hereunder, the monthly deposit shall be equal
to a fraction, the numerator of which is 125% of the estimated cost of the Cap
required hereunder and the denominator of which 60.  Thereafter, the amount of
the monthly deposit shall be recomputed by Freddie Mac annually based upon the
Freddie Mac’s estimation of the cost of such Cap times 125% minus amounts
already on deposit in the applicable Cap Fee Escrow divided by the number of
months remaining until to the related expiration date of the preceding Hedge.
 
Amounts on deposit in the Cap Fee Escrow shall be invested and reinvested by the
Servicer only in the following, having maturities of no more than six months:
 
(i)           Bank accounts or certificates of deposit that are fully insured by
the Federal Deposit Insurance Corporation.
 
(ii)           Direct obligations of the U.S. Government, the Federal Home Loan
Bank, the Federal Home Loan Mortgage Corporation, Fannie Mae or the Federal Farm
Credit Bank.
 
(iii)           Obligations, the interest on which is excludable from gross
income for federal income tax purposes, with a “Moody’s Investment Grade One”
rating or bonds the interest on which is excludable from gross income for
purposes of federal income taxation, that are rated not lower than “AA” or “Aa”
by either S&P or Moody’s respectively, if only one rating from those agencies
has been obtained, and if both agencies have rated the obligations or bonds, not
lower than “Aa” or “AA,” as applicable; provided, however, not more than 10% of
the total issue of any such obligations may be purchased and issues of at least
$20,000,000 in total issue size must be selected.
 

 
50

--------------------------------------------------------------------------------

 


(iv)           Commercial paper with a rating of at least “A-1” by S&P and at
least P-1 by Moody’s.
 
(v)           Corporate notes and bonds with a rating of at least “AA” and “Aa”
from S&P and Moody’s.
 
(vi)           Shares or other interests in mutual funds that invest exclusively
in (A) instruments the interest on which is exempt from federal income taxation
and which are rated by at least one nationally recognized statistical rating
agency in one of that agency’s two highest rating categories or (B) any of the
categories of investments described in paragraphs (i) through (v) above.
 
During any period the Class A Certificates have been converted with the prior
written consent of Freddie Mac to bear interest at a Term Reset Rate and no
Hedge is required to be maintained pursuant to Section 5.1 of this Agreement,
and provided no Event of Default is existing hereunder, any amounts then held on
deposit in the Cap Fee Escrow shall be distributed to the Sponsor upon a written
request therefor delivered to the Servicer and Freddie Mac.
 
(e)             Additional Collateral.  Each Hedge Agreement shall provide that
if the long-term, unsecured and unsubordinated indebtedness of the Counterparty
shall cease to be rated at least A1 by Moody’s or A+ by S&P (or Aa1 by Moody’s
or AA+ by S&P in the case of counterparties that are insurance companies) or
such indebtedness shall cease to be rated by Moody’s or S&P, then such party’s
obligations under the Hedge Agreement shall be required to be collateralized on
such terms and conditions as are acceptable to Freddie Mac including without
limitation the delivery of cash collateral to a Trustee.  If the Counterparty
fails to escrow collateral as provided in the Hedge Agreement, the Sponsor shall
enter into a Subsequent Hedge within thirty (30) days after such failure to
escrow collateral.
 
Section 5.3                      Failure to Deliver Subsequent Hedge.
 
If:
 
(a)           the Sponsor fails to deliver a Subsequent Hedge as required by
this Agreement, or
 
(b)           the Sponsor has indicated that it will obtain a Subsequent Hedge
and has not provided to Freddie Mac and the Servicer a copy of the executed and
delivered Subsequent Hedge when required by Section 5.1(b),
 
then Freddie Mac at its option, may
 
(i)           purchase a Subsequent Hedge upon such terms as it deems
satisfactory in its own name or for the account of the Sponsor with funds on
deposit in the Cap Fee Escrow, and if funds in the Cap Fee Escrow are
insufficient for that purpose, Freddie Mac may advance the insufficient amount,
which advance shall be deemed a Credit Advance; or
 
(ii)           treat such failure by the Sponsor as an Event of Default.
 

 
51

--------------------------------------------------------------------------------

 


If Freddie Mac exercises its right under clause (i) and is reimbursed with
interest its Credit Advance within the time required by Section 3.2 hereof after
it gives notice to the Sponsor that Freddie Mac purchased the Subsequent Hedge,
the failure of the Sponsor to obtain the Hedge shall no longer constitute an
Event of Default.
 
The Sponsor hereby appoints Freddie Mac as its attorney-in-fact, with full
authority in the place and stead of the Sponsor and in the name of the Sponsor,
from time to time in Freddie Mac’s discretion, to take any action and to execute
any instrument which Freddie Mac may reasonably deem necessary or advisable to
accomplish the purposes of this Section 5.3. The power of attorney established
pursuant to this Section 5.3 shall be deemed coupled with an interest and shall
be irrevocable.
 
Section 5.4                      [Reserved].
 
Section 5.5                      Pledge and Assignment of  Security Interest in
Hedge Collateral.  To secure the Obligations, the Sponsor hereby assigns,
pledges and grants a security interest to Freddie Mac in and to all of its
right, title and interest in and to the following (collectively, the “Hedge
Collateral”):
 
(a)           the Hedge Agreement and any Subsequent Hedge Agreements;
 
(b)           any and all moneys (collectively, “Hedge Payments”) payable to the
Sponsor, from time to time, pursuant to the Hedge Agreements or any Subsequent
Hedge Agreements by the Counterparty thereunder;
 
(c)           the Cap Fee Escrow;
 
(d)           all rights of the Sponsor under any of the foregoing, including
all rights of the Sponsor to the Hedge Payments and all contract rights and
general intangibles now existing or hereafter arising with respect to any or all
of the foregoing;
 
(e)           all rights, liens, security interests and guarantees now existing
or hereafter granted by the Counterparty, or any other person, to secure or
facilitate payment of the Hedge Payments;
 
(f)           all documents, writings, books, files, records and other documents
arising from, or relating to, any of the foregoing, whether now existing or
hereafter created;
 
(g)           all extensions, renewals and replacements of the foregoing; and
 
(h)           all cash and non-cash proceeds and products of any of the
foregoing, including, without limitation, interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed or distributable in respect of or in exchange for any or all of the
other Hedge Collateral.
 
Section 5.6                      Obligations Remain Absolute.  Nothing contained
herein shall relieve the Sponsor of its primary obligation to pay or cause to be
paid all amounts due in respect of the Obligations, subject to Section 9.11.
 

 
52

--------------------------------------------------------------------------------

 


ARTICLE VI
 
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT
 
This Agreement is also a security agreement under the Uniform Commercial Code
with respect to the Hedge Collateral as provided in Article V and the Pledged
Security Collateral as provided in Article VIII and all funds and accounts and
investments thereof now or hereafter held by the Administrator under the Series
Certificate Agreement (to the extent of any retained interested by the Sponsor
therein) and all funds and accounts and investments thereof now or hereafter
held for the benefit of Freddie Mac under the Custody Account, the Stabilization
Escrow Agreement, and all cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and the Sponsor hereby grants to Freddie Mac a security interest
in the UCC Collateral as security for all Obligations due under this Agreement
and under any of the Sponsor Documents.  The Sponsor shall execute and deliver
to Freddie Mac, upon Freddie Mac’s request, financing statements, continuation
statements and other account agreements and amendments, in such form as Freddie
Mac may require to perfect or continue the perfection of this security
interest.  The Sponsor shall pay or cause to be paid all filing costs and all
costs and expenses of any record searches for financing statements that Freddie
Mac may reasonably require.  Except as otherwise permitted herein, without the
prior written consent of Freddie Mac, the Sponsor shall not create or permit to
exist any other lien or security interest in any of the UCC Collateral.  The
Sponsor covenants and agrees that it will defend Freddie Mac’s rights and
security interests created by this Article against the claims and demands of all
Persons.  If an Event of Default has occurred and is continuing, subject to
Article VII hereof, Freddie Mac shall have the remedies of a secured party under
the Uniform Commercial Code, in addition to all remedies provided by this
Agreement or existing under applicable law.  In exercising any remedies, Freddie
Mac may exercise its remedies against the UCC Collateral separately or together,
and in any order, without in any way affecting the availability of the other
remedies available to Freddie Mac.
 
 
ARTICLE VII
 
EVENTS OF DEFAULT; REMEDIES
 
Section 7.1                      Events of Default.  The occurrence of any one
or more of the following events shall constitute an Event of Default hereunder:
 
(a)           Freddie Mac, as provider of credit enhancement and as liquidity
provider, does not receive any amount payable under this Agreement when due,
including, without limitation, any fees, costs or expenses (provided that if the
Administrator or Pledge Custodian has such amounts in its possession pursuant to
the Series Certificate Agreement or this Agreement and is directed thereunder or
hereunder to pay such amounts to Freddie Mac, such occurrence will not be an
Event of Default);
 
(b)           the Sponsor shall fail to perform its obligations under Section
3.15 or Section 3.20;
 
(c)           the Sponsor shall fail to observe or perform in all material
respects any other term, covenant, condition or agreement set forth in this
Agreement, and such failure shall continue, and remain uncured, for a period of
thirty (30) days following notice to
 

 
53

--------------------------------------------------------------------------------

 


the Sponsor of such failure, or actual knowledge by the Sponsor of such failure;
provided, however, in the event such failure shall relate to a non-monetary
term, covenant, condition or agreement that can be corrected but not within
thirty (30) days, such failure shall not constitute an Event of Default
hereunder if corrective action is instituted by the Sponsor within thirty (30)
days and diligently pursued until such failure is cured, provided such failure
must be cured not later than ninety (90) days after the initial date of such
failure;
 
(d)           the Sponsor (or any Affiliate thereof who is a party to such
Sponsor Document) shall fail to observe or perform in all material respects any
other term, covenant, condition or agreement set forth in any of the other
Sponsor Documents, or there shall otherwise occur an event of default caused by
the Sponsor (or any Affiliate thereof who is a party to such Sponsor Document)
under any of the other Sponsor Documents (taking into account any applicable
cure period);
 
(e)           Freddie Mac shall have given the Sponsor written notice that
Pledged Class A Certificates have not been remarketed as of the sixtieth (60th)
day following purchase by the Administrator on behalf of the Sponsor, and
Freddie Mac has not been reimbursed for the applicable Liquidity Advance,
together with interest thereon, or has not been paid in full all fees and other
amounts due to Freddie Mac under this Agreement;
 
(f)           failure to pay principal of, and interest on, any Bond Purchase
Loan when due pursuant to Section 7.03(b) hereof;
 
(g)           failure of the Sponsor to deliver a Subsequent Hedge or
replacement Hedge as required under Article V;
 
(h)           an “event of default” by the institution providing the Hedge
occurs under any Hedge Documents and the Sponsor does not provide a Subsequent
Hedge within 10 Business Days;
 
(i)           the Guarantor fails to perform its obligations when required under
the Guaranty;
 
(j)           Article VIII of this Agreement, or the validity or enforceability
thereof, shall be contested by the Sponsor or any Class B Owner, or the Sponsor,
or any Class B Owner shall deny that it has any further obligation under Article
VIII of this Agreement or any instrument delivered thereunder, or that its
beneficial interest in the Class B Certificates is subject to or subordinate to
the terms of this Agreement, as applicable, prior to the termination of this
Agreement;
 
(k)           any representation made by the Sponsor in Sections 2.1(uu),
2.2(a)(iii), 2.2(a)(iv), 2.2(a)(v), 2.2(a)(vi) or 2.2(a)(vii) or in Section 8.10
of this Agreement shall prove to have been incorrect in any material respect
when made (the breach of other representations made by the Sponsor herein shall
not constitute an “Event of Default” but shall be dealt with pursuant to Section
2.4 hereof); or
 

 
54

--------------------------------------------------------------------------------

 


(m)           a subordinate loan is made by the Guarantor or an affiliate of the
Guarantor not in accordance with Section 3.24 hereof.
 
Section 7.2                      Remedies; Waivers.
 
(a)           Remedies.  Upon the occurrence of an Event of Default,
(i)  Freddie Mac may declare all of the Obligations hereunder to be immediately
due and payable, in which case all such Obligations shall become due and
payable, without presentment, demand, protest or notice of any kind, including
notice of default, notice of intent to accelerate or notice of
acceleration;(ii) Freddie Mac may direct the Administrator to deliver all
amounts payable on the Class B Certificates to the Pledge Custodian for deposit
into the Custody Account (which amounts shall be Pledged Security Collateral
hereunder); (iii)  at the written direction of a Freddie Mac Authorized Officer,
the Pledge Custodian shall deliver all Pledged Security Collateral to Freddie
Mac; (iv) Freddie Mac may, or the Pledge Custodian at the written direction of a
Freddie Mac Authorized Officer shall, without further notice, exercise all
rights, privileges or options pertaining to the UCC Collateral as if Freddie Mac
were the absolute owner thereof, upon such terms and conditions as Freddie Mac
may determine, all without liability except to account for property actually
received by Freddie Mac or the Pledge Custodian (but neither Freddie Mac nor the
Pledge Custodian shall have any duty to exercise any of those rights, privileges
or options and shall not be responsible for any failure to do so or delay in so
doing); and (v) Freddie Mac may, or the Pledge Custodian at the written
direction of a Freddie Mac Authorized Officer shall, exercise in respect of the
UCC Collateral, in addition to other rights and remedies provided for in this
Agreement or otherwise available to it, all of the rights and remedies of a
secured party under the Uniform Commercial Code and also may, without notice
except as specified below, sell the UCC Collateral at private sale, at any of
the offices of Freddie Mac or the Pledge Custodian or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as may be commercially
reasonable.  The Sponsor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ prior notice to the Sponsor of the time
after which any private sale is to be made shall constitute reasonable
notification.  Neither Freddie Mac nor the Pledge Custodian shall be obligated
to make any sale of UCC Collateral regardless of notice of sale having been
given.  Freddie Mac may, or the Pledge Custodian at the written direction of a
Freddie Mac Authorized Officer shall, adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
 
Freddie Mac shall also have the right to provide notice to the Administrator of
a Liquidity Provider Termination Event, in which event the funds advanced by
Freddie Mac to purchase Class A Certificates shall be a Credit Advance and
immediately due and payable hereunder.  In addition to the foregoing, Freddie
Mac shall have the right to take such action at law or in equity, without notice
or demand, as it deems advisable to protect and enforce the rights of Freddie
Mac against the Sponsor in and to the UCC Collateral, including, but not limited
to, (i) the exercise of any rights and remedies available to Freddie Mac under
any of the Sponsor Documents and (ii) the right to cause a mandatory tender of
all Certificates and to require that the Sponsor elect to fund or cause the
funding of the purchase of such Certificates.
 
Notwithstanding anything contained in this Section 7.2 to the contrary,
following an Event of Default and prior to any liquidation of the UCC
Collateral, the Class B Owners shall continue to be the owner(s) of all Class B
Certificates, and the Sponsor shall continue to be the
 

 
55

--------------------------------------------------------------------------------

 


beneficial owner of all Purchased Bonds, Pledged Class A Certificates and other
Pledged Security Collateral, subject to any and all liens in favor of Freddie
Mac created by this Agreement.
 
(b)           Application of Proceeds.  The Pledge Custodian shall apply the
cash proceeds actually received from any sale or other disposition of the
Pledged Security Collateral as follows: (a) first, to reimburse the Pledge
Custodian for the reasonable expenses of preparing for sale, selling and the
like and to reasonable attorneys’ fees and expenses and legal expenses incurred
by the Pledge Custodian in connection therewith, (b) second, to Freddie Mac to
be applied to the repayment of all amounts then due and unpaid on the
Obligations and (c) then, to pay the balance, if any, to (i) the Sponsor, or
(ii) as otherwise required by law.  The Sponsor shall not be liable for any
deficiency, subject to Section 9.11(b) of this Agreement, which sets forth
circumstances under which personal liability applies to the Sponsor, if the
proceeds of any final sale or other disposition of the Pledged Security
Collateral and any other security provided by the Sponsor for its Obligations
hereunder is insufficient to pay the Obligations.
 
(c)           Waivers.  Freddie Mac shall have the right, to be exercised in its
discretion, to waive any Event of Default under this Agreement.  Unless such
waiver expressly provides to the contrary, any waiver so granted shall extend
only to the specific event or occurrence which gave rise to the Event of Default
so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.
 
Section 7.3                      Rights with Respect to Defaults under Bond
Mortgages; Bond Purchase Loan.
 
(a)           Exercise of Right of Sponsor to Fund or Cause Funding in
Connection with Release Event.  Upon the occurrence of a Release Event under the
Series Certificate Agreement and the exercise by Freddie Mac of its right to
cause a purchase of the related series of Bonds, the Sponsor shall have the
right (or where the Sponsor directs Freddie Mac to cause a Release Event
pursuant to Sections 3.21, 3.22, 3.23 or 3.26 the obligation) economically to
fund or cause the funding of the purchase of such Bonds as provided in this
Section 7.3(a).  If the Sponsor elects to exercise any such right by giving
notice to Freddie Mac, the Sponsor shall provide or cause to be provided
sufficient immediately available funds to Freddie Mac to fund the Total Release
Price of the affected Bonds not later than 11:00 a.m. Washington, D.C. time, on
the Business Day prior to the Release Event Date designated by Freddie Mac.  If
the Sponsor makes such election or directs Freddie Mac to declare a Release
Event pursuant to the terms hereof and fails to provide or cause to be provided
such funds to Freddie Mac when required, such Release Event shall be
cancelled.  All moneys provided or caused to have been provided by the Sponsor
to Freddie Mac for the purchase of Bonds, shall be applied as provided in the
Series Certificate Agreement.
 
(b)           Exercise of Purchase Right by Freddie Mac.  Upon the occurrence of
a Release Event with respect to the Bonds, Freddie Mac shall have the right to
fund the purchase of the related series of Bonds if the Sponsor declines or
fails to exercise properly its right to fund or cause funding with respect to
the same.  Prior to any exercise of such right, Freddie Mac shall provide
written notice to the Sponsor (the “Freddie Mac Purchase Notice”) not less than
fifteen (15) days prior to the proposed Release Event Date (or such lesser time
period necessary for the Release Event under Section 13.04 of the Series
Certificate Agreement) identifying each series
 

 
56

--------------------------------------------------------------------------------

 


of Bonds giving rise to a Release Event, the circumstances giving rise to such
Release Event and the proposed purchase date and stating that the Sponsor may
elect to fund or cause the funding of such purchase of the affected series of
Bonds.
 
In the event the Sponsor elects to fund or cause the funding of the purchase of
the affected series of Bonds, the provisions of subsection (a) above shall
apply.
 
In the event the Sponsor does not elect to fund or cause the funding of the
purchase of the affected series of Bonds, and Freddie Mac does not decide to
terminate the Release Event, the affected series of Bonds are required to be
purchased with funds drawn pursuant to the Credit Enhancement by Freddie Mac
under the Series Certificate Agreement, and such Bonds shall be delivered to the
Pledge Custodian and held in the name of the Pledge Custodian as applicable for
the benefit of the Sponsor subject to the lien in favor of Freddie Mac.  All
such moneys for the purchase of such Bonds shall be applied as provided in
Series Certificate Agreement.
 
Any Credit Advance by Freddie Mac under this Section 7.3(b) to fund the purchase
of an affected series of Bonds, shall be deemed to be a loan from Freddie Mac to
the Sponsor (a “Bond Purchase Loan”).  The maturity date of any Bond Purchase
Loan shall be the earliest of (1) two years from the date of purchase, or (2)
the sale or transfer of all of the affected series of Bonds, or the foreclosure,
deed in lieu of foreclosure or comparable conversion of the related Bond
Mortgage, on which maturity date the outstanding principal of such Bond Purchase
Loan shall be due and payable in full, or (3) the date of termination of the
Series Pool in whole in accordance with Article XIII of the Series Certificate
Agreement.  (Any Bond Purchase Loan may be prepaid by the Sponsor at any
time.)  Interest on any Bond Purchase Loan shall accrue at a rate of interest
equal to the prime rate of interest of Citibank, N.A., until such time as
another “Money Center” bank is designated by Freddie Mac in its sole discretion
by notice to the Sponsor, plus two percent (2%) per annum, which shall be
payable on the fifteenth day of each calendar month.  The principal of any Bond
Purchase Loan shall be payable from amounts applied as provided in Section
4.03(b) of the Series Certificate Agreement except, prior to the payment in full
of all Class A Certificates under the Series Certificate Agreement and prior to
the termination thereof, the principal of any outstanding Bond Purchase Loan
shall not be payable (nor be deemed due for payment) from amounts applied
pursuant to the aforementioned Section 4.03(b) if such amounts are derived from
a Credit Advance by Freddie Mac in connection with a subsequent Release
Event.  The principal of any outstanding Bond Purchase Loan shall also be
payable from any payments of principal in respect of a Purchased Bond pursuant
to Article VIII hereof.  At any time prior to the Sponsor's funding of the
purchase of such Bonds or causing to fund the same, (i)  Freddie Mac shall
retain all rights and remedies with respect to any such Mortgaged Property and
the related Owner Documents and (ii) the Sponsor hereby acknowledges and agrees
that it has relinquished and has no rights to exercise remedies with respect to
the Mortgaged Property or the related Owner Documents except as specifically
provided under any Sponsor Documents and that with respect thereto the Sponsor
shall not exercise any such rights without the prior written consent of Freddie
Mac.
 
(c)           Material Adverse Credit Condition.  Freddie Mac hereby
acknowledges that a Release Event may not be declared solely because the DCR or
LTV of a Mortgaged Property (as defined in Section 3.19 hereof) related to a
Bond worsens following the Closing Date, and that any such event shall not in
and of itself be treated as a “material adverse credit condition” for
 

 
57

--------------------------------------------------------------------------------

 


such purpose.  The foregoing statement does not in any way alter or change the
DCR and LTV requirements for Substitute Bonds specified in Section 3.19 hereof.
 
Section 7.4                      No Remedy Exclusive.  Unless otherwise
expressly provided, no remedy conferred upon or reserved in this Agreement is
intended to be exclusive of any other available remedy, but each remedy shall be
cumulative and shall be in addition to other remedies given under the Sponsor
Documents or existing at law or in equity.  No delay or omission to exercise any
right or power accruing under any Sponsor Document upon the happening of any
event set forth in Section 7.1 shall impair any such right or power or shall be
construed to be a waiver of such event, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle Freddie Mac to exercise any remedy reserved to Freddie Mac in this
Article, it shall not be necessary to give any notice, other than such notice as
may be required under the applicable provisions of any of the other Sponsor
Documents.  The rights and remedies of Freddie Mac specified in this Agreement
are for the sole and exclusive benefit, use and protection of Freddie Mac, and
Freddie Mac is entitled, but shall have no duty or obligation to the Sponsor,
the Guarantor, any Sponsor Affiliate, the Pledge Custodian, the Administrator or
otherwise, (a) to exercise or to refrain from any right or remedy reserved to
Freddie Mac hereunder, or (b) to cause the Pledge Custodian, the Administrator
or any other party to exercise or to refrain from exercising any right or remedy
available to it under any of the Sponsor Documents.
 
 
ARTICLE VIII
 
PLEDGE, SECURITY AND CUSTODY OF PLEDGED SECURITY COLLATERAL
 
Section 8.1                      Pledged Security Collateral.  Subject to the
provisions of Section 8.18, the Sponsor hereby assigns and pledges to the Pledge
Custodian, and grants to the Pledge Custodian, for the benefit of Freddie Mac, a
continuing security interest in, and a lien on, all of the Sponsor’s right,
title and interest in and to the following property (collectively, the “Pledged
Security Collateral”):
 
(a)           all Purchased Bonds;
 
(b)           all Pledged Class A Certificates;
 
(c)           all amounts deposited into the Custody Account;
 
(d)           all amounts held under the Stabilization Escrow Agreement (the
"Stabilization Escrow");
 
(e)           all interest and other amounts payable on, and all rights with
respect to, any Purchased Bonds, Class B Certificates, Pledged Class A
Certificates, the Stabilization Escrow and all amounts on deposit in the Custody
Account (including, without limitation, all payments of principal and interest
thereon); and
 
(f)           all proceeds of any of the foregoing.
 
Section 8.2                      Delivery of Pledged Security Collateral.  At
such time as a Class A Certificate becomes a Pledged Class A Certificate or a
Bond becomes a Purchased Bond in
 

 
58

--------------------------------------------------------------------------------

 


accordance with the Series Certificate Agreement, and this Agreement, the
Sponsor shall be the beneficial owner of each of the Pledged Class A
Certificates and Purchased Bonds, as applicable, which, regardless of the
identity of the beneficial owner thereof, shall be held by the Pledge Custodian
subject to the security interest created by the terms of this Agreement.  All
Pledged Security Collateral shall be deposited in the Custody Account (as
defined in Section 8.11 below), except for the Stabilization Escrow which shall
be held under the Stabilization Escrow Agreement.  The Pledge Custodian shall
cause the Purchased Bonds and the Pledged Class A Certificates, as applicable,
to be registered in the name of the Pledge Custodian or, if transfers are
recorded in book-entry form only, cause the appropriate records of the
applicable financial intermediary to reflect that the Pledge Custodian holds a
security interest in the Purchased Bonds and the Pledged Class A Certificates,
as applicable, for the benefit of Freddie Mac.
 
Section 8.3                      Amounts Received on Pledged Class A
Certificates.
 
(a)           Provided that (i) no Advance has been made pursuant to the Series
Certificate Agreement and remains unreimbursed, (ii) all fees and any other
amounts due and owing to Freddie Mac under this Agreement have been paid and
(iii) the Pledge Custodian has not received a written notice from Freddie Mac
that an Event of Default has occurred and is continuing under this Agreement,
subject to the provisions of Sections 8.3(b) and 8.3(c) and the Series
Certificate Agreement, then the Pledge Custodian shall pay to the Sponsor within
one (1) Business Day of receipt all amounts received by the Pledge Custodian
with respect to any Pledged Class A Certificates until all Pledged Class A
Certificates are released in accordance with the terms of this Agreement.
 
(b)           If an Advance has been made pursuant to the Series Certificate
Agreement and remains unreimbursed, or if all fees and any other amounts due and
owing to Freddie Mac under this Agreement have not been paid, or if the Pledge
Custodian receives a written notice from Freddie Mac that an Event of Default
has occurred and is continuing under this Agreement, the Pledge Custodian shall
pay, first, to Freddie Mac within one (1) Business Day of receipt such amounts
received by the Pledge Custodian with respect to any Pledged Class A
Certificates as are equal to the amount of any such unreimbursed Advance or
other amounts due and owing to Freddie Mac under this Agreement and, second,
subject to the provisions of Section 8.3(c) and the Series Certificate
Agreement, the balance, if any, to the Sponsor until all Pledged Class A
Certificates are released from the Custody Account in accordance with the terms
of this Agreement.
 
(c)           Before making any payments to the Sponsor pursuant to this Section
8.3, the Administrator shall confirm the aggregate amounts of the Freddie Mac
Fee, and the Remarketing Agent Fee paid directly, or caused to be paid, by the
Sponsor since the immediately preceding date on which payments were made to the
Sponsor pursuant to this Section 8.3 (the “Sponsor Paid Expenses”).  For
purposes of such confirmation, the Administrator shall be entitled to rely on a
statement setting forth such Sponsor Paid Expenses (separately and in the
aggregate) delivered by facsimile by the Sponsor to the Pledge Custodian at
least two (2) Business Days prior to the date payments are to be made pursuant
to this Section 8.3.
 
Section 8.4                      Amounts Received on Purchased Bonds.  The
Pledge Custodian shall pay to Freddie Mac within one (1) Business Day all
amounts received by the Pledge Custodian with respect to any Purchased Bonds,
for credit to the obligations of the Sponsor hereunder, until such
 

 
59

--------------------------------------------------------------------------------

 


Purchased Bonds are released to the Sponsor in accordance with the terms of
Section 8.5 of this Agreement.
 
Section 8.5                      Release of Purchased Bonds.  If the Pledge
Custodian has received written notice from Freddie Mac that Freddie Mac
(provided no written notice shall be required when Freddie Mac is also acting as
the Pledge Custodian) has been fully reimbursed by the Sponsor for all
Obligations relating to a Purchased Bond (and Freddie Mac agrees to give such
notice promptly following full reimbursement), that no Advances remain
unreimbursed, that all fees and other amounts currently owing to Freddie Mac
have been paid and that no Event of Default exists hereunder, the Pledge
Custodian shall release such Purchased Bond together with the proceeds thereof
remaining in the possession of the Pledge Custodian, if any, to the
Sponsor.  The release of such Purchased Bond shall be free and clear of the
security interest created by this Agreement.
 
Section 8.6                      Release of Pledged Class A Certificates.  If
the Pledge Custodian has received written notice from Freddie Mac (provided no
written notice shall be required when Freddie Mac is also acting as the Pledge
Custodian) that Freddie Mac has been fully reimbursed by the Sponsor for all
Obligations relating to any Available Remarketing Class A Certificate (and
Freddie Mac agrees to give such notice promptly following full reimbursement),
the Pledge Custodian shall release such Available Remarketing Class A
Certificate to the Administrator for delivery to the Sponsor or, if applicable,
in connection with a remarketing to the purchasers of such Pledged Class A
Certificates.  The release of any Pledged Class A Certificate shall be free and
clear of the security interest created by this Agreement.  If directed in
writing by Freddie Mac if an Event of Default exists, the Pledge Custodian shall
deliver Pledged Class A Certificates that are not Available Remarketing Class A
Certificates to the Administrator for cancellation in exchange for the Bonds
related thereto as soon as such Bonds have been received by the Pledge Custodian
from the Administrator.  Any such Bonds so received shall be held hereunder as
Purchased Bonds and notice thereof shall be provided to the Sponsor.
 
Section 8.7                      Loss to Pledged Security Collateral.  The
Pledge Custodian shall not be liable for any loss with respect to any Pledged
Security Collateral in its possession (except for any loss resulting from the
Pledge Custodian’s willful misconduct or negligence), nor shall such loss
diminish the Obligations.
 
Section 8.8                      [Reserved].
 
Section 8.9                      Ownership Restrictions.  Notwithstanding any
provisions of this Agreement, ownership by and release to the Sponsor of any
Pledged Security Collateral as described hereunder shall be in all respects
subject to the provisions of any documents restricting or governing transfers
and ownership of such Pledged Security Collateral.
 
Section 8.10                      Representations and Warranties of the Sponsor
to the Pledge Custodian.  The Sponsor represents and warrants to the Pledge
Custodian on the Closing Date and on each date that Purchased Bonds or Pledged
Class A Certificates are delivered to the Pledge Custodian hereunder with
respect to such Purchased Bonds and Pledged Class A Certificates that:
 
(a)           it is the legal and beneficial owner of (and has full right and
authority to pledge and assign) the applicable Pledged Security Collateral, free
and clear of all liens,
 

 
60

--------------------------------------------------------------------------------

 


security interests, options or other charges or encumbrances (collectively,
“Liens”) except Liens granted pursuant to this Agreement; and
 
(b)           upon delivery of the Pledged Security Collateral to the Pledge
Custodian (or notice to the financial intermediary, if applicable), the Pledge
Custodian shall have a valid, enforceable and first priority security interest
in all of the Pledged Security Collateral securing the Obligations.
 
Section 8.11                      Custody Account.  On or prior to the Closing
Date, the Pledge Custodian shall establish on its books and in its records the
Custody Account.  The Pledge Custodian shall maintain the Custody Account until
the termination of this Agreement.  At no time shall the Custody Account be
maintained on behalf of, or be payable to, any person other than Freddie
Mac.  The Sponsor and any Class B Owner shall not have any right of withdrawal
from the Custody Account.  No property other than Pledged Security Collateral
shall be deposited by the Pledge Custodian in the Custody Account.  Segregation
of the Pledged Security Collateral in the Custody Account from other property
maintained with the Pledge Custodian shall be accomplished by appropriate
identification on the Pledge Custodian’s books and records.  The Pledge
Custodian shall, at all times prior to the termination of this Agreement,
maintain a record of all Purchased Bonds, Pledged Class A Certificates and other
property in the Custody Account separately identifying such Purchased Bonds,
Class B Certificates, Pledged Class A Certificates, or other property received
with respect thereto as being subject to the security interest granted to the
Pledge Custodian on behalf of Freddie Mac in this Agreement.  So long as the
internal procedures set forth in this Section are met by the Pledge Custodian,
the Pledge Custodian may hold the Pledged Security Collateral in its vaults or
in a commingled account (whether book-entry or otherwise) of the Pledge
Custodian, as agent for its customers, with any bank, central depository or
clearing organization as the Pledge Custodian’s subcustodian, in nominee name or
otherwise.
 
Section 8.12                      Appointment and Powers of the Pledge
Custodian.
 
(a)           The Sponsor acknowledges the appointment of Freddie Mac in its
capacity as the Pledge Custodian as collateral agent for Freddie Mac in its
corporate capacity under this Agreement, and authorizes the Pledge Custodian to
take such actions on behalf of Freddie Mac, and to exercise such rights,
remedies, powers and privileges under this Agreement as are specifically
authorized to be exercised by the Pledge Custodian by the terms of this
Agreement.  The Pledge Custodian may execute any of its duties as collateral
agent under this Agreement by or through its agents (but only with the prior
written consent of Freddie Mac) or employees and shall be entitled to retain
experts (including counsel) and to act in reliance upon the advice of such
experts concerning all matters pertaining to the agencies created by this
Agreement and its duties under this Agreement, and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel selected by it.  The Pledge Custodian agrees to perform
only those duties specifically set forth in this Agreement, and no implied
duties or obligations shall be read into this Agreement.  So long as Freddie Mac
is acting as Pledge Custodian hereunder, it shall have no duty to provide notice
to, or seek the consent or direction of, Freddie Mac in its corporate capacity.
 
(b)           The Pledge Custodian shall have no duty to exercise any
discretionary right, remedy, power or privilege granted to it by this Agreement,
or to take any affirmative action
 

 
61

--------------------------------------------------------------------------------

 


under this Agreement, unless directed to do so by Freddie Mac in writing, and
shall not, without the prior written approval of Freddie Mac, consent to any
departure by the Sponsor from the terms of this Agreement, waive any default on
the part of the Sponsor under this Agreement or amend, modify, supplement or
terminate, or agree to any surrender of, this Agreement or the Pledged Security
Collateral; provided, that the Pledge Custodian shall not be required to take
any action that exposes the Pledge Custodian to personal liability, or which is
contrary to this Agreement or any other agreement or instrument relating to the
Pledged Security Collateral or applicable law.
 
(c)           Neither the Pledge Custodian nor any of its directors, officers,
employees or agents, shall be liable for any action taken or omitted to be taken
by it or them under this Agreement, or in connection with this Agreement, except
the Pledge Custodian shall be responsible for its own negligence or willful
misconduct; nor shall the Pledge Custodian be responsible for the validity,
effectiveness, value, sufficiency or enforceability against the Sponsor of this
Agreement or any other document furnished pursuant to this Agreement or in
connection with this Agreement, or of the Pledged Security Collateral (or any
part thereof), or for the perfection or priority of any security interest
purported to be granted under this Agreement.
 
(d)           The Pledge Custodian shall be entitled to rely on any
communication, instrument, paper or other document believed by it in good faith
to be genuine and correct and to have been signed or sent by the proper person
or persons.  The Pledge Custodian shall be entitled to assume that no Event of
Default shall have occurred and be continuing, unless the Pledge Custodian has
received written notice from Freddie Mac that such an Event of Default has
occurred and is continuing and specifying the nature of the Event of
Default.  The Pledge Custodian may accept deposits from, lend money to, and
generally engage in any kind of business with, the Sponsor and its Affiliates as
if it were not the agent of Freddie Mac.
 
(e)           None of the provisions contained in this Article VIII shall
require the Pledge Custodian to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or in the exercise
of any of its rights or powers under this Article VIII except for any liability
of the Pledge Custodian arising from its own negligence or willful misconduct.
 
(f)           Notwithstanding any other provisions in this Agreement to the
contrary, in no event shall the Pledge Custodian be liable for special,
consequential or punitive damages.
 
Section 8.13                      Successor Pledge Custodian.
 
(a)           If Freddie Mac no longer acts as Pledge Custodian, if required by
the successor pledge custodian or Freddie Mac, the Sponsor and the successor
pledge custodian shall execute a new pledge, security and custody agreement that
contains substantially the same terms as Article VIII of this Agreement and
which is in form and substance satisfactory to Freddie Mac.  The Pledge
Custodian acting under this Agreement may at any time resign by an instrument in
writing addressed and delivered to the Sponsor and, if applicable, Freddie Mac
(provided, however, that, if the Pledge Custodian (if other than Freddie Mac) is
Administrator under
 

 
62

--------------------------------------------------------------------------------

 


the Series Certificate Agreement, the Pledge Custodian must have resigned as
Administrator under the Series Certificate Agreement), and may be removed at any
time with or without cause by an instrument in writing duly executed by or on
behalf of Freddie Mac.
 
(b)           Freddie Mac shall have the right to appoint a successor Pledge
Custodian upon any such resignation or removal by an instrument of substitution
complying with the requirements of applicable law, or, in the absence of any
such requirements, without formality other than appointment and designation in
writing (which appointment, provided no Event of Default exists hereunder, shall
be subject to the prior consent of the Sponsor, which consent shall not be
unreasonably withheld).  Upon the making and acceptance of such appointment, the
execution and delivery by such successor Pledge Custodian of a ratifying
instrument pursuant to which such successor Pledge Custodian agrees to assume
the duties and obligations imposed on the Pledge Custodian by the terms of this
Agreement, and the delivery to such successor Pledge Custodian of the
Pledged  Security Collateral and documents and instruments then held by the
retiring Pledge Custodian, such successor Pledge Custodian shall thereupon
succeed to and become vested with all the estate, rights, powers, remedies,
privileges, immunities, indemnities, duties and obligations by this Agreement
granted to or conferred or imposed upon the Pledge Custodian named in this
Agreement, and any such appointment and designation shall not exhaust the right
to appoint and designate further successor Pledge Custodians under this
Agreement.  No Pledge Custodian shall be discharged from its duties or
obligations under this Agreement until the Pledged Security Collateral and
documents and instruments then held by such Pledge Custodian shall have been
transferred or delivered to the successor Pledge Custodian, and until such
retiring Pledge Custodian shall have executed and delivered to the successor
Pledge Custodian appropriate instruments assigning the retiring Pledge
Custodian’s security or other interest in the Pledged Security Collateral to the
successor Pledge Custodian.  The retiring Pledge Custodian shall not be required
to make any representation or warranty in connection with any such transfer or
assignment.
 
(c)           If no successor Pledge Custodian shall be appointed, as provided
above, or, if appointed, shall not have accepted its appointment within thirty
(30) days after the resignation or removal of the retiring Pledge Custodian,
then the retiring Pledge Custodian may appoint a successor Pledge
Custodian.  Each such successor Pledge Custodian shall provide the Sponsor and
Freddie Mac with its address, to be used for purposes of Section 9.6, in a
notice complying with the terms of Section 9.6.  Notwithstanding the resignation
or removal of any retiring Pledge Custodian under this Agreement, the provisions
of this Agreement shall continue to inure to the benefit of such Pledge
Custodian in respect of any action taken or omitted to be taken by such Pledge
Custodian in its capacity as such while it was Pledge Custodian under this
Agreement.
 
Section 8.14                      Qualifications of Pledge Custodian.  Any
Pledge Custodian at any time acting under this Agreement must at all times be
either Freddie Mac or a bank or trust company organized under the laws of the
United States of America or any state of the United States, having a combined
capital stock, surplus and undivided profits aggregating at least $50,000,000
(or be the wholly-owned subsidiary of a corporation or other entity meeting such
requirement) or have at least $500,000,000 in assets under trust management.
 
Section 8.15                      Application of Proceeds.  The Pledge Custodian
shall apply the cash proceeds actually received from any sale or other
disposition of the Pledged Security Collateral following an Event of Default as
provided in Section 7.2(b).
 

 
63

--------------------------------------------------------------------------------

 


Section 8.16                      No Additional Waiver Implied by One
Waiver.  If any provision of this Article VIII is breached by the Sponsor and
thereafter waived by the Pledge Custodian, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
under this Article VIII; provided that no waiver of any breach or default
hereunder may be granted by the Pledge Custodian without the prior written
consent of Freddie Mac.  Any forbearance by the Pledge Custodian to demand
payment for any amounts payable under this Article VIII shall be limited to the
particular payment for which the Pledge Custodian forbears demand for payment
and will not be deemed a forbearance to demand any other amount payable under
this Article VIII.
 
Section 8.17                      Cooperation.  At any time, and from time to
time after the date of this Agreement, the Sponsor shall, at the request of the
Pledge Custodian or Freddie Mac (if not serving as Pledge Custodian), execute
and deliver any instruments or documents, including U.C.C. financing and
continuation statements in favor of the Pledge Custodian, reflecting the Pledge
Custodian’s security interest in the Pledged Security Collateral, and shall take
all such further actions as such party may reasonably request in order to
consummate and make effective the transactions contemplated by this Agreement.
 
Section 8.18                      Termination.  The assignments, pledges and
security interests created or granted by this Article VIII shall terminate
contemporaneously with the termination of this Agreement, at which time the
Pledge Custodian shall reassign, without recourse to, or any warranty whatsoever
by the Pledge Custodian, and deliver to the Sponsor all Pledged Security
Collateral and documents then in the custody or possession of the Pledge
Custodian, and, if requested by the Sponsor, shall execute and deliver to the
Sponsor for recording or filing in each office in which any assignment or
financing statement relative to the Pledged Security Collateral or the
agreements relating thereto, or any part thereof, shall have been filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the U.C.C.) releasing the Pledge Custodian’s interest therein, and
such other documents and instruments as the Sponsor may reasonably request, all
without recourse to or any warranty whatsoever by the Pledge Custodian, and at
the cost and expense of the Sponsor.  Freddie Mac shall notify the Pledge
Custodian in writing of any such termination, and the Pledge Custodian shall be
entitled to rely upon such notice.
 
Section 8.19                      Representations and Warranties of the Pledge
Custodian.  The Pledge Custodian represents and warrants to the Sponsor that:
 
(i)           it has the power and authority to execute and deliver, and perform
its obligations under, this Agreement;
 
(ii)           all corporate action required to authorize the acceptance of its
appointment as Pledge Custodian hereunder and the execution, delivery and
performance of this Agreement and the effectuation of the transactions provided
for in this Agreement has been duly taken; and
 
(iii)           this Agreement has been duly and validly executed by the Pledge
Custodian and constitutes the valid and binding obligation of the Pledge
Custodian, enforceable against the Pledge Custodian in accordance with its
terms, subject only to
 

 
64

--------------------------------------------------------------------------------

 


bankruptcy and other similar laws affecting creditors’ rights generally and
general principles of equity.
 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1                      Counterparts.  This Agreement may be executed
in counterparts by the parties hereto, and each such counterpart shall be
considered an original, and all such counterparts shall constitute one and the
same instrument.
 
Section 9.2                      Amendments, Changes and Modifications.  This
Agreement may be amended, changed, modified, altered or terminated only by a
written instrument or written instruments signed by the parties to this
Agreement.  No course of dealing among the Sponsor and Freddie Mac, nor any
delay in exercising any rights hereunder, shall operate as a waiver of any
rights of Freddie Mac hereunder.  Unless otherwise specified in such waiver or
consent, a waiver or consent given hereunder shall be effective only in the
specific instance, and for the specific purpose for which given.
 
Section 9.3                      Payment Procedure.  All amounts due to Freddie
Mac under Article III of this Agreement shall be paid to Freddie Mac.  All such
payments shall be paid in lawful currency of the United States of America and in
immediately available funds in accordance with instructions given to the Sponsor
by Freddie Mac to an account designated in writing by Freddie Mac before 2:00
p.m. (Washington, D.C. time) on the date when due, unless the Sponsor is
otherwise instructed in writing by Freddie Mac.
 
Section 9.4                      Payments on Business Days.  In any case where
the date of payment to Freddie Mac or the expiration of any time period
hereunder occurs on a day which is not a Business Day, then such payment or
expiration of such time period need not occur on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the day of maturity or expiration of such period, except that interest shall
continue to accrue for the period after such date to the next Business Day.
 
Section 9.5                      Governing Law; Severability.  This Agreement
shall be construed, and the rights and obligations of Freddie Mac and the
Sponsor hereunder determined, in accordance with federal statutory or common law
(“federal law”).  Insofar as there may be no applicable rule or precedent under
federal law and insofar as to do so would not frustrate the purposes of any
provision of this Agreement and the Freddie Mac Act, the local law of the State
of New York shall be deemed reflective of federal law.  The parties agree that
any legal actions among Freddie Mac and the Sponsor regarding each party
hereunder shall be originated in the United States District Court in and for the
Eastern District of Virginia, and the parties hereby consent to the jurisdiction
and venue of said Court in connection with any action or proceeding initiated
concerning this Agreement.
 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity of any other provision, and all other provisions shall
remain in full force and effect.
 

 
65

--------------------------------------------------------------------------------

 


Section 9.6                      Notices.  All notices, directions, certificates
or other communications hereunder to Freddie Mac or the Sponsor shall be deemed
to be given (unless another form of notice shall be specifically set forth in
this Agreement) on the Business Day following the date on which the same shall
have been delivered to a national overnight delivery service (receipt of which
to be evidenced by a signed receipt for overnight delivery service) with
arrangements made for payment of all charges, for next Business Day delivery,
addressed as set forth below.  All notices, directions, certificates or other
communications to the Pledge Custodian or the Administrator shall be given and
addressed in accordance with this Agreement and the Series Certificate
Agreement.
 
Freddie Mac:
Freddie Mac
   
Director of Multifamily Loan Servicing, Mail Stop B2E
   
8100 Jones Branch Drive
   
McLean, VA 22102
   
Facsimile:  703-714-3273
   
Telephone: 703-903-2000
   
E-mail:
   
carl_mclaughlin@freddiemac.com, with a copy to
   
mfla@freddiemac.com
 
with a copy to:
     
Freddie Mac
   
Director, Structured Transactions, Multifamily Asset Management, Mail Stop B4F
8100 Jones Branch Drive
   
McLean, VA 22102
   
Facsimile:  703-714-3003
   
Telephone: 703-714-3194
   
E-mail:  MF_Structured_Transactions@freddiemac.com.
             
with a copy to
     
Freddie Mac
   
Attention: Senior Director, Multifamily Production, Mail Stop B4U
   
8100 Jones Branch Drive
   
McLean, VA 22102
   
Facsimile:  703-714-3003
   
Telephone: 703-903-2000
   
E-mail:  clayton_davis@freddiemac.com
       
Sponsor:
ATAX TEBS II, LLC
   
1004 Farnam Street, Suite 400
   
Omaha, NE 68102
   
Attention: Chad L. Daffer
   
Facsimile:  (402) 930-3047
   
Telephone:  (402) 930-3085
 
With a copy to:
   




 
66

--------------------------------------------------------------------------------

 






 
Mark Hiatt
   
1004 Farnam Street, Suite 400
   
Omaha, Nebraska 68102
   
Phone: 402.930.3085
   
Fax: 402.930.3047
       
with a copy to:
     
Kutak Rock LLP
   
1650 Farnam Street
   
Omaha, Nebraska 68102
   
Attention:  Conal Hession
   
Facsimile:  (402) 231-8806
   
Telephone: (402) 346-1148
 



 
Section 9.7                      Further Assurances and Corrective
Instruments.  To the extent permitted by law, the parties to this Agreement
agree that they will, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such supplements to this
Agreement and such further instruments as Freddie Mac may request and as may be
reasonably required in the opinion of Freddie Mac or its counsel to effectuate
the intention of or to facilitate the performance of this Agreement or any other
Sponsor Document.
 
Section 9.8                      Term of this Agreement.  The term of this
Agreement (the “Term”) shall continue in full force and effect, and Sponsor
shall not be released from liability under this Agreement until the later of (a)
the Terminating Mandatory Tender Date, (b) the date on which Freddie Mac has no
further liability (accrued or contingent) under the Series Certificate Agreement
and (c) the date on which Freddie Mac has been paid all amounts due it under
this Agreement, under the other Sponsor Documents and otherwise with respect to
the Obligations.  Notwithstanding such termination, the provisions of Sections
2.1, 2.2, 2.4 and Section 3.12 hereof shall survive the expiration or
termination of this Agreement.
 
Section 9.9                      Assignments; Transfers; Third-Parties
Rights.  The Sponsor shall not assign this Agreement, or delegate any of its
obligations hereunder, without the prior written consent of Freddie Mac.  This
Agreement may not be transferred in any respect without the prior written
consent of Freddie Mac.  Nothing in this Agreement shall confer any right upon
the owner or holder of any Certificate or upon any other Person other than the
parties hereto and their successors and permitted assigns.
 
Section 9.10                      Headings.  Article and section headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
 
Section 9.11                      Limitation on Personal Liability.
 
(a)           Except as otherwise provided in Section 9.11(b), neither the
Sponsor nor its officers, directors, partners, members, managers or employees,
shall have personal liability under this Agreement or any other Sponsor Document
for the payment of the payment Obligations or for the performance of any other
Obligations of the Sponsor under the Sponsor Documents, and Freddie Mac’s only
recourse for the satisfaction or performance of the Obligations shall be
 

 
67

--------------------------------------------------------------------------------

 


Freddie Mac’s exercise of its rights and remedies with respect to the UCC
Collateral and any other collateral held by Freddie Mac as security for the
Obligations.  The foregoing notwithstanding, the Sponsor acknowledges that this
Section 9.11(a) shall not be construed as limiting the coverage of, or any of
Freddie Mac’s rights under, the Guaranty.
 
(b)           The Sponsor shall be personally liable to Freddie Mac for its
damages, losses or expenses, as applicable upon the occurrence of any of the
following: (1) fraud or written material misrepresentation by the Sponsor, or
any Sponsor Affiliate, or any officer, director, partner, member, manager or
employee of the Sponsor, or any Sponsor Affiliate, in connection with the
application for or creation of the Obligations or any request for any action or
consent by Freddie Mac, (2) any costs and expenses incurred by Freddie Mac in
connection with the collection of any amount for which the Sponsor is personally
liable under this Section, including fees and out of pocket expenses of
attorneys and expert witnesses and the costs of conducting any independent audit
of the Sponsor’s and any Sponsor Affiliate’s books and records to determine the
amount for which the Sponsor has personal liability; and (3) any Breach that is
uncured by the Sponsor in the event the Sponsor does not fulfill its obligations
under Section 2.4(c).  In addition, the Sponsor shall be personally liable to
Freddie Mac for indemnification obligations under Section 3.12.
 
(c)           To the extent that the Sponsor has personal liability under this
Section 9.11, Freddie Mac may exercise its rights against the Sponsor personally
without regard to whether Freddie Mac has exercised any rights against the UCC
Collateral or any other security or pursued any rights against any guarantor or
pursued any other rights available to Freddie Mac under this Agreement, any
other Sponsor Document or applicable law.
 
Section 9.12                      Consent of Freddie Mac.  Whenever Freddie Mac
shall have any right or option to exercise any  discretion, to determine any
matter, to accept any presentation or to approve any matter, such exercise,
determination, acceptance or approval shall, unless otherwise specifically
provided, be in Freddie Mac’s sole and absolute discretion.
 
Section 9.13                      Disclaimer; Acknowledgments.  Approval by
Freddie Mac of the Sponsor, any Sponsor Affiliate, the Remarketing Agent, the
Sponsor Documents, any Owner Documents, any Mortgaged Property, the Bonds, or
otherwise shall not constitute a warranty or representation by Freddie Mac as to
any matter.  Nothing set forth in this Agreement, in any of the other Sponsor
Documents or in the subsequent conduct of the parties shall be deemed to
constitute Freddie Mac as the partner or joint venturer of the Sponsor, any
Sponsor Affiliate, or any Person for any purpose whatsoever.
 
Section 9.14                      Entire Agreement.  This Agreement and the
Sponsor Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
Sponsor Documents.  Nothing in this Agreement or the Sponsor Documents,
expressed or implied, is intended to confer upon any party, other than the
parties hereto and thereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the Sponsor Documents; provided,
however, that as to Persons other than Freddie Mac and the Sponsor that are
parties to any of the Sponsor Documents, such Persons shall not have any rights,
remedies, obligations or liabilities under this Agreement or any of the Sponsor
Documents except under such Sponsor Documents to which such Persons are directly
parties.
 

 
68

--------------------------------------------------------------------------------

 


Section 9.15                      Survival of Representation and
Warranties.  All statements contained in any Sponsor Document, or in any
certificate, financial statement or other instrument delivered by or on behalf
of the Sponsor pursuant to or in connection with this Agreement (including but
not limited to any such statement made in or in connection with any amendment
hereto or thereto) shall constitute representations and warranties made under
this Agreement.  All representations and warranties made under this Agreement
(a) shall be made and shall be true at and as of the Closing Date and (b) shall
survive the execution and delivery of this Agreement, regardless of any
investigation made by Freddie Mac or on its behalf.
 
Section 9.16                      Waiver of Claims.  IN ORDER TO INDUCE FREDDIE
MAC TO EXECUTE AND DELIVER THE SERIES CERTIFICATE AGREEMENT, THE SPONSOR HEREBY
REPRESENTS AND WARRANTS THAT IT HAS NO CLAIMS, SET-OFFS OR DEFENSES AS OF THE
CLOSING DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR IN CONNECTION WITH ANY OF THE OTHER SPONSOR DOCUMENTS.  TO THE EXTENT ANY
SUCH CLAIMS, SET-OFFS OR DEFENSES MAY EXIST, WHETHER KNOWN OR UNKNOWN, THEY ARE
EACH HEREBY WAIVED AND RELINQUISHED IN THEIR ENTIRETY.
 
Section 9.17                      Waivers of Jury Trial.  THE SPONSOR AND
FREDDIE MAC EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP BETWEEN
THE SPONSOR AND FREDDIE MAC AS CREDIT FACILITY PROVIDER, LIQUIDITY FACILITY
PROVIDER, PLEDGE CUSTODIAN AND ADMINISTRATOR THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.
 
[Signatures follow]
 

 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Sponsor and Freddie Mac have executed this Reimbursement
Agreement as of the day and year first above written.
 

 
FEDERAL HOME LOAN MORTGAGE
CORPORATION
 
 
By:
/s/ Clayton A. Davis
   
Clayton A. Davis
Senior Director, Multifamily Production

 


 


 


 


 


 


 


 


 


 


 
[Signature page to ATAX II TEBS Reimbursement Agreement]

 
 

--------------------------------------------------------------------------------

 




 
ATAX TEBS II, LLC, a Delaware limited liability company
 
 
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
   
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt
       
Mark Hiatt
       
Chief Operating Officer

 


 


 


 


 


 


 


 
[Counterpart Signature page to ATAX II TEBS Reimbursement Agreement]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
MORTGAGED PROPERTIES AND YIELD MAINTENANCE PERIOD
 
Mortgaged Property, Location
Yield Maintenance End Date
Arbors of Hickory Ridge Apartments; Memphis, Tennessee
1/1/2029
Copper Gate Apartments; Lafayette, Indiana
12/1/2023
Dublin Apartments; San Antonio, Texas
8/1/2030
Greens of Pine Glen Apartments; Durham County, North Carolina
10/1/2022
Harden Ranch Apartments; Salinas, California
3/1/2027
Huebner Oaks Apartments; San Antonio, Texas
3/1/2030
Kingswood Apartments; San Antonio, Texas
8/1/2030
Las Colinas Apartments; San Antonio, Texas
3/1/2030
Perrin Crest Apartments; San Antonio, Texas
3/1/2030
The Palms at Premier Park Apartments; Columbia, South Carolina
2/1/2025
Tyler Park Townhomes Apartments; Greenfield, California
1/1/2027
Waterford Apartments; San Antonio, Texas
8/1/2030
Westside Village Apartments; Shafter, California
1/1/2027




A-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE A-1

 
BONDS
 
 
1.           Arbors of Hickory Ridge Apartments
 
The Health, Educational and Housing Facility Board of the City of Memphis,
Tennessee
Multifamily Housing Revenue Refunding Bonds
(Arbors of Hickory Ridge Project)
Series 2012


$11,450,000 Outstanding Amount Deposited
 
2.
Copper Gate Apartments

 
Indiana Housing and Community Development Authority
Multifamily Housing Revenue Bonds, Series 2013A
(Copper Gate Apartments Project)


$5,220,000 Outstanding Amount Deposited
 
3.
Dublin Apartments

 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Dublin Apartments Project)
Senior Series 2013A


$7,800,000 Outstanding Amount Deposited
 
4.
Greens of Pine Glen Apartments

 
Housing Authority of the City of Durham
Multifamily Housing Revenue Bonds
(Greens of Pine Glen Project)
Senior Series 2012A


$8,396,000 Outstanding Amount Deposited
 
5.
Harden Ranch Apartments

 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Harden Ranch Apartments Project)
2013 Series V-1


$6,960,000 Outstanding Amount Deposited
 
6.
Huebner Oaks Apartments

 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds

  A-1-1
 

--------------------------------------------------------------------------------

 
 
(Huebner Oaks Apartments Project)
Senior Series 2013A
 
$16,525,000 Outstanding Amount Deposited
 
7.
Kingswood Apartments

 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Kingswood Apartments Project)
Senior Series 2013A


$5,389,000 Outstanding Amount Deposited
 
8.
Las Colinas Apartments

 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Las Colinas Apartments Project)
Senior Series 2013A


$10,000,000 Outstanding Amount Deposited
 
9.
Perrin Crest Apartments

 
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Perrin Crest Apartments Project)
Senior Series 2013A


$9,700,000 Outstanding Amount Deposited
 
10.
The Palms at Premier Park Apartments

 
Public Finance Authority
Multifamily Housing Revenue Bonds
(The Palms at Premier Park Apartments Project)
Series 2013


$20,152,000 Outstanding Amount Deposited
 
11.
Tyler Park Townhomes Apartments

 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Tyler Park Townhomes Apartments Project)
2013 Series W-1


$6,075,000 Outstanding Amount Deposited
 
12.
Waterford Apartments

 
Bexar County Housing Finance Corporation

  A-1-2
 

--------------------------------------------------------------------------------

 


Multifamily Housing Revenue Bonds
(Waterford Apartments Project)
Senior Series 2013A


$6,735,000 Outstanding Amount Deposited
 
13.
Westside Village Apartments

 
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Westside Village Apartments Project)
2013 Series X-1


$3,970,000 Outstanding Amount Deposited

A-1-3 
 

--------------------------------------------------------------------------------

 

SCHEDULE A-2

 
PRE-SELECTED BONDS
 
 
1.           Arbors of Hickory Ridge Apartments
 
$11,450,000
The Health, Educational and Housing Facility Board of the City of Memphis,
Tennessee
Multifamily Housing Revenue Refunding Bonds
(Arbors of Hickory Ridge Project)
Series 2012


2.           Copper Gate Apartments
 
$5,220,000
Indiana Housing and Community Development Authority
Multifamily Housing Revenue Bonds, Series 2013A
(Copper Gate Apartments Project)


3.           Greens of Pine Glen Apartments
 
$8,515,000
Housing Authority of the City of Durham
Multifamily Housing Revenue Bonds
(Greens of Pine Glen Project)
Senior Series 2012A


4.           The Palms at Premier Park Apartments
 
$20,152,000
Public Finance Authority
Multifamily Housing Revenue Bonds
(The Palms at Premier Park Apartments Project)
Series 2013




 

A-2-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE B

 
QUALIFICATIONS TO REPRESENTATIONS AND WARRANTIES
 


With respect to representation 2.1(pp) Exemption from Real Property Taxes:


1.  Arbors of Hickory Ridge
2.  Copper Gate
3.  Greens at Pine Glen
4.  Colinas Chase Hill (property has a partial real property tax exemption—50%
of the appraised value of property)
5.  Huebner Oaks (property has a partial real property tax exemption—¬¬50% of
the appraised value of property)
6.  Kingswood Apartments (property has a partial real property tax
exemption—¬¬50% of the appraised value of property)
7.  Perrin Crest Apartments (property has a partial real property tax
exemption—¬¬50% of the appraised value of property)
8.  Dublin Apartments (property has a partial real property tax exemption—¬¬50%
of the appraised value of property)
9.  Waterford (property has a partial real property tax exemption—¬¬50% of the
appraised value of property)
10.  Tyler Park (property has a real property tax exemption—subject to separate
special taxes and assessments)
11.  Harden Ranch (property has a real property tax exemption—subject to
separate special taxes and assessments)
12.  Westside Village (property has a real property tax exemption—subject to
separate special taxes and assessments)
 
 
With respect to representation 2.1(ss) Tax Credit Matters:
 
1.  Greens at Pine Glen
2.  Copper Gate
3.  Harden Ranch
4.  Tyler Park
5.  Westside Village
 
 

B-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 


 
TAX CREDIT AGENCY LETTERS APPLICABLE TO MORTGAGED PROPERTIES
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
 


 
PREPAYMENT SCHEDULES
 
MORTGAGED PROPERTIES AND FIRST OPTIONAL REDEMPTION DATES
 
Mortgaged Property, Location
First Optional Redemption Date at Par
Arbors of Hickory Ridge Apartments; Memphis, Tennessee
1/1/2029
Copper Gate Apartments; Lafayette, Indiana
12/1/2023
Dublin Apartments; San Antonio, Texas
8/1/2030
Greens of Pine Glen Apartments; Durham County, North Carolina
10/1/2022
Harden Ranch Apartments; Salinas, California
3/1/2027
Huebner Oaks Apartments; San Antonio, Texas
3/1/2030
Kingswood Apartments; San Antonio, Texas
8/1/2030
Las Colinas Apartments; San Antonio, Texas
3/1/2030
Perrin Crest Apartments; San Antonio, Texas
3/1/2030
The Palms at Premier Park Apartments; Columbia, South Carolina
2/1/2025
Tyler Park Townhomes Apartments; Greenfield, California
1/1/2027
Waterford Apartments; San Antonio, Texas
8/1/2030
Westside Village Apartments; Shafter, California
1/1/2027




 
 

--------------------------------------------------------------------------------

 

EXHIBIT III
 


 
BASE RATE QUOTE REQUEST
 


 
Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
Mail Stop B4F
McLean, Virginia 22102
Attention:  Director of Multifamily Loan Servicing




Re:           Freddie Mac Multifamily M Certificates Series M-031


Pursuant to Section 3.20(a) of the Bond Exchange, Reimbursement, Pledge and
Security Agreement dated as of July 1, 2014 (the “Reimbursement Agreement”) by
and between the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and ATAX
TEBS II, LLC (the “Sponsor”), the Sponsor hereby requests that Freddie Mac
provide a quote for the Base Rate that would be effective for the ensuing
Freddie Mac Liquidity Pricing Term.


Capitalized terms used in this notice not otherwise defined shall have their
respective meaning set forth in the Reimbursement Agreement.








Date: ____________________



 
ATAX TEBS II, LLC,  a Delaware limited liability company, as Sponsor
                   
By:
       
Name:
     
Title:




 
 

--------------------------------------------------------------------------------

 

EXHIBIT IV
 


 
LIQUIDITY ELECTION NOTICE
 


 


Federal Home Loan Mortgage Corporation
8100 Jones Branch Drive
Mail Stop B4F
McLean, Virginia 22102
Attention:  Director of Multifamily Loan Servicing


Re:           Freddie Mac Multifamily M Certificates Series M-031


Pursuant to Section 3.20(b) of the Bond Exchange, Reimbursement, Pledge and
Security Agreement dated as of July 1, 2014 (the “Reimbursement Agreement”) by
and between the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and ATAX
TEBS II, LLC (the “Sponsor”), the Sponsor hereby notifies Freddie Mac of its
election to:


[SELECT ONE OF THE FOLLOWING]


[___]           Accept the Base Rate Quote for the ensuing Liquidity Pricing
Term.


[___]           Convert the interest rate on the Class A Certificates to a Term
Reset Rate pursuant to the terms of the Series Certificate Agreement and the
Reimbursement Agreement.


[___]           Fund a Release Event with respect to all (but not less than all)
of the Bonds on the first Optional Series Pool Release Date pursuant to Section
3.21 of the Reimbursement Agreement.


Capitalized terms used in this notice not otherwise defined shall have their
respective meaning set forth in the Reimbursement Agreement.








Date:____________________

 
ATAX TEBS II, LLC,  a Delaware limited liability company, as Sponsor
                   
By:
       
Name:
     
Title:



 